Exhibit No. 10.1


INCREMENTAL LOAN AMENDMENT NO. 2


This INCREMENTAL LOAN AMENDMENT NO. 2, dated as of August 13, 2019 (this
“Amendment”), to the Sixth Amended and Restated Credit Agreement, dated as of
July 31, 2014 (as amended by the First Amendment to the Sixth Amended and
Restated Credit Agreement and First Amendment to the Fourth Amended and Restated
Security Agreement, dated as of April 30, 2015, Incremental Loan Amendment No.
1, dated as of April 30, 2015, the Second Amendment, dated as of July 19, 2016
and the Third Amendment to the Sixth Amended and Restated Credit Agreement,
dated as of January 3, 2017, the “Credit Agreement”), among SINCLAIR TELEVISION
GROUP, INC., a Maryland corporation (the “Borrower”), SINCLAIR BROADCAST GROUP,
INC. (the “Holding Company”), the other OBLIGORS party thereto, the LENDERS from
time to time party thereto (each a “Lender” and, collectively, the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS:
WHEREAS, pursuant to the equity purchase agreement, dated as of May 3, 2019,
between The Walt Disney Company, Fox Cable Networks, LLC and Diamond Sports
Group, LLC (“RSN”), RSN will acquire certain regional sports networks (the
“Acquisition”) through the acquisition of all of the issued and outstanding
interests of, or ownership interests in, Fox Sports Net, LLC, a Delaware limited
liability company;
WHEREAS, in connection with the Acquisition, the Borrower is seeking to obtain
credit facilities to, in part, indirectly finance the Acquisition, including (a)
$700 million of incremental term B loans (the “Tranche B-2a Term Loans”) and (b)
$650 million of incremental or extended revolving commitments (such facilities
collectively, the “Acquisition-Related Facilities”);
WHEREAS, in connection with the Acquisition and the incurrence of the
Acquisition-Related Facilities, the Borrower is seeking to amend and restate the
Credit Agreement (as amended, supplemented, or otherwise modified from time to
time prior to the Incremental Effective Date (as defined below), the “Existing
Credit Agreement”) in a manner substantially in the form of the Seventh Amended
and Restated Credit Agreement of the Borrower made available to prospective
lenders on Syndtrak on July 23, 2019 (the “Amended Credit Agreement”);
WHEREAS, (a) the Borrower has (i) requested Incremental Term Loans (as defined
in the Existing Credit Agreement) in an aggregate principal amount of
$600,000,000 (the “Tranche B-2b Term Loans”), which shall, upon incurrence of
the Tranche B-2a Term Loans, be on the same terms as and for all purposes be
fungible with the Tranche B-2a Term Loans, (ii) requested that the Existing
Credit Agreement be amended as set forth herein and (iii) requested that the
Lenders party hereto consent to the terms and provisions set forth in the
Amended Credit Agreement and (b) this Amendment shall, for purposes of the
foregoing clause (a)(i), be deemed to satisfy the notice required pursuant to
Section 2.01(c) of the Existing Credit Agreement;
WHEREAS, each financial institution identified on a signature page hereto as a
“Tranche B-2b Term Loan Lender” (each, a “Tranche B-2b Term Loan Lender”) has
agreed severally, on the terms and conditions set forth herein and in the Credit
Agreement, (x) to provide a portion of the Tranche B-2b Term Loans to be made on
the date hereof and to become, if not already, a Lender for all purposes under
the Credit Agreement and (y) to consent to the terms and provisions of the
Amended Credit Agreement.




--------------------------------------------------------------------------------




The parties hereto therefore agree as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.
SECTION 2. Tranche B-2b Term Loans. (a) Subject to and upon the terms and
conditions set forth herein, each Tranche B-2b Term Loan Lender party hereto
severally agrees to make, on the Incremental Effective Date (as defined below),
a Tranche B-2b Term Loan in dollars to the Borrower in an amount equal to the
commitment amount set forth next to such Tranche B-2b Term Loan Lender’s name in
Schedule 1 hereto under the caption “Tranche B-2b Term Loan Commitment”;
provided that the Tranche B-2b Term Loans shall each constitute the same Class
of Incremental Tranche B-1 Term Loans under the Credit Agreement as the
Incremental Tranche B-1 Term Loans made prior to the date hereof. The Tranche
B-2b Term Loans shall be “Loans”, “Term Loans” and “Incremental Loans” for all
purposes of the Credit Agreement and the other Loan Documents. The Tranche B-2b
Term Loans may be repaid or prepaid in accordance with the provisions of the
Credit Agreement and this Amendment, but once repaid or prepaid may not be
reborrowed.
(b)    Use of Proceeds. The Tranche B-2b Term Loans shall be used (i) to
repurchase (and cancel), redeem, defease, repay or otherwise satisfy and
discharge any and all of the outstanding 5.375% Senior Unsecured Notes (such
transactions, the “Redemption”) and (ii) to pay the fees, costs and expenses
incurred in connection with such repurchase, redemption or other satisfaction
and discharge of existing indebtedness and the establishment of the Tranche B-2b
Term Loans and this Amendment.
SECTION 3. Applicable Margin. The Applicable Margin for each Tranche B-2b Term
Loan shall be equal to, with respect to ABR Loans, 1.50% and, with respect to
Eurodollar Loans, 2.50%.
SECTION 4. Amendment of the Credit Agreement. The Credit Agreement is hereby
amended in accordance with Exhibit A hereto by (a) deleting each term thereof
which is lined out and (b) inserting each term thereof which is double
underlined, in each case in the place where such term appears therein.
SECTION 5. Repayment of Tranche B-2b Term Loans. The Borrower agrees to repay to
the Administrative Agent, for the benefit of each Tranche B-2b Term Loan Lender,
the Tranche B-2b Term Loans in accordance with Section 2.08(a)(v) of the Credit
Agreement (as amended hereby).
SECTION 6. Representations and Warranties. After giving effect to this
Amendment, each of the Borrower (as to itself and its Subsidiaries only) and the
Holding Company hereby confirms that the representations and warranties set
forth in Article IV of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and that no Default or Event of Default shall have occurred or be
continuing.
SECTION 7. Conditions Precedent to Effectiveness. This Amendment shall become
effective upon satisfaction of the following conditions precedent (such date,
the “Incremental Effective Date”):


2

--------------------------------------------------------------------------------




(a)    the execution and delivery of signature pages to this Amendment from (i)
the Borrower, the Holding Company and each other Obligor that is party to the
Loan Documents and (ii) each Tranche B-2b Term Loan Lender;
(b)    no Default or Event of Default shall have occurred and be continuing or
shall result from the transactions contemplated by this Amendment or the
Borrowing of the Tranche B-2b Term Loans on the Incremental Effective Date;
(c)    receipt by the Administrative Agent of (i) such documents, certificates
and other instruments as the Administrative Agent or its counsel may reasonably
request relating to (x) the organization, existence and good standing of the
Obligors, (y) the incumbency of the officers of each Obligor and (z) the
authorization of this Amendment and the transactions contemplated hereby and any
other legal matters relating to the Obligors, this Amendment, the other Loan
Documents and the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent and (ii) a certificate,
signed by the President, Vice President, a Financial Officer or Secretary of the
Borrower and by the President, Vice President, a Financial Officer, Secretary,
Managing Member or Sole Member of each other Obligor, as of the Incremental
Effective Date, which shall confirm the satisfaction of the conditions in clause
(b) above and Section 6 hereof;
(d)    receipt by the Administrative Agent (or its affiliates) (i) for the
account of each Tranche B-2b Term Loan Lender, of all fees required to be paid
on or before the Incremental Effective Date and (ii) of all reasonable fees and
expenses, including reasonable fees and expenses of counsel to the
Administrative Agent, required to be paid or reimbursed by the Borrower in
connection with the preparation, execution and delivery of this Amendment (and,
in the case of any such expenses, for which invoices in reasonable detail shall
have been presented to the Borrower prior to the Incremental Effective Date);
(e)    (i) the Administrative Agent shall have received all documentation at
least three Business Days prior to the Incremental Effective Date and other
information about the Borrower and the Guarantors that shall have been
reasonably requested in writing at least 10 Business Days prior to the
Incremental Effective Date and that the Administrative Agent has reasonably
determined is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation Title III of the USA Patriot Act and (ii) if the Borrower
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230, the Borrower
shall have delivered to the Administrative Agent, at least 3 Business Days prior
to the Effective Date, a certification regarding beneficial ownership as
required pursuant to such regulation, to the extent requested by the
Administrative Agent at least 10 Business Days prior to the Effective Date;
(f)    receipt by the Administrative Agent of the legal opinion of (i) Pillsbury
Winthrop Shaw Pittman LLP, special New York counsel for the Obligors, and (ii)
Thomas & Libowitz, P.A., special Maryland counsel for the Obligors, in form and
substance satisfactory to the Administrative Agent; and
(g)    substantially simultaneously with the funding of the Tranche B-2b Term
Loans, the Redemption shall (after giving effect to the application of any funds
deposited by or on behalf of the Borrower with the trustee or paying agent to
redeem the outstanding 5.375% Senior Unsecured Notes) be consummated.


3

--------------------------------------------------------------------------------




SECTION 8. Acknowledgment of Tranche B-2b Term Loan Lenders. Each Tranche B-2b
Term Loan Lender expressly acknowledges that neither the Administrative Agent,
the Co-Syndication Agents, the Co-Documentation Agents nor any Related Party of
any of the foregoing (each, an “Agent”) have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of an Obligor or any affiliate of an Obligor, shall be
deemed to constitute any representation or warranty by any Agent to any Tranche
B-2b Term Loan Lender. Each Tranche B-2b Term Loan Lender represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Obligors and their affiliates and made its own decision to provide its Tranche
B-2b Term Loans hereunder and enter into this Amendment. Each Tranche B-2b Term
Loan Lender also represents that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under the
Credit Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Obligors and their
affiliates. Each Tranche B-2b Term Loan Lender hereby (a) confirms that it has
received a copy of the Credit Agreement, each other Loan Document and such other
documents and information as it deems appropriate to make its decision to enter
into this Amendment, (b) agrees that it shall be bound by the terms of the
Credit Agreement as a Lender thereunder and that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (c) irrevocably designates and
appoints the Agents as the agents of such Tranche B-2b Term Loan Lender under
the Credit Agreement and the other Loan Documents and irrevocably authorizes
each Agent, in such capacity, to take such action on its behalf under the
provisions of the Credit Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are delegated to such Agent by the terms
of the Credit Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto and (d) specifies as its lending
office and address for notices the offices set forth on the administrative
questionnaire provided by it to the Administrative Agent prior to the date
hereof.
SECTION 9. Consent to the Amended Credit Agreement. Notwithstanding whether the
Acquisition is consummated and/or the Acquisition-Related Facilities are
incurred, each Tranche B-2b Term Loan Lender agrees to consent to the terms and
provisions of the Amended Credit Agreement, as the same may be modified to
remove references to the Acquisition, the conditions related thereto and the
closing thereof and to add references to reflect the incurrence of the Tranche
B-2b Term Loans and the terms thereof (including to ensure the fungibility of
the Tranche B-2a Term Loans and the Tranche B-2b Term Loans) and the application
of the proceeds thereof.
SECTION 10. Reaffirmation of Guaranty and Security Documents. By signing this
Amendment, each Obligor hereby confirms that (a) its obligations and liabilities
under the Credit Agreement as modified hereby (including with respect to the
Tranche B-2b Term Loans contemplated by this Amendment) and the other Loan
Documents to which it is a party remain in full force and effect on a continuous
basis after giving effect to this Amendment, (b) the Secured Parties remain
entitled to the benefits of the guarantees and the security


4

--------------------------------------------------------------------------------




interests set forth or created in the Security Documents and the other Loan
Documents, (c) notwithstanding the effectiveness of the terms hereof, the
Security Documents and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects
and (d) each Tranche B-2b Term Loan Lender shall be a “Secured Party” and a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents.
Each Obligor ratifies and confirms that all Liens granted, conveyed, or assigned
to any Agent by such Person pursuant to each Loan Document to which it is a
party remain in full force and effect, are not released or reduced, and continue
to secure full payment and performance of the Obligations as increased hereby.
SECTION 11. Effect on the Loan Documents; Miscellaneous. Except as expressly
provided herein, (a) the Tranche B-2b Term Loans made as of the Incremental
Effective Date shall be subject to the provisions of the Credit Agreement and
the other Loan Documents that apply to “Loans”, “Term Loans” and “Incremental
Loans” thereunder and (b) all of the terms and provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. This Amendment shall constitute an Incremental Loan Amendment and a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.
Provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein. To the extent required by the Credit Agreement,
the Borrower and the Administrative Agent hereby consent to each Tranche B-2b
Term Loan Lender that is not a Lender as of the date hereof becoming a Lender
under the Credit Agreement on the Incremental Effective Date.
SECTION 12. Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent (and, in the case of any such expenses, for which
invoices in reasonable detail shall have been presented to the Borrower prior to
the Incremental Effective Date).
SECTION 13. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 14. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Remainder of page left intentionally blank. Signature pages follow.]








5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
SINCLAIR TELEVISION GROUP, INC., as Borrower
By: /s/ Lucy Rutishauser
Name: Lucy Rutishauser
Title: Chief Financial Officer and Treasurer




[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------






SINCLAIR BROADCAST GROUP, INC.


By: /s/ Lucy Rutishauser
Name: Lucy Rutishauser
Title: Senior Vice President and Chief Financial Officer


[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS


WSMH, INC.
WGME, INC.
SINCLAIR MEDIA III, INC.
WSYX LICENSEE, INC.
SINCLAIR ACQUISITION VII, INC.
SINCLAIR ACQUISITION VIII, INC.
SINCLAIR ACQUISITION IX, INC.

NEW YORK TELEVISION, INC.
BIRMINGHAM (WABM-TV) LICENSEE, INC.
RALEIGH (WRDC-TV) LICENSEE, INC.
WVTV LICENSEE, INC.
SINCLAIR TELEVISION OF SEATTLE, INC.
FISHER PROPERTIES INC.
SINCLAIR TELEVISION MEDIA, INC.
FISHER MILLS INC.
SINCLAIR TELEVISION OF WASHINGTON, INC.
PERPETUAL CORPORATION
HARRISBURG TELEVISION, INC.
THE TENNIS CHANNEL HOLDINGS, INC.
THE TENNIS CHANNEL, INC.
SINCLAIR MEDIA VI, INC.




SINCLAIR PROPERTIES, LLC
By:
Sinclair Communications, LLC, Sole Member

By:    Sinclair Television Group, Inc., Sole Member of Sinclair Communications,
LLC


KBSI LICENSEE L.P.
WMMP LICENSEE L.P.
By:    Sinclair Properties, LLC, General Partner
By:
Sinclair Communications, LLC, Sole Member of Sinclair Properties, LLC

By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC




WKEF LICENSEE L.P.
By:    Sinclair Communications, LLC, General Partner
By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC



WGME LICENSEE, LLC
By:    WGME, Inc., Sole Member


WICD LICENSEE, LLC
WICS LICENSEE, LLC



[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SINCLAIR TELEVISION OF ILLINOIS, LLC
By:    Illinois Television, LLC, Member
By:
Sinclair Communications LLC, Sole Member of Illinois Television, LLC

By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC



WSMH LICENSEE, LLC
By:    WSMH, Inc., Sole Member


KLGT LICENSEE, LLC
By:    WUCW, LLC, Sole Member
By:
Sinclair Communications, LLC, Sole Member of WUCW, LLC

By:    Sinclair Television Group, Inc., Sole Member of Sinclair Communications,
LLC


WCGV LICENSEE, LLC
By:    Milwaukee Television, LLC, Sole Member
By:
Sinclair Communications, LLC, Sole Member of Milwaukee Television, LLC

By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC



KOKH LICENSEE, LLC
By:
KOKH, LLC, Sole Member

By:
Sinclair Communications, LLC, Sole Member of KOKH, LLC

By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC



WCHS LICENSEE, LLC
WVAH LICENSEE, LLC
By:    Sinclair Media III, Inc., Sole Member


CHESAPEAKE TELEVISION LICENSEE, LLC
KABB LICENSEE, LLC
WLOS LICENSEE, LLC
SAN ANTONIO TELEVISION, LLC
KEYE LICENSEE, LLC
KUTV LICENSEE, LLC
WTVX LICENSEE, LLC
WPEC LICENSEE, LLC
WWMT LICENSEE, LLC
WRGB LICENSEE, LLC
WCWN LICENSEE, LLC
KTVL LICENSEE, LLC
KFDM LICENSEE, LLC
WUCW, LLC
WWHO LICENSEE, LLC


[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




WFGX LICENSEE, LLC
KUPN LICENSEE, LLC
WEAR LICENSEE, LLC
ILLINOIS TELEVISION, LLC
KGAN LICENSEE, LLC
KFXA LICENSEE, LLC
WUPN LICENSEE, LLC
WUTV LICENSEE, LLC
WXLV LICENSEE, LLC
WMSN LICENSEE, LLC
WUHF LICENSEE, LLC
MILWAUKEE TELEVISION, LLC
KHGI LICENSEE, LLC
WRLH LICENSEE, LLC
WRGT LICENSEE, LLC
KSAS LICENSEE, LLC
WKRC LICENSEE, LLC
WOAI LICENSEE, LLC
KFOX LICENSEE, LLC
KRXI LICENSEE, LLC
WTOV LICENSEE, LLC
WFXL LICENSEE, LLC
KVII LICENSEE, LLC
WACH LICENSEE, LLC
KGBT LICENSEE, LLC
KTVO LICENSEE, LLC
WPDE LICENSEE, LLC
KHQA LICENSEE, LLC
WSTQ LICENSEE, LLC
WPBN LICENSEE, LLC
KRCG LICENSEE, LLC
WSBT LICENSEE, LLC
WHOI LICENSEE, LLC
WNWO LICENSEE, LLC
KPTH LICENSEE, LLC
WOLF LICENSEE, LLC
WGFL LICENSEE, LLC
WQMY LICENSEE, LLC
SINCLAIR TELEVISION OF EL PASO, LLC
KOCB LICENSEE, LLC
WZTV LICENSEE, LLC
WNAB LICENSEE, LLC
WTVC LICENSEE, LLC
WUXP LICENSEE, LLC
WDKY LICENSEE, LLC
KOKH, LLC
WLFL LICENSEE, LLC
WRDC, LLC
WTTO LICENSEE, LLC
WTVZ LICENSEE, LLC


[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




WTWC LICENSEE, LLC
WGXA LICENSEE, LLC
WTGS LICENSEE, LLC
KDNL LICENSEE, LLC
WPGH LICENSEE, LLC
WCWB LICENSEE, LLC
KUQI LICENSEE, LLC
KJZZ LICENSEE, LLC
HARRISBURG LICENSEE, LLC
WSTR ACQUISITION, LLC


By:    Sinclair Communications, LLC, Sole Member
By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC



SINCLAIR PROGRAMMING COMPANY, LLC
SINCLAIR COMMUNICATIONS, LLC
CHESAPEAKE MEDIA I, LLC
SINCLAIR TELEVISION OF FRESNO, LLC
SINCLAIR TELEVISION OF OMAHA, LLC
SINCLAIR NETWORKS GROUP, LLC
SINCLAIR DIGITAL GROUP, LLC


ACTION TV, LLC
COMETTV, LLC
DRIVE AUTO, LLC
FULL MEASURE, LLC
HUMMINGBIRD, LLC
TBD TV, LLC


By:    Sinclair Television Group, Inc., Sole Member


WDKA LICENSEE, LLC
By:    Sinclair Properties, LLC, Sole Member
By:
Sinclair Communications, LLC, Sole Member of Sinclair Properties, LLC

By:
Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC





SINCLAIR BROADCASTING OF SEATTLE, LLC
SINCLAIR TELEVISION OF PORTLAND, LLC
SINCLAIR RADIO OF SEATTLE, LLC
SINCLAIR MEDIA OF BOISE, LLC
SINCLAIR TELEVISION OF OREGON, LLC
SINCLAIR MEDIA OF SEATTLE, LLC
SINCLAIR MEDIA OF WASHINGTON, LLC
SINCLAIR SEATTLE LICENSEE, LLC
SINCLAIR BAKERSFIELD LICENSEE, LLC


[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SINCLAIR BOISE LICENSEE, LLC
SINCLAIR YAKIMA LICENSEE, LLC
SINCLAIR LEWISTON LICENSEE, LLC
SINCLAIR PORTLAND LICENSEE, LLC
SINCLAIR EUGENE LICENSEE, LLC
SINCLAIR RADIO OF SEATTLE LICENSEE, LLC
By:    Sinclair Television Media, Inc., Sole Member


SINCLAIR KENNEWICK LICENSEE, LLC
SINCLAIR La GRANDE LICENSEE, LLC
By:     Sinclair Television of Washington, Inc., Sole Member


KFRE LICENSEE, LLC
KMPH LICENSEE, LLC
WJAC LICENSEE, LLC
By:    Sinclair Television of Fresno, LLC, Sole Member
By:
Sinclair Television Group, Inc., Sole Member of Sinclair Television of Fresno,
LLC

  
KPTM LICENSEE, LLC
By:    Sinclair Television of Omaha, LLC, Sole Member
By:
Sinclair Television Group, Inc., Sole Member of Sinclair Television of Omaha,
LLC

 
KDBC LICENSEE, LLC
By:    Sinclair Television of El Paso, LLC, Sole Member
By:
Sinclair Communications, LLC, Sole Member of Sinclair Television of El Paso, LLC

 By:    Sinclair Television Group, Inc., Sole Member of
     Sinclair Communications, LLC


SINCLAIR TELEVISION STATIONS, LLC
By:    Perpetual Corporation, Sole Member


ACC LICENSEE, LLC
KATV, LLC
KTUL, LLC
WBMA LICENSEE, LLC
WSET LICENSEE, LLC
By:
Sinclair Television Stations, LLC, Sole Member

By:
Perpetual Corporation, Sole Member of Sinclair Television Stations, LLC



KATV LICENSEE, LLC
By:    KATV, LLC, Sole Member
By:
Sinclair Television Stations, LLC, Sole Member of KATV, LLC

By:
Perpetual Corporation, Sole Member of Sinclair Television Stations, LLC





[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




KTUL LICENSEE, LLC
By:    KTUL, LLC, Sole Member
By:
Sinclair Television Stations, LLC, Sole Member of KTUL, LLC

By:
Perpetual Corporation, Sole Member of Sinclair Television Stations, LLC



WJAR LICENSEE, LLC
WLUK LICENSEE, LLC
WCWF LICENSEE, LLC
By:
Harrisburg Television, Inc., Sole Member



WEST COAST DIGITAL, LLC
SINCLAIR DIGITAL AGENCY, LLC
SINCLAIR DIGITAL NEWS, LLC
By:
Sinclair Digital Group, LLC

By:
Sinclair Television Group, Inc., Sole Member of Sinclair Digital Group, LLC



KAME, LLC
KENV, LLC
KRNV, LLC
KRXI, LLC
KVCW, LLC
KVMY, LLC
By:
Chesapeake Media I, LLC, Sole Member

By:
Sinclair Television Group, Inc., Sole Member of Chesapeake Media I, LLC



SINCLAIR-CALIFORNIA LICENSEE, LLC
By:
Sinclair Television of California, LLC, Sole Member

By:
Sinclair Media VI, Inc., Sole Member of Sinclair Television of California, LLC



SINCLAIR TELEVISION OF CALIFORNIA, LLC
SINCLAIR TELEVISION OF MONTANA, LLC
SINCLAIR MEDIA LICENSEE, LLC
WCTI LICENSEE, LLC
SINCLAIR TELEVISION OF NEW BERN, LLC
SINCLAIR TELEVISION OF ABILENE, LLC
SINCLAIR TELEVISION OF BRISTOL, LLC
By:
Sinclair Media VI, Inc., Sole Member



KDSM, LLC
By:    Sinclair Broadcast Group, Inc., Sole Member


KDSM LICENSEE, LLC
By:    KDSM, LLC, Sole Member of KDSM Licensee,     LLC


[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




By:
Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC



By:    /s/ Lucy Rutishauser
Lucy Rutishauser, in her capacity as Chief Financial Officer, Secretary, or
Treasurer, as the case may be




[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------





[
















]




[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




[












]


[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------






SCHEDULE 1
[




]






[Sinclair - Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------







Exhibit A
[BLACKLINE OF CONFORMED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 31, 2014
between
SINCLAIR TELEVISION GROUP, INC.
The GUARANTORS Party Hereto
The LENDERS Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
________________________________
RBC CAPITAL MARKETS, LLC,
as Lead Arranger and Lead Bookrunner
J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners


SUNTRUST ROBINSON HUMPHREY, INC. and THE BANK OF TOKYO-MITSUBISHI-UFJ, LTD.,
as Co-Senior Arrangers


BANK OF AMERICA, NA.,
as Co-Arranger


ROYAL BANK OF CANADA,
as Syndication Agent


WELLS FARGO BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents





--------------------------------------------------------------------------------



[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




TABLE OF CONTENTS
    
 
 
 
Page
ARTICLE I DEFINITIONS
12
SECTION 1.01
 
Defined Terms
12
SECTION 1.02
 
Classification of Loans and Borrowings
42
SECTION 1.03
 
Call Letters for Stations
42
SECTION 1.04
 
Terms Generally
42
SECTION 1.05
 
Accounting Terms; GAAP
4243
 
 
 
 
ARTICLE II THE CREDITS
44
SECTION 2.01
 
The Credits
44
SECTION 2.02
 
Loans and Borrowings
4748
SECTION 2.03
 
Requests for Borrowings
4849
SECTION 2.04
 
Letters of Credit
4849
SECTION 2.05
 
Funding of Borrowings
5253
SECTION 2.06
 
Interest Elections
5354
SECTION 2.07
 
Termination and Reduction of the Commitments
5455
SECTION 2.08
 
Repayment of Loans; Evidence of Debt
5556
SECTION 2.09
 
Prepayment of Loans
5859
SECTION 2.10
 
Fees
5960
SECTION 2.11
 
Interest
6061
SECTION 2.12
 
Alternate Rate of Interest
6162
SECTION 2.13
 
Increased Costs
6263
SECTION 2.14
 
Break Funding Payments
6364
SECTION 2.15
 
Taxes
6364
SECTION 2.16
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
6566
SECTION 2.17
 
Mitigation Obligations; Replacement of Lenders
6667
SECTION 2.18
 
Defaulting Lender
6768
SECTION 2.19
 
Extensions of Term Loans and Revolving Commitments
6869
SECTION 2.20
 
Conversion of Tranche A Term Loans to Revolving Commitments.
7071
SECTION 2.21
 
Voluntary Discounted Prepayments.
7071
 
 
 
 
ARTICLE III GUARANTEE
7273
SECTION 3.01
 
The Guarantee
7273
SECTION 3.02
 
Obligations Unconditional
7273
SECTION 3.03
 
Reinstatement
7374
SECTION 3.04
 
Subrogation
7374
SECTION 3.05
 
Remedies
7374



[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SECTION 3.06
 
Instrument for the Payment of Money
7374
SECTION 3.07
 
Continuing Guarantee
7374
SECTION 3.08
 
Rights of Contribution
7374
SECTION 3.09
 
General Limitation on Guarantee Obligations
7475
SECTION 3.10
 
Keepwell
7475
SECTION 3.11
 
Release of Holding Company Guarantee
7475
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
7576
SECTION 4.01
 
Organization; Powers
7576
SECTION 4.02
 
Authorization; Enforceability
7576
SECTION 4.03
 
Governmental Approvals; No Conflicts
7576
SECTION 4.04
 
Financial Condition; Material Adverse Change
7677
SECTION 4.05
 
Properties
7677
SECTION 4.06
 
Litigation and Environmental Matters
7677
SECTION 4.07
 
Compliance with Laws and Agreements
7879
SECTION 4.08
 
Investment Company Status
7980
SECTION 4.09
 
Taxes
7980
SECTION 4.10
 
ERISA
7980
SECTION 4.11
 
Disclosure
7980
SECTION 4.12
 
Use of Credit
7980
SECTION 4.13
 
Indebtedness and Liens
7980
SECTION 4.14
 
Subsidiaries and Investments
8081
SECTION 4.15
 
Broadcast Licenses
8081
SECTION 4.16
 
Solvency
8182
SECTION 4.17
 
Security Documents
8182
SECTION 4.18
 
Real Property
8182
SECTION 4.19
 
OFAC
8182
SECTION 4.20
 
EEA Financial Institutions
8283
 
 
 
 
ARTICLE V CONDITIONS
8283
SECTION 5.01
 
Amendment and Restatement Effective Date
8283
SECTION 5.02
 
Each Credit Event
8485
SECTION 5.03
 
Each Incremental Loan
8586
 
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
8586
SECTION 6.01
 
Financial Statements and Other Information
8586
SECTION 6.02
 
Notices of Material Events
8889
SECTION 6.03
 
Existence; Conduct of Business
8889
SECTION 6.04
 
Payment of Obligations
8990
SECTION 6.05
 
Maintenance of Properties; Insurance
8990
SECTION 6.06
 
Books and Records; Inspection Rights
9091
SECTION 6.07
 
Compliance with Laws and Contractual Obligations
9091



[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SECTION 6.08
 
Use of Proceeds and Letters of Credit
9091
SECTION 6.09
 
Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted Subsidiaries
9192
SECTION 6.10
 
Designated SBG Subsidiaries
9293
SECTION 6.11
 
Collateral and Guarantee Requirement; Further Assurances
9394
SECTION 6.12
 
Post-Effective Date Matters
9495
 
 
 
 
ARTICLE VII NEGATIVE COVENANTS
9495
SECTION 7.01
 
Indebtedness
9596
SECTION 7.02
 
Liens
9798
SECTION 7.03
 
Mergers, Consolidations, Etc.
99100
SECTION 7.04
 
Acquisitions
100101
SECTION 7.05
 
Dispositions
101102
SECTION 7.06
 
Lines of Business
103104
SECTION 7.07
 
Investments
104105
SECTION 7.08
 
Restricted Payments
105106
SECTION 7.09
 
Transactions with Affiliates
108109
SECTION 7.10
 
Restrictive Agreements
108109
SECTION 7.11
 
First Lien Indebtedness Ratio
108110
SECTION 7.12
 
Certain Other Indebtedness
109110
SECTION 7.13
 
Modifications of Certain Documents
109110
SECTION 7.14
 
License Subsidiaries
109110
SECTION 7.15
 
[Reserved]
110111
SECTION 7.16
 
Limitation on Cure Rights
110111
SECTION 7.17
 
Sale and Leaseback Transactions
110111
SECTION 7.18
 
Covenants Applicable to Holding Company
110111
SECTION 7.19
 
Hedging Agreements
111112
 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT
111112
 
 
 
 
ARTICLE IX THE ADMINISTRATIVE AGENT
116117
 
 
 
 
ARTICLE X MISCELLANEOUS
120121
SECTION 10.01
 
Notices
120121
SECTION 10.02
 
Waivers; Amendments
122123
SECTION 10.03
 
Expenses; Indemnity; Damage Waiver
124125
SECTION 10.04
 
Successors and Assigns
125126
SECTION 10.05
 
Survival
128129
SECTION 10.06
 
Counterparts; Integration; Effectiveness
128129
SECTION 10.07
 
Severability
128129
SECTION 10.08
 
Right of Setoff
128129



[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SECTION 10.09
 
Governing Law; Jurisdiction; Consent to Service of Process
129130
SECTION 10.10
 
WAIVER OF JURY TRIAL
129130
SECTION 10.11
 
Headings
130131
SECTION 10.12
 
Confidentiality
130131
SECTION 10.13
 
Cure of Defaults by the Administrative Agent or the Lenders
131132
SECTION 10.14
 
USA PATRIOT Act
131132
SECTION 10.15
 
Effect of Amendment and Restatement
131132
SECTION 10.16
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
131132





[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------






SCHEDULE 1.01(a)    -    Revolving Commitments
SCHEDULE 1.01(b)    -    Term Loan Commitments
SCHEDULE 1.01(c)    -    Contract Stations
SCHEDULE 1.01(d)    -    Non-Television Entity Notes
SCHEDULE 1.01(e)    -    Owned Stations
SCHEDULE 2.04(a)    -    Existing Letters of Credit
SCHEDULE 4.01    -    Organization; Powers
SCHEDULE 4.06(a)    -    Litigation
SCHEDULE 4.06(b)    -    Environmental Matters
SCHEDULE 4.13(b)    -    Existing Liens
SCHEDULE 4.14(a)    -    Subsidiaries
SCHEDULE 4.14(b)    -    Existing Investments
SCHEDULE 4.15    -    Broadcast Licenses
SCHEDULE 4.17    -    Filing Offices
SCHEDULE 7.01(b)    -    Existing Indebtedness
SCHEDULE 7.05    -    Dispositions
SCHEDULE 7.08(c)     -    Certain Holding Company Investments
SCHEDULE 7.10    -    Restrictive Agreements


EXHIBIT A    -        [Reserved]
EXHIBIT B-1    -        Form of Borrower Subsidiary Joinder Agreement
EXHIBIT B-2    -        Form of SBG Subsidiary Joinder Agreement
EXHIBIT C    -        Form of Assignment and Assumption
EXHIBIT D    -        [Reserved]
EXHIBIT E    -        [Reserved]
EXHIBIT F    -        [Reserved]
EXHIBIT G-1    -        Form of Term Loan Lender Addendum
EXHIBIT G-2    -        Form of Revolving Lender Addendum
EXHIBIT H    -        Form of Election Notice


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2014 (as
amended, restated, supplement, or otherwise modified from time to time, this
“Agreement”) among SINCLAIR TELEVISION GROUP, INC., a Maryland corporation (the
“Borrower”), the GUARANTORS party hereto, the LENDERS party hereto, ROYAL BANK
OF CANADA, as syndication agent (the “Syndication Agent”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, SUNTRUST BANK, and DEUTSCHE BANK SECURITIES INC., as
co-documentation agents (the “Co-Documentation Agents”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower, Sinclair Broadcast Group, Inc., a Maryland corporation
(the “Holding Company”) and the Subsidiary Guarantors are parties to the Fifth
Amended and Restated Credit Agreement dated as of April 9, 2013 (as heretofore
modified and supplemented and in effect on the Sixth Restatement Effective Date,
the “Existing Credit Agreement”) with several banks and other financial
institutions or entities parties as lenders thereto and JPMorgan Chase Bank,
N.A., as administrative agent.
WHEREAS, the Borrower has requested that (a) the Existing Credit Agreement be
amended and restated as set forth herein, (b) Tranche A Term Loans, Delayed Draw
Tranche A Term Loans and Delayed Draw Tranche A Term Loan Commitments be
converted into Revolving Commitments in a principal amount of $327,718,750 and,
(c) by notice to the Administrative Agent dated as of July 28, 2014 delivered
pursuant to Section 2.01(c) of the Existing Credit Agreement, additional Tranche
B-1 Term Loans be obtained in an aggregate principal amount of $400,000,000 (the
“Incremental Tranche B-1 Term Loans”) and (d) pursuant to Incremental Loan
Amendment No. 2, additional Tranche B-2b Term Loans be obtained in an aggregate
principal amount of $600,000,000 (the “Tranche B-2b Term Loans”).
WHEREAS, the Borrower, the Administrative Agent and the Required Lenders have
agreed to amend the Existing Credit Agreement in certain respects and to restate
the Existing Credit Agreement as so amended as provided in this Agreement (and,
in that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.01.
WHEREAS, each financial institution identified on a Revolving Lender Addendum
hereto as a “Converting Tranche A Term Loan Lender” (collectively, the
“Converting Tranche A Term Loan Lenders”) has agreed severally, on the terms and
conditions set forth herein, to provide the Increased Revolving Commitments (as
defined below).
WHEREAS, each financial institution identified on a Term Loan Lender Addendum
hereto as an “Incremental Tranche B-1 Term Loan Lender” (collectively, the
“Incremental Tranche B-1 Term Loan Lenders”) has agreed severally, on the terms
and conditions set forth herein, to provide a portion of the Incremental Tranche
B-1 Term Loans and to become, if not already, a Lender for all purposes under
the Credit Agreement.
WHEREAS, each financial institution identified in Incremental Loan Amendment No.
2 or on a Term Loan Lender Addendum hereto as a “Tranche B-2b Term Loan Lender”
(collectively, the “Tranche B-2b Term Loan Lenders”) has agreed severally, on
the terms and conditions set forth herein, to provide a portion of the Tranche
B-2b Term Loans and to become, if not already, a Lender for all purposes under
the Credit Agreement.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Accordingly, the parties hereto agree that on the Sixth Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“5.125% Senior Unsecured Notes” means each series of 5.125% Senior Unsecured
Notes due 2027 evidenced or provided by the 5.125% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$400,000,000 outstanding as of the Third Amendment Effective Date.
“5.125% Senior Unsecured Note Indenture” means the Indenture dated as of August
30, 2016 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 5.125% Senior
Unsecured Notes, as amended or supplemented from time to time.
“5.375% Senior Unsecured Notes” means each series of 5.375% Senior Unsecured
Notes due 2021 evidenced or provided by the 5.375% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$600,000,000 outstanding as of the Third Amendment Effective Date.
“5.375% Senior Unsecured Note Indenture” means the Indenture dated as of April
2, 2013 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 5.375% Senior
Unsecured Notes, as amended or supplemented from time to time.
“5.625% Senior Unsecured Notes” means each series of 5.625% Senior Unsecured
Notes due 2024 evidenced or provided by the 5.625% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$550,000,000 outstanding as of the Sixth Restatement Effective Date.
“5.625% Senior Unsecured Note Indenture” means the Indenture dated as of July
23, 2014 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 5.625% Senior
Unsecured Notes, as amended or supplemented from time to time.
“5.875% Senior Unsecured Notes” means each series of 5.875% Senior Unsecured
Notes due 2026 evidenced or provided by the 5.875% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$350,000,000 outstanding as of the Second Amendment Effective Date.
“5.875% Senior Unsecured Note Indenture” means the Indenture dated as of March
23, 2016 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 5.875% Senior
Unsecured Notes, as amended or supplemented from time to time.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“6.125% Senior Unsecured Notes” means each series of 6.125% Senior Unsecured
Notes due 2022 evidenced or provided by the 6.125% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$500,000,000 outstanding as of the Sixth Restatement Effective Date.
“6.125% Senior Unsecured Note Indenture” means the Indenture dated as of October
12, 2012 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 6.125% Senior
Unsecured Notes, as amended or supplemented from time to time.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Payment Percentage” has the meaning assigned to such term in Section
2.21(c).
“Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b)(i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by the definition of “Program
Services Agreement” in this Section with respect to such station, (c) the
consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii), and (d) the acquisition
of assets or Capital Stock of any Person pursuant to an exchange permitted by
Section 7.05(c). As used in this definition, the acquisition of assets shall be
deemed to include reference to the acquisition of the voting Capital Stock of
the Person that owns such assets and references to the acquisition and exercise
of an option to acquire assets shall be deemed to include the acquisition and
exercise of the option to acquire voting Capital Stock of the Person that owns
such assets.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Affiliate solely by reason of his or her being a director, officer or employee
of the Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries
shall not be deemed to be Affiliates of each other.
“Agent Parties” has the meaning assigned to such term in Section 10.01(d)(ii).
“Aggregate Consideration” means, in connection with any Acquisition or TV/Radio
Acquisition, the aggregate consideration, in whatever form (including cash
payments, the principal amount of promissory notes and Indebtedness assumed, the
aggregate amounts payable to acquire, extend and exercise any option, the
aggregate amount payable under non-competition agreements and management
agreements, and the fair market value of other property delivered) paid,
delivered or assumed by the Borrower and its Subsidiaries for such Acquisition
or TV/Radio Acquisition.
“Allbritton Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of the equity interests of Perpetual Corporation and equity
interests of Charleston Television, LLC, both of which are owned and controlled
by the Allbritton family.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 0.50% and (c) the Adjusted LIBO Rate for a one month Interest
Period (but without regard to the proviso in the definition of “Adjusted LIBO
Rate”) (the “Relevant Adjusted LIBO Rate”) on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Relevant Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on such day; provided, further, that if the Alternate Base Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Relevant Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Relevant Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Borrower Indebtedness” has the meaning assigned to such term in
Section 3.11.
“Applicable Letter of Credit Fee Rate” means, for any day, the Applicable Margin
for Revolving Eurodollar Loans of Revolving Lenders.
“Applicable Margin” means, for any day, (a) with respect to Revolving Loans,
(i) with respect to ABR Loans, 1.00% and (ii) with respect to Eurodollar Loans,
2.00%; (b) with respect to Tranche A-1 Term Loans, (i) with respect to ABR
Loans, 1.25% and (ii) with respect to Eurodollar Loans, 2.25%; (c) with respect
to Tranche A-2 Term Loans, (x) on or prior to the first anniversary of the
Second Amendment Effective Date, (i) with respect to ABR Loans, 1.25% and (ii)
with respect to Eurodollar Loans, 2.25% and (y) thereafter, according to the
grid set forth below; (d) with respect to Tranche B-1 Term Loans, (i) with
respect to ABR Loans, 1.25% and (ii) with respect to Eurodollar Loans, 2.25%;
and (e) with respect to Tranche B-2b Term Loans, (i) with respect to ABR Loans,
1.50% and (ii) with respect


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




to Eurodollar Loans, 2.50%; and (f) with respect to Incremental Loans of any
Series, the rate per annum for such Incremental Loan (and with respect to each
Type of Loan) agreed to by the Borrower and the respective Incremental Lender in
the related Incremental Loan Amendment.
Applicable Margin in respect of Tranche A-2 Term Loans
First Lien Indebtedness Ratio
2.25%
≥ 1.50x
2.00%
< 1.50x



“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of any Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.
“Applicable Revolving Commitment Fee Rate” means, for any day, at any time from
and after the Third Amendment Effective Date, the rate determined in accordance
with the grid set forth below:
Applicable Revolving Commitment Fee Rate
First Lien Indebtedness Ratio
0.50%
≥ 3.00x
0.25%
< 3.00x



; provided that, notwithstanding the foregoing, Applicable Revolving Commitment
Fee Rate shall be 0.50% (i) at any time an Event of Default shall have occurred
and be continuing or (ii) if the Borrower shall fail to provide such financial
statements and/or such certificate for any fiscal quarter or fiscal year within
the time period required under Section 6.01(a) or (b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the lesser of (a) present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Leaseback Transaction, including any period for which such
lease has been extended or may, at the option of the lessor, be extended, or (b)
six times the annual operating lease expense. Such present value shall be
calculated using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP. Any present value
determinations of Specified SLB Attributable Debt shall be decreased based upon
the applicable present value amortization schedule.
“Available Amount” means, at any date, an amount equal to the Borrower’s
Cumulative EBITDA less 1.4 times the Borrower’s Cumulative Consolidated Interest
Expense.
“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments. The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Barrington Acquisition” means the acquisition of certain assets of Barrington
Broadcasting LLC pursuant to that certain Asset Purchase Agreement dated as of
February 28, 2013, including the sale of WSYT, Syracuse, NY and WYZZ, Peoria, IL
and any Program Services Agreement entered into in connection with the
Acquisition.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means the board of directors or other equivalent governing
body of any Person.
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.
“Borrower Subsidiary Joinder Agreement” means a Joinder Agreement substantially
in the form of Exhibit B-1 (or other instrument satisfactory to the
Administrative Agent) by a Subsidiary of


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




the Borrower that, pursuant to the Collateral and Guarantee Requirement, is
required to become a “Subsidiary Guarantor” hereunder and an “Obligor” under the
Security Agreement.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.
“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local Governmental Authority, and all extensions,
additions and renewals thereto or thereof.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all equivalent ownership interests in a Person (other than a corporation).
“Cash Management Obligations” means, with respect to any Person, all obligations
and liabilities of such Person, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions.
“CERCLA” has the meaning assigned to such term in Section 4.06(b).


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“CERCLIS” has the meaning assigned to such term in Section 4.06(b).
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Channel Sharee” means (a) any licensee of a television broadcast station which
submitted a winning channel sharing bid (as defined in 47 C.F.R. § 1.2200(d)) in
the FCC Spectrum Auction, and is party to an executed Channel Sharing Agreement
or (b) any licensee of a television broadcast station which submitted a winning
license relinquishment bid (as defined in 47 C.F.R. § 1.2200(g)) in the FCC
Spectrum Auction, and executes and implements a Channel Sharing Agreement
following the in the FCC Spectrum Auction.
“Channel Sharing Agreement” means an agreement governing the shared use of a
television channel or other similar contractual arrangement that constitutes a
channel sharing agreement within the meaning of 47 C.F.R. § 73.3700(a)(5).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche A Term Loans (or, more specifically, Fifth Restatement Effective
Date Tranche A Term Loans, Delayed Draw Tranche A Term Loans, Tranche A-1 Term
Loans or Tranche A-2 Term Loans), Tranche B Term Loans or Incremental Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, a Tranche A Term Loan Commitment (or, more specifically, a
Fifth Restatement Effective Date Tranche A Term Loan Commitment, a Delayed Draw
Tranche A Term Loan Commitment, a Tranche A-1 Term Loan Commitment or Tranche
A-2 Term Loan Commitment) or a Tranche B Term Loan Commitment; provided, that
Delayed Draw Tranche A Term Loans and Tranche A Term Loans shall be treated as a
single Class upon the making of Delayed Draw Tranche A Term Loans until the
Second Amendment Effective Date.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all the “Collateral” as defined in any Security Document.
“Collateral Account” has the meaning assigned to such term in the Security
Agreement.
“Collateral and Guarantee Requirement” means the requirement that, to the extent
not already accomplished in connection with the completion of the Fifth
Restatement Effective Date Collateral Requirement:


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(a)    in the case of any Person that becomes a Subsidiary of the Borrower
(including each Designated SBG Subsidiary) after the Fifth Restatement Effective
Date, within the time period set forth in Section 6.11(a)(ii), the
Administrative Agent shall have received (i) a Borrower Subsidiary Joinder
Agreement or an SBG Subsidiary Joinder Agreement, as applicable, in the form
specified herein (or otherwise acceptable to the Administrative Agent), duly
executed and delivered on behalf of such Subsidiary, pursuant to which such
Subsidiary shall become a “Subsidiary Guarantor” or an “SBG Subsidiary
Guarantor”, as applicable, hereunder and an “Obligor” under the Security
Agreement, (ii) an instrument in form and substance satisfactory to the
Administrative Agent by which such Subsidiary shall become party to the
Intercreditor Agreements (if any), (iii) all certificates or other instruments
(if any) representing the outstanding Capital Stock of such Subsidiary and (if
any) its Subsidiaries, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank pursuant to the Security
Agreement (or the Administrative Agent shall have otherwise received a valid
pledge over such Capital Stock), (iv) each other Security Document duly executed
and delivered on behalf of such Subsidiary as shall be necessary or appropriate
(in the reasonable judgment of the Administrative Agent) to create a first
priority Lien on the properties of such Subsidiary intended to be covered
thereby, subject to no Liens other than Liens permitted under Section 7.02
applicable to such property, and (v) such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Sixth Restatement
Effective Date or as the Administrative Agent shall have requested;
(b)    without limiting the foregoing, the Holding Company shall comply with the
requirements of Section 6.10 (subject to any exceptions provided therein);
(c)    all documents and instruments, including UCC financing statements
necessary to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording concurrently with, or promptly following, the execution and
delivery of each such Security Document; and
(d)     each document or action (if any) required to be delivered or taken under
Section 5.01 as to which the Administrative Agent shall have agreed with the
Borrower as of the Sixth Restatement Effective Date that such document or action
may be delivered or taken after such date shall be delivered or taken, within
such period following the Sixth Restatement Effective Date as the Administrative
Agent shall agree (and, in each case, such agreement (if any) of the
Administrative Agent set forth in a letter agreement between the Administrative
Agent and the Borrower entered into in connection with the Sixth Restatement
Effective Date, which agreement shall constitute a Loan Document for purposes
hereof) (but, in each case, subject to the proviso below, if applicable);
provided that the Administrative Agent may in its sole discretion (x) extend any
time period required for compliance with any requirement of the Collateral and
Guarantee Requirement (provided that in no event, without the consent of the
Required Lenders, may any such time period be extended by the Administrative
Agent for a period in excess of 180 days) and (y) otherwise waive any
requirement for providing any Collateral or perfecting the security interest
therein hereunder or under the other Loan Documents if, in the Administrative
Agent’s reasonable judgment, the cost of so providing such Collateral or
perfecting such security interests would outweigh the benefits afforded thereby
to the Secured Parties.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Commitment” means a Revolving Commitment, a Term Loan Commitment or a
commitment of any Incremental Lender to make an Incremental Loan (each an
“Incremental Loan Commitment”), or any combination thereof (as the context
requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 10.01(d)(ii).
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 2013 with respect to the syndication of the credit
facilities provided herein.
“Consolidated Interest Expense” means, without duplication, for any period, the
sum of (a) the cash interest expense of the Borrower and its Consolidated
Restricted Subsidiaries for such period, on a Consolidated basis, including,
without limitation, (i) the net cost under interest rate contracts, (ii) the
interest portion of any deferred payment obligation (excluding deferred
financing fees) and (iii) accrued interest, plus (b) the interest component of
the Capital Lease Obligations paid, accrued and/or scheduled to be paid or
accrued by the Borrower during such period, and all capitalized interest of the
Borrower and its Consolidated Restricted Subsidiaries, in each case as
determined in accordance with GAAP consistently applied, minus (c) cash interest
income of the Borrower and its Consolidated Restricted Subsidiaries for such
period, on a Consolidated basis, in each case as determined in accordance with
GAAP consistently applied.
“Consolidation” means, with respect to any Person, the consolidation of the
accounts of such Person and each of its Subsidiaries (other than any
Unrestricted Subsidiaries) if and to the extent the accounts of such Person and
each of its Subsidiaries (other than any Unrestricted Subsidiaries) would
normally be consolidated with those of such Person, all in accordance with GAAP
consistently applied. The term “Consolidated” shall have a similar meaning.
“Continuing Directors” means the individuals (i) who were members of the Board
of Directors of the Borrower or the Holding Company, as the case may be, on the
First Amendment Effective Date, (ii) whose election or nomination to such Board
of Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors or (iii) whose election or nomination to such Board of
Directors was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors.
“Continuing Tranche A Term Loan Lenders” means the Tranche A Term Loan Lenders
under the Existing Credit Agreement that are continuing as Tranche A Term Loan
Lenders under this Agreement.
“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.01(c), (b) each television or radio station that is the subject of
an acquisition referred to in clause (b) of the definition of “Acquisition”
consummated by the Borrower or any Subsidiary on or after the date hereof and
(c) any television or radio station with which the Borrower or any Subsidiary
has entered into any Program Services Agreement, Outsourcing Agreement or other
similar agreement on or after the date hereof, in each case until such time, if
any, as the Borrower or any Subsidiary acquires the Broadcast License of such
television or radio station and such station becomes an Owned Station.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation, partnership or other
Person. “Controlling” and “Controlled” have meanings correlative thereto.
“Converting Tranche A Term Loan Lender” has the meaning assigned to such term in
the Recitals.
“Corporate Expense” means, for any period, all general and administrative
expenses of the Borrower and its Subsidiaries for such period.
“Cox Acquisition” means the acquisition of certain television assets and stock
pursuant to that certain Stock and Asset Purchase Agreement by and among Cox
Media Group, LLC, KTVU, LLC, WTOV, Inc., WPXI, Inc. and Borrower and any Program
Services Agreement entered into in connection with the Acquisition.
“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense from the Sixth Restatement
Effective Date to the end of the Borrower’s most recently ended full fiscal
quarter prior to such date, taken as a single accounting period.
“Cumulative EBITDA” means, as of any date of determination, EBITDA from the
Sixth Restatement Effective Date to the end of the Borrower’s most recently
ended full fiscal quarter prior to such date, taken as a single accounting
period.
“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.
“Cunningham Option Agreements” means those certain Common Voting Capital Stock
Option Agreements, each of which is dated May 3, 1995, pursuant to which the
Holding Company was granted an option to acquire certain shares of capital stock
of Cunningham from Carolyn Smith (now the Carolyn C. Smith Cunningham Trust),
the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, in each case as amended and restated on the Fifth
Restatement Effective Date and as hereafter amended, modified and supplemented
from time to time.
“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham under the Cunningham
Option Agreements.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lenders” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender notifies


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a material condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) notified the Borrower, the Administrative Agent, the Issuing
Lender, any Swing Line Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a material condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e)(i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(f) has, or has a direct or indirect parent company that has, become the subject
of a Bail-In Action.
“Delayed Draw Tranche A Term Loan” means a Loan made pursuant to Section
2.01(b)(iii).
“Delayed Draw Tranche A Term Loan Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make up to four Delayed Draw
Tranche A Term Loans to the Borrower in an aggregate principal amount equal to
the amount set forth on Schedule 1.01(b).
“Delayed Draw Tranche A Term Loan Lender” means a Lender with an outstanding
Delayed Draw Tranche A Term Loan Commitment or an outstanding Delayed Draw
Tranche A Term Loan.
“Delayed Draw Tranche A Term Loan Commitment Period” means the period commencing
on the Fifth Restatement Effective Date and ending on December 31, 2014.
“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Fifth Restatement Effective Date pursuant
to Section 6.10(a), in each case so long as such Subsidiary remains a Designated
SBG Subsidiary hereunder.
“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person (including but not limited to (a) entry into an
agreement or arrangement alienating, relinquishing, surrendering or otherwise
transferring the right to use all or a material portion of the spectrum
associated


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




with any Broadcast License (including pursuant to the FCC Spectrum Auction or
any other auction of such spectrum conducted by a Governmental Authority), and
(b) dispositions pursuant to any Channel Sharing Agreement or the grant of a
shared television broadcast license pursuant to 47 C.F.R. § 73.3700(b)) other
than any sale, assignment, transfer or other disposition of any property sold or
disposed of in the ordinary course of business and on ordinary business terms.
“dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)): (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes,
(ii) depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) extraordinary losses (including non-cash losses on sales of
property outside the ordinary course of business of the Borrower and its
Subsidiaries), (v) all other non-cash charges (including non-cash losses on
derivative transactions and non-cash interest expenses), (vi) all transaction
costs paid or incurred by the Borrower in connection with the Sixth Restatement
Effective Date Transactions and (vii) all operating lease expense deducted in
determining net income associated with any Specified SLB Attributable Debt;
minus (c) the sum of, to the extent included in net income for such period,
(i) non‑cash revenues, (ii) Corporate Expense (but only to the extent already
not deducted in determining net income for such period), (iii) interest and
other income, (iv) extraordinary gains (including non‑cash gains on sales of
assets outside the ordinary course of business), (v) benefit from taxes,
(vi) non‑cash gains on derivative transactions and (vii) cash payments made
during such period in respect of items under clause (b)(vi) above subsequent to
the fiscal quarter in which the relevant non-cash charge was reflected as a
charge in the statement of net income; minus (d) Film Cash Payments made or
scheduled to be made during such period.
“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by Section
7.05(c), the ratio, expressed as a percentage, obtained by dividing (a) the
portion of EBITDA attributable to such assets (or Capital Stock) for the period
of eight fiscal quarters ending on, or most recently ended prior to, such date
by (b) EBITDA for such period divided by two.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,”
(i) to the extent that the LIBO Rate or Alternate Base Rate (without giving
effect to any floors in such definitions), as applicable, on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (ii) to the
extent that the LIBO Rate or Alternate Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.
“Election Notice” means a written notice from the Borrower to the Administrative
Agent in the form of Exhibit H hereto.
“Electronic System” means any electronic system, including e-mail, e-fax,
IntraLinks, ClearPar, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Lender and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Affiliates” means, as to any Person (the “successor”), any other
Person whose liability (contingent or otherwise) for an environmental claim the
successor may have retained, assumed or otherwise become or remained liable for
(contingently or otherwise), whether by contract, operation of law or otherwise;
provided that each Subsidiary of the successor, and each former Subsidiary or
division of the successor transferred to another Person, shall in any event be
an “Environmental Affiliate” of the successor.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that is under common control with
the Borrower within the meaning of Section 4001(a)(14) of ERISA together with
the Borrower, is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excess Disposition Proceeds” has the meaning assigned to such term in Section
2.09(b)(i).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary which
at such time is not required to be a Subsidiary Guarantor or an Obligor pursuant
to Section 6.09(a) or the last paragraph of Section 6.10(b).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the Guarantee of (or
grant of such


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to section 2(h) of the
Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
Guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax resulting from any U.S. law
in effect (including FATCA) on the date such Foreign Lender becomes a party to
this Agreement or is attributable to such Foreign Lender’s failure or inability
to comply with Section 2.15(f) or Section 2.15(g), except to the extent that
such Foreign Lender’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.15(a).
“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.04(a).
“Existing Senior Unsecured Note Indentures” means (i) the 6.125% Senior
Unsecured Note Indenture, (ii) the 5.375% Senior Unsecured Note Indenture, (iii)
the 5.125% Senior Unsecured Note Indenture, (iv) the 5.625% Senior Unsecured
Note Indenture and (v) the 5.875% Senior Unsecured Note Indenture.
“Existing Tranche A Term Loan Lender” means any “Tranche A Term Loan Lender”
under the Existing Credit Agreement immediately prior to the Sixth Restatement
Effective Date.
“Existing Tranche A Term Loan”: any “Tranche A Term Loan” outstanding under the
Existing Credit Agreement immediately prior to the Sixth Restatement Effective
Date.
“Existing Tranche B-1 Term Loan Lender” means any “Tranche B-1 Term Loan Lender”
immediately prior to the Third Amendment Effective Date.
“Existing Tranche B-1 Term Loan”: means any “Tranche B-1 Term Loan” immediately
prior to the Third Amendment Effective Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.
“FCC Spectrum Auction” means the sale of spectrum space through the auction
conducted by the FCC under Section 6403 of the Middle Class Tax Relief and Job
Creation Act (Pub. L. No. 112-96, § 6403, 126 Stat. 156, 225-230 (2012)),
codified at 47 U.S.C. § 1452.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fifth Restatement Effective Date” means April 9, 2013.
“Fifth Restatement Effective Date Collateral Requirement” means the requirement
that:
(a)    the Administrative Agent shall have received from each of the Obligors
party thereto a counterpart of the Security Agreement duly executed and
delivered on behalf of each such Person, together with (i) the certificates
representing the Capital Stock pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof (or confirmation by the
Administrative Agent as to receipt thereof under the Security Agreement as in
effect immediately prior to the Fifth Restatement Effective Date);
(b)    [Reserved];
(c)    the Administrative Agent shall have received from each of the Obligors
party thereto and (if any) each other party thereto a counterpart of each other
Security Document duly executed and delivered on behalf of each such Person as
shall be necessary or appropriate (in the reasonable judgment of the
Administrative Agent) to create a first priority Lien on the properties of the
Obligors intended to be covered thereby, subject to no Liens other than Liens
permitted under Section 7.02 applicable to such property, including (i) control
agreements with respect to each of the deposit and securities accounts of the
Borrower and the Subsidiary Guarantors listed on Annex 8 to the Security
Agreement but only to the extent such control agreement is required to be
entered into pursuant to the Security Agreement, in each case duly executed and
delivered by the relevant Obligor, the Administrative Agent and the respective
depositary bank or securities intermediary, as applicable (provided that the
Administrative Agent may agree in its sole discretion that such control
agreements (or any of them) shall be delivered within 30 days after the Fifth
Restatement Effective Date (or such longer period as the Administrative Agent
may agree in its sole discretion)), (ii) short-form intellectual property
security agreements entered into pursuant to the Security Agreement on behalf of
each Obligor party thereto, and evidence as to the completion of filing (or
arrangements satisfactory to the Administrative Agent for filing) with the
United States Patent and Trademark Office against the relevant intellectual
property covered


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




by such security agreements and (iii) the results of recent lien searches in the
jurisdiction of organization of each of the Obligors, which search shall reveal
no Liens on any of the assets of the Obligors except for Liens permitted under
Section 7.02 or discharged on or prior to the Fifth Restatement Effective Date
pursuant to documentation satisfactory to the Administrative Agent; and
(d)    the UCC financing statements necessary to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document.
“Fifth Restatement Effective Date Tranche A Term Loan” means a Loan made
pursuant to Section 2.01(b)(ii).
“Fifth Restatement Effective Date Tranche A Term Loan Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make a Fifth
Restatement Effective Date Tranche A Term Loan to the Borrower in an aggregate
principal amount equal to the amount set forth on Schedule 1.01(b) (or in the
case of any Continuing Tranche A Term Loan Lender, the amount of its Existing
Tranche A Term Loan continued as a Fifth Restatement Effective Date Tranche A
Term Loan (as specified in its Term Loan Lender Addendum) pursuant to Section
2.01(b)(ii)).
“Fifth Restatement Effective Date Tranche A Term Loan Lender” means a Lender
with an outstanding Fifth Restatement Effective Date Tranche A Term Loan
Commitment or an outstanding Fifth Restatement Effective Date Tranche A Term
Loan.
“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower, shall not be deemed to be Film Cash Payments.
“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.
“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.
“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.
“Financial Officer” means the chief financial officer, chief accounting officer
or treasurer of the Borrower or the Holding Company, as applicable.
“First Amendment” means the First Amendment to this Agreement and First
Amendment to the Security Agreement, dated as of April 30, 2015.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“First Amendment Effective Date” means April 30, 2015.
“First Lien Indebtedness” means, as at any date, all Indebtedness on such date
that is secured by a Lien on property of the Borrower and its Subsidiaries
(other than a Lien expressly ranking junior in priority to any other Lien), plus
Specified SLB Attributable Debt, minus all Qualifying Balances on such date.
“First Lien Indebtedness Ratio” means, as at any date, the ratio of (a) First
Lien Indebtedness outstanding on such date to (b) EBITDA for the period of the
eight consecutive fiscal quarters ending on or most recently ended prior to such
date divided by two.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.
“Guarantee Release Date” has the meaning assigned to such term in Section 3.11.
“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.
“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the Sixth Restatement Effective Date pursuant to Section 6.09,
Section 6.10 or Section 6.11.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s common stock or in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries and any master agreement relating to any of the
foregoing.
“Hedge Party” means each Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto.
“Holding Company” has the meaning assigned to such term in the recitals hereto.
“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and
renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.
“Increased Revolving Commitment” has the meaning assigned to such term in
Section 2.20.
“Incremental Lender” means a Lender with an outstanding Incremental Loan.
“Incremental Loan” has the meaning assigned to such term in Section 2.01(c).
“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loans of any Series are established pursuant to Section
2.01(c).
“Incremental Loan Amendment No. 1” means that certain Incremental Loan Amendment
No. 1 to this Agreement dated as of April 30, 2015.
“Incremental Loan Amendment No. 2” means that certain Incremental Loan Amendment
No. 2 to this Agreement dated as of August 13, 2019.
“Incremental Loan Amendment No. 1 Effective Date” means April 30, 2015.
“Incremental Loan Amendment No. 2 Effective Date” means August 13, 2019.
“Incremental Loan Commitment” has the meaning assigned to such term in the
definition of “Commitment”.
“Incremental Loan Maturity Date” means, with respect to the Incremental Loans of
any Series, the maturity date for such Incremental Loans of such Series as
specified in the Incremental Loan Amendment for such Series or such earlier date
as may result from the operation of Section 2.08(b), if applicable.
“Incremental Loan Principal Payment Date” means, for each Series of Incremental
Loans, the date or dates for repayment of such Incremental Loans as specified in
the Incremental Loan Amendment for such Series.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Incremental Revolving Loan” has the meaning assigned to such term in Section
2.01(c).
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.01(c).
“Incremental Starter Amount” has the meaning assigned to such term in Section
2.01(c).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.01(c).
“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.01(c).
“Incremental Tranche B-1 Term Loan” has the meaning assigned to such term in the
recitals (it being understood that no Incremental Tranche B-1 Term Loans are
outstanding after giving effect to the Third Amendment as of the Third Amendment
Effective Date).
“Incremental Tranche B-1 Term Loan Lender” has the meaning assigned to such term
in the recitals (it being understood that there are no Tranche B-1 Term Loan
Lenders hereunder after giving effect to the Third Amendment as of the Third
Amendment Effective Date).
“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
guaranteed by such Person; (g) if the Aggregate Consideration payable by such
Person to extend and exercise any option acquired in connection with any
Acquisition (an “Extension and Exercise Price”) exceeds 20% of the Aggregate
Consideration payable in connection with such Acquisition, such Extension and
Exercise Price; (h) any Put Obligations, but only to the extent that such Put
Obligations, whether arising under the same or different agreements, exceeding
$25,000,000 in the aggregate shall not have been approved by the Administrative
Agent (such approval not to be unreasonably withheld) prior to the incurrence
thereof; and (i) obligations of such Person in respect of surety and appeals
bonds or performance bonds or other similar obligations; provided that the term
“Indebtedness” shall not include (i) Film Obligations of such Person,
(ii) obligations of such Person under any Program Services Agreement,
Outsourcing Agreement or other similar agreement, (iii) any liability shown on
such Person’s balance sheet in respect of the fair value of Interest Rate
Protection Agreements, (iv) any Put Obligations (other than those Put
Obligations included as “Indebtedness” under clause (h) of this definition) and
(v) any liability shown on the balance sheet of such Person solely as a result
of the application of FIN 46 and for which such Person is not primarily or
contingently liable for payment.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Intercreditor Agreement” means any intercreditor agreement entered into
pursuant to this Agreement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all cash interest expense in respect of
Indebtedness during such period and (b) the net amounts payable (or minus the
net amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period). Any
reference herein to calculating Interest Expense for any period on a “pro forma”
basis means that, for purposes of the clause (a) above, (i) the Indebtedness on
the basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.
“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, preferred securities, partnership or other ownership interests or
other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any (x) accounts receivable
in connection with the sale of programming or advertising time owing by such
Person or (y) obligations in respect of the lease or other use of spectrum


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




space relating to sub-channels owing by such Person, in each case, arising in
the ordinary course of business or (c) the entering into of any Guarantee of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.
“IPO” means an offering after the Incremental Loan Amendment No. 2 Effective
Date in an underwritten public offering (other than a public offering pursuant
to a registration statement on Form S-8) of common Capital Stock of the Holding
Company.
“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Joinder Agreement” means a Borrower Subsidiary Joinder Agreement or a SBG
Subsidiary Joinder Agreement, as applicable.
“JPMCB” means JPMorgan Chase Bank, N.A.
“KVMY Disposition” means the sale of equity of the Montecito Broadcasting
Corporation by Sinclair Communications, LLC to HSH Las Vegas (KVMY), LLC
pursuant to that certain Equity Purchase Agreement dated as of January 14, 2015.
“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Addendum” means a Term Loan Lender Addendum or a Revolving Lender
Addendum.
“Lenders” means each Revolving Lender, each Tranche A Term Loan Lender, each
Tranche B Term Loan Lender, each Incremental Lender, each Converting Tranche A
Term Loan Lender and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes each Swing Line Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to dollars, then the LIBO Rate shall be
the Interpolated Rate at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
at such time.
“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.01(e) as the holder of the Broadcast Licenses for such Owned Station and
(b) with respect to any Owned Station hereafter acquired by the Borrower or any
of its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Joinder Agreements and the Security Documents.
“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01, and shall include Incremental Loans unless the context otherwise requires.
“Longevity Payments” means certain longevity bonuses due to certain executive
employees of the Borrower under employment agreements.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




whole, (b) the ability of any Obligor to perform any of its obligations under
this Agreement or any of the other Loan Documents to which it is a party or
(c) the rights of or benefits available to the Lenders under this Agreement or
any of the other Loan Documents.
“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 20% of the Broadcast Cash Flow
for such period.
“MNPI” has the meaning assigned to such term in Section 6.01.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any Prepayment Event, the aggregate
amount of all cash payments (including all cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received) received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Prepayment Event, in
each case, net of (a) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection therewith and (b) in the case of any Prepayment Asset
Sale or Recovery Event, (i) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result thereof
(but only to the extent that such estimated taxes are in fact paid to the
relevant Governmental Authority not later than twelve months after the date
thereof), (ii) any amounts paid by the Borrower and any of its Subsidiaries in
connection with any Channel Sharing Agreement related to the asset that is the
subject of such Prepayment Asset Sale or any option agreement related thereto,
and (iii) any repayments by the Borrower or any of its Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Prepayment Asset Sale and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to such Prepayment Asset Sale or, in case
of any Recovery Event, such repayment is contractually required from the
proceeds thereof by the terms of such Indebtedness.
“New Age Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of the broadcast assets of eight television stations owned by New
Age Media.
“NYFRB” means the Federal Reserve Bank of New York.”
“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided, that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent received from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.”
“New Tranche B-1 Term Loan” has the meaning assigned to such“New Tranche B tTerm
Loan” in the Third Amendment.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Non-A/R Securitization Assets” means, as at any date, any financing
receivables, other receivables, royalty or other revenue streams and other
rights to payment and any other assets related thereto, in each case other than
Receivables and Related Assets, and any instruments, documents, chattel paper,
obligations, general intangibles and other similar assets, in each case,
relating to such assets.
“Non-A/R Securitization Financing” means the sale of Non-A/R Securitization
Assets in connection with a securitization on terms and pursuant to
documentation satisfactory in form and substance to the Administrative Agent.
“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
(including, for this purpose, any Designated SBG Subsidiary) that is not engaged
in, and does derive any income from, any of the businesses or activities
described in clauses (a), (b) and/or (c) of Section 7.06.
“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other than any Unrestricted Subsidiary) to
declare, a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.
“Non-Television Entities” means, collectively, Keyser Capital LLC and Sinclair
Investment Group LLC.
“Non-Television Entity Notes” means the promissory notes made by the
Non-Television Entities in favor of the Borrower, as described on Schedule
1.01(d).
“Note Indentures” means, collectively, the Senior Subordinated Debt Indentures,
the Senior Unsecured Debt Indentures, the Second Priority Debt Indentures.
“Notes Transfer” means the disposition or transfer of the Non-Television Entity
Notes in connection with the Separation Transaction.
“NYFRB” means the Federal Reserve Bank of New York.”
“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided, that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent received from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Obligations” means, collectively, (a) all advances to and debts, liabilities,
obligations, covenants and duties of, the Borrower or any other Obligor arising
under the Loan Documents or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and including in the case of each Guarantor all obligations of such Guarantor in
respect of its Guarantee under Article III, (b) all Cash Management Obligations
owing by the Borrower or any other Obligor to any Lender (or any Affiliate
thereof) and (c) all obligations of the Borrower and its Subsidiaries arising


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




under any Secured Hedge Agreement, and, in the case of each of the foregoing,
including all interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Borrower or any other Obligor under the Bankruptcy Code or any
other bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case). Without
limiting the generality of the foregoing, the Obligations of the Obligors under
the Loan Documents (and of their respective Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts (including fees, expenses and disbursements of counsel) payable by any
Obligor under any Loan Document and (ii) the obligation of any Obligor to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any other Secured Party, in each case in its sole discretion, may elect
to pay or advance on behalf of such Obligor.
“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.
“OFAC” has the meaning assigned to such term in Section 4.19.
“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).
“Other Debt” means the Subordinated Debt, the Senior Unsecured Debt, the Second
Priority Debt.
“Other Debt Documents” means the Subordinated Debt Documents, the Senior
Unsecured Debt Documents and the Second Priority Debt Documents.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto. For the avoidance of
doubt, Other Taxes shall not include Excluded Taxes.
“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.01(e) and (b) any television or radio station the Broadcast Licenses
of which are owned or held by the Borrower or any of its Subsidiaries on or
after the date hereof.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Participant” has the meaning assigned to such term in Section 10.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
10.04(c)(i).
“Payment Percentage” has the meaning assigned to such term in Section 2.21(b).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
section 4002 of ERISA and any successor entity performing similar functions.
“Permitted Additional Indebtedness” shall mean notes (which notes may (x) have
the same lien priority as the Obligations or (y) be secured by a Lien ranking
junior to the Lien securing the Obligations), in each case issued or incurred by
the Borrower, (a) which notes do not mature or have scheduled amortization or
payments of principal (including prepayments, redemptions or sinking fund or
like payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such notes are incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)), (b)
the terms and conditions of such notes (other than interest rate and redemption
premium) shall not be more restrictive on the Borrower and its Subsidiaries than
those herein, (c) which notes are not guaranteed by any Person other than the
Guarantors and (d) that (i) are not secured by any property of the Borrower, the
Holding Company or any of their respective Subsidiaries or any other Person
other than the Collateral and (ii) is subject to customary intercreditor
agreements entered into with the agent, trustee or other representative of any
such Permitted Additional Indebtedness, the material terms of which shall be
reasonably acceptable to the Administrative Agent and the Borrower.
“Permitted Additional Indebtedness Documents” shall mean any document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Loan Documents) issued or executed and delivered
with respect to any Permitted Additional Indebtedness by the Borrower or any
Guarantor.
“Permitted Additional Indebtedness Obligations” shall mean, if any Permitted
Additional Indebtedness is issued or incurred, all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower or any Guarantor
arising under any Permitted Additional Indebtedness Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Guarantor of any proceeding under any bankruptcy or insolvency law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Permitted Additional Indebtedness Obligations of the Borrower
or any Guarantor under the Loan Documents (and any of their Subsidiaries to the
extent they have obligations under the Permitted Additional Indebtedness
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by such Borrower or
Guarantor under any Permitted Additional Indebtedness Document and (b) the
obligations of the Borrower or any Guarantor to reimburse any amount in respect
of any of the foregoing that any Lender, in its sole discretion, may elect to
pay or advance on behalf of the Borrower or any Guarantor in accordance with the
terms of any Permitted Additional Indebtedness Document.
“Permitted Assumed Debt” has the meaning assigned to such term in Section
7.01(l).


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Permitted Reinvestment” means (a) an acquisition permitted under Section
7.04(e), (b) Capital Expenditures or (c) with respect to any Recovery Event, the
repair, restoration or replacement of the affected property.
“Permitted Second Priority Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of second lien secured notes or loans; provided that
(a) such Indebtedness is secured by the Collateral on a second lien basis (and
subject to the terms of an intercreditor agreement reasonably acceptable to the
Administrative Agent) to Liens securing the Obligations and is not secured by
any property of the Borrower, the Holding Company or any of their respective
Subsidiaries or any other Person other than the Collateral, (b) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (including prepayments, redemptions or sinking fund or like payments)
prior to the 91st day after the stated maturity date of any Loans hereunder at
the time such Indebtedness is incurred (other than prepayment or redemption
requirements as a result of asset sales or change of control


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(c) the terms and conditions of such Indebtedness (other than interest rate and
redemption premium) shall not be more restrictive on the Borrower and its
Subsidiaries than the terms and conditions of this Agreement, (d) the security
agreements relating to such Indebtedness are substantially the same as the
Security Agreement (with such differences as are reasonably satisfactory to the
Administrative Agent), (e) such Indebtedness is not guaranteed by any Person
other than the Guarantors and (f) a Representative acting on behalf of the
holders of such Indebtedness shall have become party to an intercreditor
agreement reasonably acceptable to the Administrative Agent. Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.
“Permitted Senior Unsecured Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of senior unsecured notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions of such Indebtedness (other than interest
rate and redemption premium) shall not be more restrictive on the Borrower and
its Subsidiaries than the terms and conditions found in senior unsecured debt of
a similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions be more
restrictive on the Borrower and its Subsidiaries than the Existing Senior
Unsecured Note Indentures), (c) such Indebtedness is not guaranteed by any
Person other than the Guarantors and (d) such Indebtedness is not secured by any
Lien or any property or assets of the Borrower, the Holding Company or any of
their respective Subsidiaries. Permitted Senior Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Subordinated Refinancing Debt” means any Indebtedness incurred by the
Borrower in the form of unsecured subordinated notes or loans; provided that (a)
such Indebtedness does not mature or have scheduled amortization or payments of
principal (including prepayments, redemptions or sinking fund or like payments)
prior to the 91st day after the stated maturity date of any Loans hereunder at
the time such Indebtedness is incurred (other than prepayment or redemption
requirements as a result of asset sales or change of control provisions
(provided that any such prepayment or redemption (or offer to prepay or redeem)
may be made only to the extent permitted under Section 7.12)), (b) the other
terms and conditions (including subordination provisions) of such Indebtedness
(other than interest rate and redemption premium) shall not be more restrictive
on the Borrower and its Subsidiaries than the terms and conditions found in
subordinated debt of a similar type issued by similar issuers under Rule 144A or
in a public offering (provided that in no event shall such other terms or
conditions (other than subordination provisions) be more restrictive on the
Borrower and its Subsidiaries than Existing Senior Unsecured Note Indentures),
and such subordination terms shall extend to cover the Obligations, among other
obligations, (c) such Indebtedness is not guaranteed by any Person other than
the Guarantors and (d) such Indebtedness is not secured by any Lien or any
property of the Borrower, the Holding Company or any of their respective
Subsidiaries. Permitted Subordinated Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d), (e), (g) or (h) of Article VIII.
“Post-Default Rate” means, with respect to any Lender, a rate per annum equal to
the Alternate Base Rate as in effect from time to time plus the Applicable
Margin applicable to ABR Loans made by such Lender plus 2%; provided that, as
applied to principal of a Eurodollar Loan held by any Lender, the “Post-Default
Rate” shall be the interest rate for such Eurodollar Loan held by such Lender as
provided in Section 2.11(b) plus 2%.
“Prepayment Agent” means JPMorgan Chase Bank, N.A., in its capacity as
prepayment agent in connection with any Voluntary Discounted Prepayment and its
permitted successors in such capacity.
“Prepayment Amount” has the meaning assigned to such term in Section 2.21(b).
“Prepayment Asset Sale” has the meaning assigned to such term in clause (a) of
the definition of “Prepayment Event”.
“Prepayment Event” means (a) any Disposition of any property of the Borrower or
any Subsidiary (other than any Disposition permitted under Sections 7.05(a),
(b), and (only with respect to any (i) exchange of assets or (ii) sales of
assets an aggregate Net Cash Proceeds amount not to exceed $300,000,000 in
connection with the FCC Spectrum Auction, any Channel Sharing Agreement and/or
any other agreement related thereto) (c)) (each a “Prepayment Asset Sale”),
(b) any Recovery Event and (c) the issuance or incurrence of any Indebtedness
under Section 7.01(f).
“Prepayment Notice” has the meaning assigned to such term in Section 2.21(b).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Program Services Agreements” means any agreement entered into by the Borrower
or any of its Subsidiaries (other than License Subsidiaries) in accordance with
Section 7.06 relating to a Contract Station, pursuant to which agreement the
Borrower or any of its Subsidiaries (other than License Subsidiaries) will
obtain the right to program and/or sell advertising on a substantial portion of
such Contract Station’s inventory of broadcast time.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Holding Company, the Borrower or any of their respective Subsidiaries while
in possession of the financial statements provided by the Borrower under the
terms of this Agreement.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.
“Qualified ECP” means in respect of any Swap Obligation, each Obligor that, at
the time the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and which may cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act (or any successor provision thereto).
“Qualifying Balances” means, as at any date, the aggregate amount of cash on
hand of the Borrower and its Subsidiaries on such date that is free and clear of
Liens (other than Liens in favor of the Secured Parties); provided that
(a) Qualifying Balances shall in no event at any time exceed $500,000,000 in the
aggregate for purposes of this definition and (b) the Qualifying Balances shall
be deemed to be zero for any day on which an Event of Default shall have
occurred and be continuing.
“Qualifying Loans” has the meaning assigned to such term in Section 2.21(c).
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
“Range” has the meaning assigned to such term in Section 2.21(b).
“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned,
leased or otherwise operated by the Borrower or any Subsidiary together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.
“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.
“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.
“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.
“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation or similar proceeding or


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




taking under power of eminent domain relating to any asset of the Borrower or
any of its Subsidiaries with a value in excess of $500,000.
“Refinanced Term Loans” has the meaning assigned to such term in Section
2.09(d).
“Register” has the meaning assigned to such term in Section 10.04(b).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.
“Reinvestment Event” means any Disposition or Recovery Event constituting a
Prepayment Event in respect of which the Borrower has delivered a Reinvestment
Notice.
“Reinvestment Notice” means a written notice executed by a Financial Officer of
the Borrower stating that no Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of a
Disposition or Recovery Event constituting a Prepayment Event to make a
Permitted Reinvestment (and specifying such expected use).
“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.
“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, use all or any portion of the relevant Reinvestment
Deferred Amount with respect to such Reinvestment Event for the expected use
pursuant to the relevant Reinvestment Notice.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.
“Relevant Application Date” means (a) with respect to any Prepayment Asset Sale
or Recovery Event, (i) on or prior to the fifth Business Day after receipt of
the Net Cash Proceeds thereof (unless, prior thereto, a Reinvestment Notice
shall have been delivered to the Administrative Agent in respect thereof) and
(ii) each Reinvestment Prepayment Date with respect thereto; and (b) with
respect to


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




any issuance or incurrence of any Indebtedness under Section 7.01(f), on or
prior to the fifth Business Day after receipt of the Net Cash Proceeds thereof.
“Relevant Percentage” means, with respect to any Prepayment Event, 100%.
“Representative” means, with respect to any Indebtedness and the holders
thereof, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
in each case its successors in such capacity.
“Repricing Transaction” means (i) any prepayment of all or a portion of any
Class of Term Loans using proceeds of Indebtedness under new credit facilities
having an effective interest cost or weighted average yield (with the
comparative determinations to be made consistent with generally accepted
financial practices, after giving effect to margin, interest rate floors,
upfront fees or original issue discount paid or payable (with original issue
discount based on a four-year average life to maturity or, if less, the
remaining life to maturity) to all providers of such financing, but excluding
the effect of any arrangement, commitment, structuring, syndication or
underwriting and any amendment fees payable in connection therewith that are not
shared with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBO Rate) that is less than the effective interest
cost or weighted average yield (as determined on the same basis) of such Class
of Term Loans, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, such Class of Term Loans and (ii) any repricing of any Class
of Term Loans pursuant to an amendment thereto resulting in an effective
interest cost or weighted average yield (as determined on the same basis) to all
providers of such financing, but excluding the effect of any arrangement,
commitment, structuring, syndication or underwriting and any amendment fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Adjusted LIBO
Rate) that is less the effective interest cost or weighted average yield (as
determined on the same basis) of such Class of Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Class of a) the
incurrence by the Borrower of any Indebtedness in the form of a term B loan that
is broadly marketed or syndicated to banks and other institutional investors (i)
having an Effective Yield for the respective Type of such Indebtedness that is
less than the Effective Yield for the Term Loans of the respective equivalent
Type, but excluding Indebtedness incurred in connection with an IPO, the
Borrower delivering any “Change of Control Purchase Notice” (or any similar
notice) under and as defined in any Note Indenture, Transformative Acquisition
or Transformative Disposition, and (ii) the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, outstanding principal of Term Loans or (b) any effective reduction in the
Effective Yield for the Term Loans (e.g., by way of amendment, waiver or
otherwise), except for a reduction in connection with an IPO, the Borrower
delivering any “Change of Control Purchase Notice” (or any similar notice) under
and as defined in any Note Indenture, Transformative Acquisition or
Transformative Disposition. Any determination by the Administrative Agent with
respect to whether a Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding the Term Loans.
“Required Lenders” means, at any time, subject to the last paragraph of Section
10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time. The “Required Lenders” of
a particular Class of Loans means Lenders having Revolving Exposures,


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class at such time.
“Required Revolving Lenders” means, at any time, the Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the total Revolving Exposures and total unused Revolving Commitments at such
time.
“Required Tranche A-1 Term Loan Lenders” means, at any time, the Tranche A Term
Loan Lenders having outstanding Tranche A-1 Term Loans representing more than
50% of the sum of the outstanding Tranche A-1 Term Loans at such time, in each
case subject to the proviso in the definition of “Class”.
“Required Tranche A-2 Term Loan Lenders” means, at any time, the Tranche A-2
Term Loan Lenders having outstanding Tranche A-2 Term Loans representing more
than 50% of the sum of the outstanding Tranche A-2 Term Loans at such time, in
each case subject to the proviso in the definition of “Class”.
“Required Tranche B Term Loan Lenders” means, at any time, the Tranche B Term
Loan Lenders having outstanding Tranche B Term Loans representing more than 50%
of the sum of the outstanding Tranche B Term Loans at such time.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.
“Restricted Subsidiary” means a Subsidiary of the Borrower (including, for the
avoidance of doubt, any Designated SBG Subsidiary) other than an Unrestricted
Subsidiary.
“Revolving Availability Period” means with respect to the Revolving Lenders and
their Revolving Commitments, the period from and including the Sixth Restatement
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Revolving Commitments of such Lenders.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. As of the Sixth
Restatement Effective Date, the amount of each Revolving Lender’s Revolving
Commitment is set forth in Schedule 1.01(a).
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Revolving Credit Facility” means the credit facility represented by the
Revolving Lenders' Commitments and the Revolving Loans.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have (or the Revolving Commitment of the relevant
Revolving Lender has) terminated or expired, a Lender with Revolving Exposure.
“Revolving Lender Addendum” means, with respect to any Revolving Lender or any
Converting Tranche A Term Loan Lender, a Lender Addendum substantially in the
form of Exhibit G-2, executed by such Lender and delivered pursuant to Section
5.01(a).
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“Revolving Maturity Date” means the earliest of (x) July 31, 2021 and (y) to the
extent that any of the 5.375% Senior Unsecured Notes are then outstanding, the
date that is 91 days prior to the stated maturity date of the 5.375% Senior
Unsecured Notes (or if such date is not a Business Day, the immediately
preceding Business Day) or such earlier date as may result from the operation of
Section 2.08(b), if applicable.
“Rule 144A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or its Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Subsidiary to such Person in contemplation of such leasing.
“S&P” means Standard & Poor’s Financial Services LLC.
“SBG Subsidiary Guarantor” means (a) each Designated SBG Subsidiary and (b) each
other Subsidiary of the Holding Company that becomes a “Subsidiary Guarantor”
after the Sixth Restatement Effective Date pursuant to Section 6.10(b), in each
case, so long as such Subsidiary remains an SBG Subsidiary Guarantor hereunder.
“SBG Subsidiary Joinder Agreement” means a Joinder Agreement substantially in
the form of Exhibit B-2 (or other instrument satisfactory to the Administrative
Agent) by a Subsidiary of the Holding Company that, pursuant to the Collateral
and Guarantee Requirement, becomes, a “SBG Subsidiary Guarantor” hereunder and
an “Obligor” under the Security Agreement.
“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.
“Second Amendment” means the Second Amendment to this Agreement, dated as of
July 19, 2016.
“Second Amendment Effective Date” means July 19, 2016.
“Second Priority Debt” means the Permitted Second Priority Refinancing Debt
incurred pursuant to Section 7.01(j) (including the Guarantees of such
Indebtedness provided by any Guarantor


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




thereunder). Second Priority Debt will include any Registered Equivalent Notes
issued in exchange therefor.
“Second Priority Debt Documents” means the agreements and instruments evidencing
or providing for the Second Priority Debt, including the Second Priority Debt
Indentures, and all other documents executed and delivered from time to time
with respect thereto (including all agreements, documents and instruments that
create or purport to create Liens or Guarantees in favor of the holders thereof
(or their Representatives)).
“Second Priority Debt Indentures” means the indenture or indentures under which
the Second Priority Debt shall be issued or incurred.
“Secured Hedging Agreements” means any Hedging Agreement permitted under Section
7.19 that is entered into between the Borrower or any Subsidiary and any Hedge
Party.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Swing Line Lender, the Issuing Lender, the Hedge Parties, each Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX.
“Securitization Subsidiary” means a Subsidiary of the Borrower established for
the limited purpose of acquiring and financing Non-A/R Securitization Assets
pursuant to any Non-A/R Securitization Financing.
“Security Agreement” means the Fourth Amended and Restated Security Agreement,
dated as of April 9, 2013, among the Borrower, the Guarantors and the
Administrative Agent (and as amended, supplemented or otherwise modified prior
to the date hereof).
“Security Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements (if any), all other pledge, security and similar
agreements entered into by any Obligor in connection with this Agreement, all
related intercreditor agreements, and all Uniform Commercial Code financing
statements required hereby or thereby to be filed with respect to the security
interests in personal property created pursuant thereto.
“Senior Subordinated Debt Indentures” means, after the respective issuances of
any Permitted Subordinated Refinancing Debt, the respective indentures under
which the same are issued.
“Senior Unsecured Debt” means (a) the 6.125% Senior Unsecured Notes, (b) the
5.375% Senior Unsecured Notes, (c) the 5.125% Senior Unsecured Notes, (d) the
5.625% Senior Unsecured Notes, (e) the 5.875% Senior Unsecured Notes, (f) the
Permitted Senior Unsecured Refinancing Debt and (g) any Indebtedness incurred
under Section 7.01(h) (including the senior unsecured Guarantees of such
Indebtedness provided by any Guarantor thereunder).
“Senior Unsecured Debt Documents” means the agreements and instruments
evidencing or providing for the Senior Unsecured Debt.
“Senior Unsecured Debt Indentures” means the 6.125% Senior Unsecured Note
Indenture, the 5.375% Senior Unsecured Note Indenture, the 5.125% Senior
Unsecured Note Indenture, the 5.625% Senior Unsecured Note Indenture, the 5.875%
Senior Unsecured Note Indenture and the indenture or indentures under which the
Senior Unsecured Debt shall be issued.  


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Separation Transaction” means the sale or separation of the non-television
business of the Holding Company in whole or in part, whether by asset sale or
otherwise.
“Series” has the meaning assigned to such term in Section 2.01(c).
“Sixth Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with Section
10.02).
“Sixth Restatement Effective Date Transactions” means (a) the Transactions and
(b) the other transactions relating to the foregoing that will occur
concurrently (or substantially concurrently) with the Sixth Restatement
Effective Date.
“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.
“Specified Majority Lenders” means, at any time, Lenders having Revolving
Exposures, outstanding Tranche A Term Loans, outstanding Incremental Loans
(other than Incremental Loans that constitute Tranche B Term Loans) and unused
Commitments representing more than 50% of the sum of the total Revolving
Exposures, outstanding Tranche A Term Loans, outstanding Incremental Loans and
unused Commitments at such time.
“Specified Person” has the meaning assigned to such term in Section 4.19
“Specified SLB Attributable Debt” has the meaning assigned to such term in
Section 7.17.
“Stations” means the Owned Stations and the Contract Stations.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subordinated Debt” means (a) Subordinated Film Indebtedness and (b) any
Permitted Subordinated Refinancing Debt.
“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Debt.
“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled or by the parent and/or one or more subsidiaries of the parent.
“Wholly Owned Subsidiary” means any such corporation, partnership or other
entity of which all of such securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are so owned or
controlled. Notwithstanding anything contained herein to the contrary, (i) no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of the Borrower or of
a Subsidiary of the Borrower for the purpose of this Agreement except as
otherwise expressly provided herein, (ii) each Designated SBG Subsidiary shall
be deemed to be a Subsidiary of the Borrower for all purposes of this Agreement
(including Articles IV, VI, VII and VIII (unless the context otherwise
requires)) and shall comply with the provisions of Section 6.09 or Section 6.10,
as applicable, and (iii) each Excluded Non-Media Subsidiary shall be a
Subsidiary of the Borrower for all purposes of this Agreement. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower (including the Designated SBG Subsidiaries) identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09 or Section 6.11 and (c) each other SBG
Subsidiary Guarantor.
“Supplemental Administrative Agent” has the meaning assigned to such term in
Article IX.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swing Line Commitment” means (a) as to JPMorgan Chase Bank, N.A., in its
capacity as a Swing Line Lender, $10,000,000 and (b) as to any other Lender, if
such Lender has entered into an Assignment and Assumption, the amount set forth
for such Lender as its Swing Line Commitment in the Register maintained by the
Administrative Agent pursuant to Section 10.04(b)(iii).
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total Swing
Line Exposure at such time related to Swing Line Loans other than any Swing Line
Loans made by such Lender in its capacity as a Swing Line Lender and (b) if such
Lender shall be a Swing Line Lender, the aggregate principal amount of all Swing
Line Loans made by such Lender outstanding at such time (to the extent that the
other Lenders shall not have funded their participations in such Swing Line
Loans).
“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loan Commitment” means a Tranche A Term Loan Commitment or a Tranche B
Term Loan Commitment.
“Term Loan Lender” means a Tranche A Term Loan Lender or a Tranche B Term Loan
Lender, as applicable.
“Term Loan Lender Addendum” means, with respect to any Tranche A Term Loan
Lender or Tranche B Term Loan Lender (as defined prior to the Third Amendment
Effective Date), a Term Loan Lender Addendum substantially in the form of the
applicable addendum set forth on Exhibit G-1, executed by such Lender and
delivered pursuant to Section 5.01(a).
“Term Loan Maturity Date” means the Tranche A-1 Term Loan Maturity Date, the
Tranche A-2 Term Loan Maturity Date, the Tranche B-1 Term Loan Maturity Date or
the Tranche B-2b Term Loan Maturity Date, as applicable.
“Term Loans” means, collectively, the Tranche A Term Loans and the Tranche B
Term Loans.
“Third Amendment” means the Third Amendment to this Agreement, dated as of
January 3, 2017.
“Third Amendment Effective Date” means January 3, 2017.
“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP), plus Specified SLB Attributable
Debt, minus all Qualifying Balances on such date.
“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of eight fiscal quarters
ending on or most recently ended prior to such date divided by two.
“Tranche A Term Loan” means (a) prior to the Second Amendment Effective Date,
the collective reference to the Fifth Restatement Effective Date Tranche A Term
Loans and the Delayed Draw Tranche A Term Loans and (b) on or after the Second
Amendment Effective Date, the collective reference to the Tranche A-1 Term Loans
and Tranche A-2 Term Loans.
“Tranche A Term Loan Commitment” means (a) prior to the Second Amendment
Effective Date, the collective reference to the Fifth Restatement Effective Date
Tranche A Term Loan Commitments and the Delayed Draw Tranche A Term Loan
Commitments and (b) on or after the Second Amendment Effective Date, the
collective reference to the Tranche A-1 Term Loan Commitments and Tranche A-2
Term Loan Commitments.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Tranche A Term Loan Lender” means a Lender with an outstanding Tranche A-1 Term
Loan Commitment, an outstanding Tranche A-1 Term Loan, a Tranche A-2 Term Loan
Commitment or an outstanding Tranche A-2 Term Loan.
“Tranche A-1 Term Loan” means the collective reference to the Tranche A Term
Loans that are not subject to the 2021 Extension Option (as defined in the
Second Amendment) as of the Second Amendment Effective Date.
“Tranche A-1 Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A-1 Term Loan Commitments
as of the Second Amendment Effective Date in a principal amount equal to the
amount set forth on Schedule 1.01(b).
“Tranche A-1 Term Loan Lender” means a Lender with an outstanding Tranche A-1
Term Loan Commitment or an outstanding Tranche A-1 Term Loan.
“Tranche A-1 Term Loan Maturity Date” means April 9, 2018 (or if such date is
not a Business Day, the immediately preceding Business Day) or such earlier date
as may result from the operation of Section 2.08(b), if applicable.
“Tranche A-1 Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to September 30,
2016, and (b) the Tranche A-1 Term Loan Maturity Date.
“Tranche A-2 Term Loan” means the collective reference to the Tranche A Term
Loans that are subject to the 2021 Extension Option (as defined in the Second
Amendment) as of the Second Amendment Effective Date.
“Tranche A-2 Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A-2 Term Loan to the
Borrower hereunder in a principal amount equal to the amount set forth on
Schedule 1.01(b) (or in the case of any Tranche A Term Loan Lender, the amount
of its existing Tranche A Term Loan continued as a Tranche A-2 Term Loans (as
specified in its Term Loan Lender Addendum) on the Second Amendment Effective
Date pursuant to Section 2.01(b)(iv).
“Tranche A-2 Term Loan Lender” means a Lender with an outstanding Tranche A-2
Term Loan Commitment or an outstanding Tranche A-2 Term Loan.
“Tranche A-2 Term Loan Maturity Date” means the earliest of (x) July 31, 2021
and (y) to the extent that any of the 5.375% Senior Unsecured Notes are then
outstanding, the date that is 91 days prior to the stated maturity date of the
5.375% Senior Unsecured Notes (or if such date is not a Business Day, the
immediately preceding Business Day) or such earlier date as may result from the
operation of Section 2.08(b), if applicable.
“Tranche A-2 Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to September 30,
2016, and (b) the Tranche A-2 Term Loan Maturity Date.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Tranche B Standstill Period” has the meaning assigned to such term in ARTICLE
VIII(d).
“Tranche B Term Loan” means a Tranche B-1 Term Loans and/or a Tranche B-2b Term
Loans.
“Tranche B Term Loan Commitment” means, with respect to each Lender, the Tranche
B-1 Term Loan Commitments, if any, and/or the Tranche B-2b Term Loan
Commitments, if any, of such Lender.
“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan Commitment or an outstanding Tranche B Term Loan.
“Tranche B-1 Term Loan” means (a) prior to the Third Amendment Effective Date, a
Loan made pursuant to Section 2.01(b)(i) on the Fifth Restatement Effective Date
and (b) on and after the Third Amendment Effective Date, any New Tranche B Term
Loan made or continued pursuant to the Third Amendment.
“Tranche B-1 Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender (a) prior to the Third Amendment Effective
Date, to make a Tranche B-1 Term Loan to the Borrower hereunder in a principal
amount equal to the amount set forth on Schedule 1.01(b) in effect on the Fifth
Restatement Effective Date or (b) on or after the Third Amendment Effective
Date, (i) to continue its Existing Tranche B-1 Term Loan as a New Tranche B-1
Term Loan or (ii) to make a New Tranche B-1 Term Loan in the amount provided for
in the Third Amendment.
“Tranche B-1 Term Loan Maturity Date” means January 3, 2024 (or if such date is
not a Business Day, the immediately preceding Business Day) or such earlier date
as may result from the operation of Section 2.08(b), if applicable.
“Tranche B-1 Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to June 30,
2013, and (b) the Tranche B-1 Term Loan Maturity Date.
“Tranche B-2b Term Loan” means, on and after the Incremental Loan Amendment No.
2 Effective Date, any Tranche B-2b Term Loan made or continued pursuant to the
Incremental Loan Amendment No. 2.
“Tranche B-2b Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender on or after the Incremental Loan Amendment
No. 2 Effective to make a Tranche B-2b Term Loan in the amount provided for in
the Incremental Loan Amendment No. 2.
“Tranche B-2b Term Loan Lender” means a Lender with an outstanding Tranche B-2b
Term Loan Commitment or an outstanding Tranche B-2b Term Loan.
“Tranche B-2b Term Loan Maturity Date” means January 3, 2024 (or if such date is
not a Business Day, the immediately preceding Business Day) September 30, 2026,
or such earlier date as may result from the operation of Section 2.08(b), if
applicable.
“Tranche B-2b Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




with the Quarterly Dates falling on or nearest to June 30December 31, 20132019,
and (b) the Tranche B-2b Term Loan Maturity Date.
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Transformative Acquisition” means any merger, acquisition, investment,
dissolution, liquidation, or consolidation by Holding Company, the Borrower or
any of its Subsidiaries that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, but would not provide Holding Company, the Borrower or any
of its Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of the combined operations following such
consummation, as determined by Holding Company acting in good faith.
“Transformative Disposition” means any Disposition by the Holding Company, the
Borrower or any of its Subsidiaries that is either (a) not permitted by the
terms of this Agreement immediately prior to the consummation of such
Disposition or (b) permitted by the terms of this Agreement immediately prior to
the consummation of such Disposition, but would not provide Holding Company, the
Borrower or any of its Restricted Subsidiaries with a durable capital structure
following such consummation, as determined by Parent acting in good faith.
“TV/Radio Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of a television or radio station in the
United States in a single transaction (i.e., not by means of the acquisition of
an option for such assets and the subsequent exercise of such option), which for
the avoidance of doubt, shall include a transaction as described in Section
6.09(b), (b) (i) the acquisition by the Borrower or any of its Subsidiaries in
accordance with the terms hereof of (x) substantially all of the assets (other
than Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by the definition of “Program
Services Agreement” in this Section  with respect to such station and (c) the
consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii). As used in this
definition, the acquisition of assets shall be deemed to include reference to
the acquisition of the voting Capital Stock of the Person that owns such assets
and references to the acquisition and exercise of an option to acquire assets
shall be deemed to include the acquisition and exercise of the option to acquire
voting Capital Stock of the Person that owns such assets.
“TV/Radio Subsidiary” means any Subsidiary acquired in a TV/Radio Acquisition.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television Group,
Inc.) which at the time of determination shall be an Unrestricted Subsidiary (as
designated by the board of directors of the


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Borrower, as provided below) and (b) any Subsidiary of an Unrestricted
Subsidiary. After the Sixth Restatement Effective Date, the Board of Directors
of the Borrower may designate any Subsidiary of the Borrower (including any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary if
all of the following conditions apply: (i) such Subsidiary is not liable,
directly or indirectly, with respect to any Indebtedness other than Non-Recourse
Indebtedness and has not guaranteed or otherwise provided credit support at the
time of such designation for any Indebtedness of the Borrower or any of its
Subsidiaries (other than an Unrestricted Subsidiary); (ii) any Investment in
such Subsidiary made as a result of designating such Subsidiary an Unrestricted
Subsidiary shall not violate the provisions of Section 7.07(as if such
Investment were deemed made at the time of such designation); (iii) any
designation of a Subsidiary as an Unrestricted Subsidiary shall be treated as a
Disposition of the assets of such Subsidiary and shall not violate the
provisions of Section 7.05(c) or Section 7.09 (as if such Disposition were
deemed made at the time of such designation); (iv) after giving pro forma effect
to the designation of any Subsidiary as an Unrestricted Subsidiary, the
Broadcast Cash Flow attributable to all assets of the Unrestricted Subsidiaries
for the twelve month period ending on, or most recently ended prior to, the date
of such designation shall not exceed 25% of the Broadcast Cash Flow for the
Borrower and its Subsidiaries (including the Unrestricted Subsidiaries) for such
period; and (v) no Default shall have occurred and be continuing at the time of
such designation or would result therefrom. If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof. Any such designation of an Unrestricted Subsidiary by the Board
of Directors of the Borrower shall be evidenced to the Administrative Agent by
filing with the Administrative Agent a board resolution giving effect to such
designation and an officer’s certificate certifying that such designation
complies with the foregoing conditions. The Board of Directors of the Borrower
may remove the designation of Unrestricted Subsidiary by giving notice thereof
to the Administrative Agent; provided that, immediately after giving effect to
the removal of such designation, (x) no Default shall have occurred or be
continuing and (y) said removal of such designation shall not violate the
provisions of Section 7.04. As of the Third Amendment Effective Date, the
Unrestricted Subsidiaries are Highwoods Joint Venture, Circa, LLC, ONE Media,
LLC and ONE Media 3.0, LLC.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“US Registered IP” has the meaning assigned to such term in Section
6.11(a)(iii).
“Voluntary Discounted Prepayment” has the meaning assigned to such term in
Section 2.21(a).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower, any other Obligor and the Administrative
Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., an “ABR Revolving Borrowing”).
SECTION 1.03    Call Letters for Stations. Each use of call letters for any
Station herein shall refer to the Station with such call letters, and servicing
the market, identified in Schedule 1.01(c).
SECTION 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The phrase
“unreasonably withheld” shall be deemed to be followed by the phrase “or
delayed”. The word “will” shall be construed to have the same meaning and effect
as the word “shall”. Unless the context requires otherwise (a) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.05    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in paragraph (b) of this
Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04). All calculations made for the
purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected in writing to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
shall so object in writing within 30 days after delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04). Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof. Any lease that would be characterized as an operating lease in
accordance with GAAP until the date of a change in GAAP that would require such
lease to be re-characterized (on a prospective or retroactive basis or
otherwise) as a capitalized lease shall continue to be accounted for as an
operating lease (and not as a capitalized lease) for purposes of this Agreement,
regardless of any change in GAAP following the Sixth Restatement Effective Date
that would otherwise require such lease to be re-characterized (on a prospective
or retroactive basis or otherwise) as a capitalized lease. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(b)    The Borrower shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 6.01 a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
paragraph (a) of this Section, and reasonable estimates of the difference
between such statements arising as a consequence thereof.
(c)    To enable the ready and consistent determination of compliance with the
covenants set forth in Article VII, the Borrower will not change the last day of
its fiscal year from December 31 of each year, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.
(d)    Except as expressly provided herein, (i) all calculations made with
respect to any period during which an Acquisition is consummated shall be
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of such period and as if any Indebtedness incurred or assumed in
connection with such Acquisition were outstanding throughout such period, using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




on the first day of such period and as if any prepayments actually made in
connection therewith had occurred on the first day of such period using such
reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent shall approve; provided that if the Borrower proposes any
such adjustments referred to in the foregoing clause (i) resulting from pro
forma expense savings with respect to EBITDA or Broadcast Cash Flow as a result
of an Acquisition (x) if the Administrative Agent or Required Lenders do not
object to such proposal within 30 days after their receipt thereof, such
proposal shall be deemed accepted and (y) if the Administrative Agent or the
Required Lenders do object to such proposal within 30 days after their receipt
thereof, EBITDA or Broadcast Cash Flow, as the case may be, for the relevant
period shall be deemed for purposes hereof to be equal to the sum of EBITDA or
Broadcast Cash Flow, as the case may be, for the Borrower and its Subsidiaries
for such period plus the corresponding accounting items for the Person or assets
that are the subject of such Acquisition. Notwithstanding the foregoing, if,
prior to giving effect to any proposed pro forma adjustments arising from pro
forma expense savings, a Default would occur as a result of an Acquisition, such
adjustment shall require approval of the Required Lenders prior to the
consummation of such Acquisition.
ARTICLE II
THE CREDITS
SECTION 2.01    The Credits.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower from time
to time during the Revolving Availability Period for such Lender in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the total Revolving
Exposures exceeding the total Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.
(b)    Term Loans.
(i)    Subject to the terms and conditions set forth herein (including Section
5.02), each Tranche B-1 Term Loan Lender agrees to make a single Tranche B-1
Term Loan to the Borrower, on the Fifth Restatement Effective Date, in a
principal amount equal to such Tranche B-1 Term Loan Lender’s Tranche B-1 Term
Loan Commitment. Amounts repaid or prepaid in respect of Tranche B-1 Term Loans
may not be reborrowed.
(ii)    Subject to the terms and conditions set forth herein (including Section
5.02), each Fifth Restatement Effective Date Tranche A Term Loan Lender agrees
to make a single Fifth Restatement Effective Date Tranche A Term Loan to the
Borrower, on the Fifth Restatement Effective Date, in a principal amount equal
to such Fifth Restatement Effective Date Tranche A Term Loan Lender’s Fifth
Restatement Effective Date Tranche A Term Loan Commitment. Notwithstanding the
foregoing, subject to the consent of the Borrower and the Administrative Agent,
each Existing Tranche A Term Loan Lender may elect to continue its Existing
Tranche A Term Loan as a Fifth Restatement Effective Date Tranche A Term Loan
under this Agreement by indicating such an election on a Term Loan Lender
Addendum delivered to the Administrative Agent on or prior to the Fifth
Restatement Effective Date. All such continuations


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




shall be deemed to be part of the Borrowing of Fifth Restatement Effective Date
Tranche A Term Loans on the Fifth Restatement Effective Date for all purposes
hereunder.
(iii)    Subject to the terms and conditions set forth herein (including Section
5.02), each Delayed Draw Tranche A Term Loan Lender agrees to make a Delayed
Draw Tranche A Term Loan to the Borrower, on up to four occasions during the
Delayed Draw Tranche A Term Loan Commitment Period, in an aggregate principal
amount not to exceed such Delayed Draw Tranche A Term Loan Lender’s Delayed Draw
Tranche A Term Loan Commitment. Amounts repaid or prepaid in respect of Delayed
Draw Tranche A Term Loans may not be reborrowed.
(iv)    Subject to the terms and conditions set forth herein (including Section
5.02), each Tranche A-2 Term Loan Lender agrees to make a single Tranche A-2
Term Loan to the Borrower on the Second Amendment Effective Date in a principal
amount equal to such Tranche A-2 Term Loan Lender’s Tranche A-2 Term Loan
Commitment. The Tranche A-2 Term Loans shall be “Loans”, “Term Loans” and
“Tranche A Term Loans” for all purposes of this Agreement and the other Loan
Documents. Amounts repaid or prepaid in respect of the Tranche A-2 Term Loans
may not be reborrowed. Notwithstanding the foregoing, subject to the consent of
the Borrower and the Administrative Agent, each existing Tranche A Term Loan
Lender may elect to continue its Tranche A Term Loan as a Tranche A-2 Term Loan
under this Agreement by indicating such an election on a Term Loan Lender
Addendum delivered to the Administrative Agent on or prior to the Second
Amendment Effective Date.
(v)     Subject to the terms and conditions set forth herein (including Section
5.02), each Tranche B-2b Term Loan Lender agrees to make a single Tranche B-2b
Term Loan to the Borrower on the Incremental Loan Amendment No. 2 Effective Date
in a principal amount equal to such Tranche B-2b Term Loan Lender’s Tranche B-2b
Term Loan Commitment. The Tranche B-2b Term Loans shall be “Loans”, “Term Loans”
and “Tranche B-2b Term Loans” for all purposes of this Agreement and the other
Loan Documents. Amounts repaid or prepaid in respect of the Tranche B-2b Term
Loans may not be reborrowed. Notwithstanding the foregoing, subject to the
consent of the Borrower and the Administrative Agent, each existing Tranche B
Term Loan Lender may elect to continue its Tranche B Term Loan as a Tranche B-2b
Term Loan under this Agreement by indicating such an election on a Term Loan
Lender Addendum delivered to the Administrative Agent on or prior to the
Incremental Loan Amendment No. 2 Effective Date.
(c)    Incremental Loans. The Borrower may at any time or from time to time
after the Third Amendment Effective Date, by written notice to the
Administrative Agent as provided below, request one or more Lenders (including
Persons who shall become Incremental Lenders pursuant to this Section 2.01(c))
to (x) establish an additional revolving credit facility (the “Incremental
Revolving Facility” and any loans thereunder, the “Incremental Revolving Loans”)
and/or increase the amount of their Revolving Commitments under the Revolving
Credit Facility, or (in the case of a bank or other financial institution that
is not an existing Lender) make available additional Revolving Commitments under
the Revolving Credit Facility and/or (y) provide additional Term Loans and/or
increase the amount of their Term Loans and/or establish one or more additional
tranches of term loans hereunder (each, an “Incremental Term Loan Facility” and
together with the Incremental Revolving Facilities, the “Incremental
Facilities”; any loans under an Incremental Term Loan Facility, the “Incremental
Term Loans” and together with any Incremental Revolving Loans, the “Incremental
Loans”); provided that (i) the aggregate amount of Incremental Loans shall not
exceed (A) $400,000,000 (the “Incremental Starter


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Amount”) less any Permitted Additional Indebtedness incurred pursuant to Section
7.01(m) and any Guarantees incurred pursuant to Section 7.01(e)(ii)(A)(x) plus
(B) additional amounts so long as both at the time of any such request and upon
the effectiveness of any Incremental Loan Amendment with respect to an
Incremental Loan pursuant to this Section 2.01(c)(i)(B) the First Lien
Indebtedness Ratio (determined on a pro forma basis as of the relevant
determination date as if such Incremental Loans pursuant to this Section
2.01(c)(i)(B) had been outstanding on the most recent period of four consecutive
fiscal quarters) shall not be greater than 4.00 to 1.00; (ii) each Person which
the Borrower shall request to make an Incremental Loan shall be subject to the
prior consent of the Administrative Agent (such consent not to be unreasonably
withheld); (iii) any increase effected pursuant to this Section 2.01(c) shall be
in an aggregate principal amount that is not less than $10,000,000 (or such
lesser amount that represents all of the remaining availability under the limits
set forth in clause (i) above); (iv) any Incremental Revolving Facility shall
have a final maturity no earlier than the latest final maturity of the Revolving
Credit Facility and any Incremental Revolving Facility, and any Incremental Term
Loan Facility shall have a final maturity no earlier than the latest final
maturity of the Revolving Credit Facility and any Incremental Facility (except
that the scheduled final maturity of such Incremental Loans may be accelerated
pursuant to Section 2.08(b)), (v) the Average Life to Maturity of any
Incremental Revolving Facility shall be greater than the Average Life to
Maturity of the Revolving Credit Facility and any Incremental Revolving
Facility, and the Average Life to Maturity of any Incremental Term Loan Facility
shall be greater than the Average Life to Maturity of the Tranche B Term Loans
and any other Incremental Term Loan Facility (except that Incremental Loans
shall be entitled to participate, to the extent provided in Section 2.09(b), in
mandatory prepayments); (vi) the Incremental Facilities shall rank pari passu in
right of payment and security with all other Obligations under this Agreement
and the other Loan Documents; (vii) other than amortization (solely with respect
to Incremental Term Loans), pricing, fees and maturity date, each Incremental
Facility shall have the same terms as the Obligations under this Agreement, or
such terms as are reasonably satisfactory to the Administrative Agent and the
Borrower, and, except as set forth above, shall be treated substantially the
same as the existing Obligations under this Agreement (including with respect to
mandatory and voluntary prepayments); (viii) any Incremental Facility shall be
effected pursuant to documentation (including but not limited to customary legal
opinions, board resolutions and officers’ certificates reasonably satisfactory
to the Administrative Agent) and procedures reasonably acceptable to the
Administrative Agent and the Borrower (including, if applicable, procedures to
ensure that outstandings are held ratably by the applicable Lenders); and (ix)
except as otherwise provided in Section 6.09(a), the Borrower shall within 60
days after the date a Person becomes a TV/Radio Subsidiary cause the Collateral
and Guarantee Requirement to be satisfied with respect to such TV/Radio
Subsidiary. Such notice shall specify (u) whether such Incremental Facility is
an Incremental Revolving Facility or Incremental Term Loan Facility, (w) the
amount of such Incremental Loans and the Person or Persons to provide such
Incremental Loans, (x) the date on which such Incremental Loans shall be made,
(y) the Incremental Loan Maturity Date and, with respect to Incremental Term
Loans, the Incremental Loan Principal Payment Dates (if any) for such
Incremental Term Loans and (z) the Applicable Margin that will apply to such
Incremental Loans and (if applicable) the rate of the commitment fee, if any,
payable by the Borrower in respect of the commitment to make such Incremental
Loans, together with such other information reasonably requested by the
Administrative Agent in connection therewith. Amounts prepaid in respect of
Incremental Loans may not be reborrowed. Notwithstanding anything herein to the
contrary, no Lender shall be obligated to provide any Incremental Loans.
Any Person or Persons shall become an Incremental Lender hereunder upon
execution and delivery to the Administrative Agent of an Incremental Loan
Amendment (in form reasonable satisfactory to the Administrative Agent) by such
Person or Persons, the Borrower and the Administrative Agent; provided that the
effectiveness of such Incremental Loan Amendment shall be subject to the
satisfaction of each of the conditions set forth in this Section and Sections
5.02 and 5.03 (it being


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




understood that all references to “date of such Borrowing” or similar language
in Section 5.02 shall be deemed to refer to the effective date of such
Incremental Loan Amendment) and such other conditions as the parties to such
Incremental Loan Amendment shall agree. The Incremental Loans made pursuant to
the same Incremental Loan Amendment shall be deemed to be a separate series
(each a “Series”) of Incremental Loans for all purposes of this Agreement.
(d)    Swing Line Loans. Subject to the terms and conditions set forth herein,
from time to time during the Revolving Availability Period, each Swing Line
Lender severally agrees to make Swing Line Loans to the Borrower in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans made by such Swing
Line Lender exceeding its Swing Line Commitment, (ii) such Swing Line Lender’s
Revolving Exposure exceeding its Revolving Commitment or (iii) the total
Revolving Exposures exceeding the total Revolving Commitments; provided that a
Swing Line Lender shall not be required to make a Swing Line Loan to refinance
an outstanding Swing Line Loan. Each Swing Line Loan shall be an ABR Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swing Line Loans.
To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan. The Administrative
Agent will promptly advise each Swing Line Lender of any such notice received
from the Borrower. Each Swing Line Lender shall make its ratable portion of the
requested Swing Line Loan (such ratable portion to be calculated based upon such
Swing Line Lender’s Swing Line Commitment to the total Swing Line Commitments of
all of the Swing Line Lenders) available to the Borrower by means of a credit to
an account of the Borrower with the Administrative Agent designated for such
purpose (or, in the case of a Swing Line Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.04(f), by remittance to the
Issuing Lender) by 3:00 p.m., New York City time, on the requested date of such
Swing Line Loan.
(e)    Independent Swing Line Lender Obligations. The failure of any Swing Line
Lender to make its ratable portion of a Swing Line Loan shall not relieve any
other Swing Line Lender of its obligation hereunder to make its ratable portion
of such Swing Line Loan on the date of such Swing Line Loan, but no Swing Line
Lender shall be responsible for the failure of any other Swing Line Lender to
make the ratable portion of a Swing Line Loan to be made by such other Swing
Line Lender on the date of any Swing Line Loan.
Any Swing Line Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations in all or a portion of
its Swing Line Loans outstanding. Such notice shall specify the aggregate amount
of Swing Line Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Percentage
of such Swing Line Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day shall mean no later than 10:00 a.m., New York City time,
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of such Swing Line Lenders, such Revolving Lender’s Applicable
Percentage of such Swing Line Loans. Each Revolving Lender acknowledges and
agrees that its


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




obligation to acquire participations in Swing Line Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Revolving Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to such Swing Line
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to such Swing Line Lender. Any amounts received by such Swing Line Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swing Line Loan after receipt by such Swing Line Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to such Swing Line Lender, as
their interests may appear. The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.02    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Type of Loans. Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount of $1,000,000 or a larger multiple of $100,000. At the time
that each ABR Borrowing (including each Swing Line Borrowing) is made, such
Borrowing shall be in an aggregate amount equal to $1,000,000 or a larger
multiple of $100,000; provided that an ABR Borrowing (including a Swing Line
Borrowing) may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(f). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings outstanding.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing (except that with
respect to the Tranche B-1 Term Loans requested to be made on the Third


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Amendment Effective Date and the Tranche B-2b Term Loans requested to be made on
the Incremental Loan Amendment No. 2 Effective Date, the Borrower may make such
request for such Loans not later than 12:00 noon, New York City time, one
Business Day prior to such date) or (b) in the case of an ABR Borrowing (other
than a Swing Line Borrowing), not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly (but in
no event later than the day on which such telephonic request was made) by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing). If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination. Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments. The letters of credit issued and outstanding under the Existing
Credit Agreement on the Sixth Restatement Effective Date as described on
Schedule 2.04(a) (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” for all purposes of this Agreement and the other Loan
Documents (and, for avoidance of doubt, the interests and participations therein
of all the Revolving Lenders in the Existing Letters of Credit as of the Sixth
Restatement Effective Date shall be deemed re-allocated ratably in proportion to
their respective Revolving Commitments as of such date).


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Revolving
Lenders pursuant to paragraph (e) of this Section) shall not exceed $10,000,000
and (ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date) and (ii) the date that is five Business Days prior
to the Revolving Maturity Date, provided that, notwithstanding clause (i) above
(but subject to clause (ii) above), a Letter of Credit may have an expiration
date of longer than twelve months if it shall be requested by the Borrower to
support an obligation having a corresponding term (provided that the Issuing
Lender may require that such Letter of Credit include customary early
termination rights (which shall in any event permit the respective beneficiary
thereof to draw the full amount of such Letter of Credit upon receipt of notice
of termination from the Issuing Lender)).
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Revolving
Lenders, the Issuing Lender hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Lender, a participation in
such Letter of Credit equal to such Revolving Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Letter of Credit. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit on the terms provided herein or the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason. Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Revolving Lender (and Section
2.08 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
paragraph (f) of this Section, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that the Revolving Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Lender, then
to such Revolving Lenders and the Issuing Lender as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Lender for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 1:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing or a Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swing Line Loan.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the Issuing Lender; provided that the foregoing shall not
be construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:
(i)    the Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(h)    Disbursement Procedures. The Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.11(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse the Issuing Lender shall
be for the account of such Revolving Lender to the extent of such payment.
(j)    Replacement of the Issuing Lender. The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(k)    Cash Collateralization. If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Required Revolving Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall immediately deposit into a Collateral
Account an amount in cash equal to 105% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon and any accrued and unpaid fees
under Section 2.10(b); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VIII. Such deposit shall be held by the
Administrative Agent in such Collateral Account as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” under and as defined in the Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in such Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.
(l)    Deliveries. Promptly following the end of each calendar quarter, the
Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter. Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.
SECTION 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
provided that Swing Line Loans shall be made as provided in Section 2.01(d). The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.04(f) shall be remitted by the Administrative Agent to the Issuing
Lender.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.06    Interest Elections.
(a)    Elections by the Borrower for Borrowing. Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swing Line Borrowings, which may not
be converted or continued.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(d)    Notice by the Administrative Agent to Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing (other than a Swing Line Borrowing).
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing (other than a Swing Line Borrowing) at the end of
the Interest Period applicable thereto.
(f)    Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing: (i) any Revolving
Borrowing if the Interest Period requested with respect thereto would begin
before and end after the Revolving Maturity Date; (ii) any Term Borrowing if the
Interest Period requested with respect thereto would end after the Term Loan
Maturity Date therefor; (iii) any Tranche A-1 Term Loan, Tranche A-2 Term Loan
or Tranche B Term Loan if the Interest Period therefor would commence before and
end after any Tranche A-1 Term Loan Principal Payment Date, Tranche A-2 Term
Loan Principal Payment Date or Tranche B Term Loan Principal Payment Date, as
applicable, unless, after giving effect thereto, the aggregate principal amount
of the Tranche A-1 Term Loans having Interest Periods that end after such
Tranche A-1 Term Loan Principal Payment Date. the aggregate principal amount of
the Tranche A-2 Term Loans having Interest Periods that end after such
Tranche A-2 Term Loan Principal Payment Date or the aggregate principal amount
of the Tranche B Term Loans having Interest Periods that end after such Tranche
B Term Loan Principal Payment Date, as applicable, shall be equal to or less
than the aggregate principal amount of the Tranche A-1 Term Loans, the
Tranche A-2 Term Loans or the Tranche B Term Loans, as applicable, permitted to
be outstanding after giving effect to the payments of principal required to be
made on such Tranche A-1 Term Loan Principal Payment Date, Tranche A-2 Term Loan
Principal Payment Date or Tranche B Term Loan Principal Payment Date, as
applicable; (iv) any Incremental Loan of any Series if the Interest Period
requested with respect thereto would end after the Incremental Loan Maturity
Date for such Series; or (v) any Incremental Loan of any Series if the Interest
Period therefor would commence before and end after any Incremental Loan
Principal Payment Date for such Series unless, after giving effect thereto, the
aggregate principal amount of the Incremental Loans of such Series having
Interest Periods that end after such Incremental Loan Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Incremental
Loans of such Series permitted to be outstanding after giving effect to the
payments of principal required to be made on such Incremental Loan Principal
Payment Date.
SECTION 2.07    Termination and Reduction of the Commitments.
(a)    Scheduled Termination. Unless previously terminated, (i)  the Tranche B-1
Term Loan Commitments shall terminate at 5:00 p.m., New York City time, on the
Third Amendment Effective Date, (ii) the Delayed Draw Tranche A Term Loan
Commitments shall terminate at the earlier of (A) 5:00 p.m., New York City time,
on the last day of the Delayed Draw Tranche A Term Loan Commitment Period and
(B) the date on which such Delayed Draw Tranche A Term Loan Commitments have
been fully utilized, (iii) the Tranche A-1 Term Loan Commitments shall terminate
at 5:00 p.m., New York City time, on the Second Amendment Effective Date, (iv)
the Tranche A-2 Term Loan Commitments shall


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




terminate at 5:00 p.m., New York City time, on the Second Amendment Effective
Date and (v) the Revolving Commitment of each Revolving Lender shall terminate
on the Revolving Maturity Date.
(b)    [Reserved].
(c)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this Section
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Exposures would exceed the total Revolving
Commitments. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under this paragraph (c) at
least two Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
SECTION 2.08    Repayment of Loans; Evidence of Debt.
(a)    Repayment. The Borrower hereby unconditionally promises to pay the Loans
as follows:
(i)    to the Administrative Agent for the account of each Revolving Lender the
outstanding principal amount of each Revolving Loan of such Revolving Lender on
the Revolving Maturity Date;
(ii)    to the Administrative Agent for the account of each Tranche A-1 Term
Loan Lender the outstanding principal amount of the Tranche A-1 Term Loan of
such Lender on each Tranche A-1 Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
principal amount of the Tranche A Term Loans (or, more specifically, Fifth
Restatement Effective Date Tranche A Term Loans, Delayed Draw and Tranche A Term
Loans), outstanding immediately following the Fifth Restatement Effective Date
(subject to adjustment pursuant to paragraph (b) of this Section):


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Tranche A-1 Term Loan Principal
Payment Date
Falling on or Nearest to:
Amounts (%):
September 30, 2016
3.125
December 31, 2016
3.125
March 31, 2017
3.125
June 30, 2017
3.125
September 30, 2017
3.125
December 31, 2017
3.125
March 31, 2018
3.125
Tranche A-1 Term Loan Maturity Date
All remaining unpaid principal of the Tranche A-1 Term Loan



(iii)    to the Administrative Agent for the account of each Tranche A-2 Term
Loan Lender the outstanding principal amount of the Tranche A-2 Term Loan of
such Lender on each Tranche A-2 Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
principal amount of the Tranche A-2 Term Loans outstanding immediately following
the Second Amendment Effective Date (subject to adjustment pursuant to
paragraph (b) of this Section):
Tranche A-2 Term Loan Principal
Payment Date
Falling on or Nearest to:
Amounts (%):
September 30, 2016
3.125
December 31, 2016
3.125
March 31, 2017
3.125
June 30, 2017
3.125
September 30, 2017
3.125
December 31, 2017
3.125
March 31, 2018
3.125
June 30, 2018
3.125
September 30, 2018
3.125
December 31, 2018
3.125
March 31, 2019
3.125
June 30, 2019
3.125
September 30, 2019
3.125
December 31, 2019
3.125
March 31, 2020
3.125
June 30, 2020
3.125
September 30, 2020
3.125
December 31, 2020
3.125
March 31, 2021
3.125
June 30, 2021
3.125
Tranche A-2 Term Loan Maturity Date
All remaining unpaid principal of the Tranche A-2 Term Loan



[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------






                          
(iv)    to the Administrative Agent for the account of each Tranche B-1 Term
Loan Lender the outstanding principal amount of the Tranche B-1 Term Loan of
such Lender on each Tranche B-1 Term Loan Principal Payment Date in an aggregate
principal amount equal to (i) in the case of each such installment due prior to
the Tranche B-1 Term Loan Maturity Date, 0.25% of the aggregate original
principal amount of the Tranche B-1 Term Loans outstanding as of the Third
Amendment Effective Date made by such Tranche B-1 Term Loan Lender and (ii) in
the case of the installment due on the Tranche B-1 Term Loan Maturity Date, the
entire remaining balance of the Tranche B-1 Term Loan made by such Lender.;
(v)    to the Administrative Agent for the account of each Tranche B-2b Term
Loan Lender the outstanding principal amount of the Tranche B-2b Term Loan of
such Lender on each Tranche B-2b Term Loan Principal Payment Date in an
aggregate principal amount equal to (i) in the case of each such installment due
prior to the Tranche B-2b Term Loan Maturity Date, 0.25% of the aggregate
original principal amount of the Tranche B-2b Term Loans outstanding as of the
Incremental Loan Amendment No. 2 Effective Date made by such Tranche B-2b Term
Loan Lender and (ii) in the case of the installment due on the Tranche B-2b Term
Loan Maturity Date, the entire remaining balance of the Tranche B-2b Term Loan
made by such Lender;
(vvi)    to the Administrative Agent for the account of each Incremental Lender
of any Series, the outstanding principal amount of each Incremental Loan of such
Lender on the Incremental Loan Principal Payment Dates for such Series and in
such amounts as shall be agreed upon pursuant to Section 2.01(c) pursuant to the
related Incremental Loan Amendment for such Series (subject to adjustment
pursuant to paragraph (b) of this Section); and
(vii)    to the Administrative Agent for the account of the Swing Line Lenders
the then outstanding principal amount of each Swing Line Loan on the earlier of
the Revolving Maturity Date and the fifth Business Day after such Swing Line
Loan is made, provided that (A) on each date a Revolving Borrowing is made, the
Borrower shall repay all Swing Line Loans then outstanding and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swing Line Loans then outstanding and (B) the Borrower shall repay all Swing
Line Loans outstanding on the Revolving Maturity Date.
(b)    Adjustment of Amortization Schedule. (i) Notwithstanding anything to the
contrary in this Agreement, if on any date (the “Test Date”) (x) the maturity
date for any of the then outstanding Other Debt shall fall within 91 days of the
Test Date, (y) an amount in excess of $200,000,000 of the outstanding principal
amount of such Other Debt shall remain outstanding and (z) the First Lien
Indebtedness Ratio is in excess of 2.50 to 1.00, then each Revolving Maturity
Date, each Term Loan Maturity Date and each Incremental Loan Maturity Date shall
automatically be accelerated to the Test Date and all of the Loans shall
thereupon be due and payable on the Test Date, together with all interest and
fees accrued thereon or in respect thereof and any amounts payable pursuant
hereto, including Sections 2.13, 2.14 and 2.15.
(ii)    Prepayments of Term Loans or Incremental Loans shall be applied in the
order specified in Section 2.09(a) or Section 2.09(b)(iii), as applicable. To
the extent not previously paid, all Term Loans shall be due and payable on the
Term Loan Maturity Date for such Term Loans. To the extent not previously paid,
all Incremental Loans of any Series shall be due and payable on the Incremental
Loan Maturity Date for such Series.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(c)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
the applicable Class to be paid and shall notify the Administrative Agent (and,
in the case of repayment or prepayment of Swing Line Loans, the Swing Line
Lenders) by telephone (confirmed by telecopy) of such selection not later than
10:00 a.m., New York City time, three Business Days before the scheduled date of
such repayment; provided that each repayment of Borrowings of any Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class. If the Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable Class
and, second, to other Borrowings of such Class in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first).
(d)    Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(e)    Maintenance of Loan Accounts by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(f)    Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
(g)    Promissory Notes. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.09    Prepayment of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing of any Class in whole or in part,
subject to the requirements of this Section. Any prepayment of the Loans of such
Class pursuant to this paragraph shall be applied ratably to the then
outstanding Loans of such Class and, in each case, ratably to the respective
remaining installments thereof. Any partial prepayment shall be in an amount
that is $1,000,000 or a larger multiple of $100,000.
(b)    Mandatory Prepayments in Respect of Asset Sales and Recovery Events. The
Borrower will prepay the Loans and/or reduce the Revolving Commitments, as
follows:


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(i)    Assets Sales and Recovery Events. If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Prepayment Asset Sale or
Recovery Event which, taken together with the Net Cash Proceeds for all prior
such Prepayment Events from and after the Third Amendment Effective Date as to
which a prepayment has not yet been made under this paragraph, shall exceed
$5,000,000 in the aggregate (such excess amount, the “Excess Disposition
Proceeds”), then (unless a Reinvestment Notice shall have been delivered in
respect of such Prepayment Asset Sale or Recovery Event) an amount equal to the
Relevant Percentage of such Excess Disposition Proceeds shall be applied on each
Relevant Application Date toward the prepayment of the Loans and/or the
reduction of the Revolving Commitments as set forth in paragraph (b)(iii) of
this Section; provided that on each Reinvestment Prepayment Date, an amount
equal to the Relevant Percentage of the Reinvestment Prepayment Amount with
respect to such Prepayment Asset Sale or Recovery Event, as the case may be,
shall be so applied to the prepayment of the Loans and/or the reduction of the
Revolving Commitments as set forth in paragraph (b)(iii) of this Section. If the
Borrower shall have provided a Reinvestment Notice with respect to the Net Cash
Proceeds of any Prepayment Asset Sale or Recovery Event, the Borrower shall
promptly deposit and thereafter maintain such Net Cash Proceeds in a deposit
account of the Borrower for which an account control agreement shall be in
effect with the relevant depositary bank and the Administrative Agent pursuant
to the Security Agreement pending the application of such proceeds in accordance
with such Reinvestment Notice (or as otherwise required to be applied pursuant
to this Section).
(ii)    Certain Debt Incurrence. If the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from any issuance or incurrence of Indebtedness
constituting a Prepayment Event, then an amount equal to the Relevant Percentage
of such Net Cash Proceeds shall be applied on each Relevant Application Date
toward the prepayment of the Loans and/or the reduction of the Revolving
Commitments as set forth in paragraph (b)(iii) of this Section.
(iii)    Application. Each such prepayment pursuant to this paragraph (b) shall
be applied, first, ratably to the then outstanding Tranche A Term Loans, Tranche
B Term Loans and Incremental Loans and, in each case, in the inverse order of
their respective maturities, and, second, to reduce permanently the Revolving
Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swing Line Loans to the
extent, if any, that the total Revolving Exposure exceeds the total Revolving
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Loans and Swing Line Loans then outstanding is less than the amount of
such excess (because LC Exposure constitutes a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or cash collateralize such LC Exposure with respect thereto in
accordance with Section 2.04(k).
(c)    Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in Section
2.02, except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11 and shall be made in the manner
specified in Section 2.08(c).
(d)    Prepayment Premium. In the event that on or prior to the date that is six
months after the Incremental Loan Amendment No. 2 Effective Date, the Borrower
(i) prepays, refinances, substitutes or replaces any Tranche B-2b Term Loans in
connection with a Repricing Transaction or (ii) effects any amendment of this
Agreement after the ThirdIncremental Loan Amendment No. 2 Effective Date
resulting in a Repricing Transaction, the Borrower shall pay to each Tranche
B-2b Term Loan Lender, a prepayment fee equal to 1.0% of the aggregate principal
amount of such prepayment if made on or prior to the date that is twelve months
after the Third Amendment Effective Date.
SECTION 2.10    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Revolving Commitment Fee Rate with respect to such Revolving
Lender (subject to paragraph (d) of this Section) on the average daily unused
amount of its Revolving Commitment during the period from and including the
Sixth Restatement Effective Date to but excluding the earlier of the date such
Revolving Commitment terminates and the Revolving Maturity Date with respect to
such Revolving Commitment. Accrued commitment fees shall be payable in arrears
on each Quarterly Date and the earlier of the date such Revolving Commitment
terminates and such Revolving Maturity Date, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, the Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans, LC Exposure of such
Lender and, with respect to the outstanding Swing Line Loans (if any), the
aggregate amount of participations therein that have been funded by the Lenders
in accordance with the last paragraph of Section 2.01(d).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Letter of Credit Fee Rate for such
Revolving Lender on the average daily amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Sixth Restatement
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Lender on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Sixth Restatement
Effective Date to but excluding the later of the date of termination of all of
the Revolving Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Sixth


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Restatement Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments of the Revolving Lenders, terminate and
any such fees accruing after the date on which such Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    [Reserved].
(e)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Lender, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
SECTION 2.11    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing (including each Swing
Line Loan) shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
(c)    Default Interest. Notwithstanding the foregoing, during any period that a
Post-Default Condition exists (whether or not the same is thereafter cured), the
Borrower hereby promises to pay to the Administrative Agent for account of each
Lender interest at the applicable Post-Default Rate on any principal of any Loan
made by such Lender (whether or not then due), on any reimbursement obligation
in respect of an LC Disbursement owing to such Lender and on any other amount
then due and payable by the Borrower hereunder.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the relevant Revolving Commitments,
respectively; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the Revolving Maturity Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
SECTION 2.12    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).
SECTION 2.13    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, its deposits, reserves or other liabilities or
capital attributable thereto, or change the basis of taxation of payments to
such Lender or Issuing Lender in respect thereof (except for Indemnified Taxes
covered by Section 2.15 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 45-day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.09(c) and is revoked in accordance herewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for dollar deposits from other banks in the eurodollar market at
the commencement of such


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




period. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
SECTION 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Withholding Agent shall be required
to deduct or withhold any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable by the Borrower shall be increased as necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) such Withholding Agent shall make such deductions
or withholdings and (iii) such Withholding Agent shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.
(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law or, at the option of the Administrative Agent, timely reimburse
it for such Other Taxes.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.
(d)    Indemnification by the Lender. Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Lender Forms. Any Lender that is a “United States Person” as defined in
Section 7701(a)(3) of the Code shall deliver to the Borrower and Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding and backup withholding tax. Any
Foreign Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, including without
limitation Internal Revenue Service Forms W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (or
any applicable successor forms), as may be applicable. Notwithstanding anything
to the contrary in the preceding sentence, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code, as well as any
intergovernmental agreements entered into in connection with FATCA and any laws,
regulations, guidance notes or rules implementing any such intergovernmental
agreements) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 2.15(g), “FATCA” shall include any amendments made to
FATCA after the date of this Credit Agreement.
(h)    For the avoidance of doubt, for purposes of determining withholding Taxes
imposed under FATCA, from and after the First Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and each Lender and the
Issuing Lender hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
SECTION 2.16    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Obligors. Each Obligor shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 1:00 p.m., New York City time, on the date when due,
in immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except as otherwise expressly provided in the relevant Loan
Document, and except payments to be made directly to the Issuing Lender or any
Swing Line Lender as expressly provided herein and except that payments pursuant
to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto. The


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fee under Section 2.10 shall be made for
account of the relevant Lenders, and each termination or reduction of the amount
of the Commitments of a particular Class under Section 2.07 shall be applied to
the respective Commitments of such Class of the relevant Lenders, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Revolving Loans, Term Loans and Incremental Loans by
the Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest on Revolving Loans, Term
Loans and Incremental Loans by the Borrower shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set‑off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Swing Line Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swing Line Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Obligor consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




exercise against such Obligor rights of set‑off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Obligor in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e)
or (f), 2.05(b) or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent hereunder for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
SECTION 2.17    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.13, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.15, or if any Lender becomes a Defaulting Lender, or if any Lender does not
agree to any request by the Borrower for a consent, approval, amendment or
waiver hereunder that requires the consent or approval of all of the Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Lender and
the Swing Line Lenders), which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swing Line Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.18    Defaulting Lender.
Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then so long as such Revolving
Lender is a Defaulting Lender: (a) if any Swing Line Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender, the Borrower
shall within one Business Day following notice by the Administrative Agent (i)
first, prepay such Swing Line Exposure (or, if the Swing Line Lenders shall
agree, cash collateralize 100% of such Defaulting Lender’s Swing Line Exposure
(other than the portion of such Swing Line Exposure referred to in clause (b) of
the definition of such term) therein and otherwise in accordance with the
procedures set forth in Section 2.04(k) for so long as such Swing Line Exposure
is outstanding) and (ii) second, cash collateralize such Defaulting Lender’s LC
Exposure in an amount equal to 100% of such LC Exposure and otherwise in
accordance with the procedures set forth in Section 2.04(k) for so long as such
LC Exposure is outstanding; (b) no Swing Line Lender shall be required to fund
any Swing Line Loan and the Issuing Lender shall not be required to issue, amend
or increase any Letter of Credit, unless it is satisfied that the related
exposure therein of such Defaulting Lender will be 100% cash collateralized by
the Borrower in accordance with this Section; (c) fees shall cease to accrue on
the unfunded portion of the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.10(a); and (d) the Revolving Exposure and unused Revolving
Commitment of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.02); provided, that this clause (d) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby.


SECTION 2.19    Extensions of Term Loans and Revolving Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and otherwise modify the terms
of such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




converted, and any Extended Revolving Commitments shall constitute a separate
tranche of Revolving Commitments from the tranche of Revolving Commitments from
which they were converted), so long as the following terms are satisfied: (i) no
Default shall have occurred and be continuing at the time the offering document
in respect of an Extension Offer is delivered to the Lenders, (ii) except as to
pricing (interest rate, fees, funding discounts and prepayment premiums) and
maturity (which shall be set forth in the relevant Extension Offer), the
Revolving Commitment of any Revolving Lender that agrees to an Extension with
respect to such Revolving Commitment (an “Extending Revolving Lender”) extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments) of
Loans with respect to Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving
Commitments, (2) the permanent repayment of Revolving Loans with respect to, and
termination of, Extended Revolving Commitments after the applicable Extension
date shall be made on a pro rata basis with all other Revolving Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (3) assignments and
participations of Extended Revolving Commitments and extended Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Commitments and Revolving Loans and (4) at no time shall there be
Revolving Commitments hereunder (including Extended Revolving Commitments and
any original Revolving Commitments) which have more than two different maturity
dates, (iii) except as to pricing (interest rate, fees, funding discounts and
prepayment premiums), amortization, maturity, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be set forth in the relevant Extension Offer), the
Term Loans of any Term Loan Lender that agrees to an Extension with respect to
such Term Loans (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the stated
maturity date of any of the Term Loans), (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then stated maturity date of
any of the Term Loans, (v) the Average Life to Maturity of any Extended Term
Loans shall be no less than 180 days longer than the remaining Average Life to
Maturity of the Class extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer (provided
that if the applicable Extending Term Loan Lenders have the ability to decline
mandatory prepayments, any such mandatory prepayment that is not accepted by the
applicable Extending Term Loan Lenders shall be applied to the non-extended Term
Loans of the Class being extended), (vii) if the aggregate principal amount of
Term Loans (calculated on the face amount thereof) or Revolving Commitments, as
the case may be, in respect of which Term Loan Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Commitments,
as the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Loan Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Loan Lenders or Revolving Lenders, as the case may be, have accepted such
Extension Offer, (viii) all documentation in respect of such Extension shall be


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




consistent with the foregoing and (ix) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.19 and (ii) each Extension
Offer shall specify the minimum amount of Term Loans or Revolving Commitments to
be tendered, which shall be with respect to Term Loans of a Class an integral
multiple of $1,000,000 and an aggregate principal amount that is not less than
$100,000,000 (or if less, the remaining outstanding principal amount thereof)
(or such lesser minimum amount reasonably approved by the Administrative Agent)
and with respect to the Revolving Commitments $20,000,000 (or if less, the
remaining outstanding amount thereof) (or such lesser minimum amount reasonably
approved by the Administrative Agent) (a “Minimum Extension Condition”). The
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) shall not require the consent of any
Lender or any other Person (other than as set forth in clause (c) below), and
the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section shall not apply to any of the transactions effected
pursuant to this Section 2.19.
(c) The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent shall be required to effectuate any
Extension. No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than (A) the consent of the Borrower and each
Lender agreeing to such Extension with respect to one or more of its Term Loans
and/or Revolving Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Commitments, the consent of the Issuing Lender and
Swing Line Lender, which consent shall not be unreasonably withheld, conditioned
or delayed. All Extended Term Loans, Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents (an
“Extension Amendment”) with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Commitments or
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Lenders,
participations in Letters of Credit expiring on or after the Revolving Maturity
Date shall be re-allocated from Lenders holding Revolving Commitments to Lenders
holding Extended Revolving Commitments in accordance with the terms of such
amendment, and the Borrower shall prepay Revolving Loans to the extent required
in order to permit such re-allocation; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.19.
SECTION 2.20    Conversion of Tranche A Term Loans to Revolving Commitments.
Notwithstanding anything to the contrary in this Agreement, and effective as of
the Sixth Restatement Effective Date, each Tranche A Term Loan Lender
(including, for the avoidance of doubt, each Delayed Draw Tranche A Term Loan
Lender) shall be permitted to convert all or a portion, as specified on such
Lender’s Converting Tranche A Term Loan Lender Addendum of such Lender’s
outstanding Tranche A Term Loans or Delayed Draw Tranche A Term Loan
Commitments, as applicable, into Revolving Commitments (each such commitment
increase, an “Increased Revolving Commitment”) of an equal amount. Substantially
concurrently with the effectiveness of such Increased Revolving Commitments:
(a) the Revolving Exposures of all Lenders shall be deemed re-allocated ratably
in proportion to their respective Revolving Commitments as of the Sixth
Restatement Effective Date;
(b) the Borrower shall repay to each Converting Tranche A Term Loan Lender an
amount equal to the difference between (i) the outstanding principal balance of
such Lender’s Tranche A Term Loans (if any) immediately prior to giving effect
to its Increased Revolving Commitment and (ii) the outstanding principal balance
of any Revolving Loans re-allocated to it pursuant to clause (a) above;
(c) the Borrower shall pay to the Administrative Agent, for the account of each
Converting Tranche A Term Loan Lender that holds Tranche A Term Loan Commitments
or Delayed Draw Tranche A Term Loan Commitments immediately prior to the Sixth
Restatement Effective Date, the delayed draw ticking fees agreed to be paid by
the Borrower to such Lenders; and
(d) the Delayed Draw Tranche A Term Loan Commitments of each Converting Tranche
A Term Loan Lender that are converted as part of any Increased Revolving
Commitment shall be automatically reduced on a dollar for dollar basis.
SECTION 2.21    Voluntary Discounted Prepayments.(a) The Borrower may elect to
notify the Administrative Agent and the Term Loan Lenders that it wishes to make
below par voluntary prepayments of the Term Loans (each such payment a
“Voluntary Discounted Prepayment”) pursuant to the procedures set forth in this
Section 2.21. At the time of any Voluntary Discounted Prepayment, the Borrower
shall certify, with reasonable supporting detail (as determined by the
Administrative Agent), (i) compliance with the requirements of this Section
2.21, (ii) that such Voluntary Discounted Prepayment shall have been approved by
at least 66 ⅔% of the Borrower’s Board of Directors and (iii) that immediately
prior to and after giving effect to any Voluntary Discounted Prepayment, no
Default or Event of Default shall have occurred and be continuing.
(b) In connection with any Voluntary Discounted Prepayment, the Borrower shall
notify the Term Loan Lenders (the “Prepayment Notice”) that the Borrower desires
to prepay Term Loans with cash proceeds in an aggregate amount (each, a
“Prepayment Amount”) specified by the Borrower (which amount shall be not less
than $5,000,000) at a price within a range (the “Range”) to be specified by the
Borrower equal to a percentage of par (not to exceed 100%) (the “Payment
Percentage”) of the principal amount of the Term Loans to be prepaid.
(c) In connection with any Voluntary Discounted Prepayment, the Borrower shall
allow each Lender to specify a Payment Percentage (the “Acceptable Payment
Percentage”) for a principal


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




amount (subject to rounding requirements specified by the Prepayment Agent) of
Term Loans at which such Term Loan Lender is willing to permit such Voluntary
Discounted Prepayment. Based on the Acceptable Payment Percentages and principal
amounts of Term Loans specified by Term Loan Lenders, the applicable Payment
Percentage (the “Applicable Payment Percentage”) for the Voluntary Discounted
Prepayment shall be the lowest Acceptable Payment Percentage at which the
Borrower can complete the Voluntary Discounted Prepayment for the applicable
Prepayment Amount that is within the applicable Range; provided that if the
offers received from Term Loan Lenders are insufficient to allow the Borrower to
complete the Voluntary Discounted Prepayment for the applicable Prepayment
Amount, then the Applicable Payment Percentage shall instead be the highest
Acceptable Payment Percentage that is within the applicable Range. The Borrower
shall prepay Term Loans (or the respective portions thereof) offered by Term
Loan Lenders at the Acceptable Payment Percentages specified by each such Term
Loan Lender that are equal to or less than the Applicable Payment Percentage
(“Qualifying Loans”) by remitting an amount to each Term Loan Lender to be
prepaid equal to the product of the face amount, or par, of the Term Loan being
prepaid multiplied by the Applicable Payment Percentage; provided that if the
aggregate cash proceeds required to prepay Qualifying Loans (disregarding any
interest payable under Section 2.21(d)) would exceed the applicable Prepayment
Amount for such Voluntary Discounted Prepayment, the Borrower shall prepay such
Qualifying Loans at the Applicable Payment Percentage ratably based on the
respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Prepayment Agent).
(d) All Term Loans prepaid by the Borrower pursuant to this Section 2.21 shall
be accompanied by payment of accrued and unpaid interest on the par principal
amount so prepaid to, but not including, the date of prepayment.
(e) Each Voluntary Discounted Prepayment shall be consummated pursuant to
procedures (including as to rounding and minimum amounts, Type and Interest
Periods of accepted Term Loans, irrevocability of Prepayment Notice and other
notices by the Borrower and Term Loan Lenders and determination of Applicable
Payment Percentage) reasonably established by the Prepayment Agent in
consultation with the Borrower and not inconsistent with the terms hereof.
(f) Each Voluntary Discounted Prepayment shall constitute an optional prepayment
of Term Loans for all purposes under this Agreement, including for purposes of
Section 2.09(a).
(g) Notwithstanding anything to the contrary in this Agreement, the Term Loan
Lenders hereby consent to the transactions described in this Section 2.21 and
further acknowledge that in connection with any Voluntary Discounted Prepayment,
principal and interest payments may be made on a non-pro rata basis, as
determined by the Prepayment Agent, to the applicable Term Loan Lenders.
(h) This Section 2.21 shall not require the Borrower to undertake or any Term
Loan Lender to participate in any Voluntary Discounted Prepayment.
ARTICLE III
GUARANTEE
SECTION 3.01    The Guarantee. The Guarantors hereby jointly and severally
guarantee to each of the Secured Parties and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of all of the Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor) hereunder and
the other


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Loan Documents, including all obligations of the Borrower and its Subsidiaries
arising under any Secured Hedging Agreements, in each case strictly in
accordance with the terms thereof and including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower or any other Obligor, whether
or not such interest or expenses are allowed as a claim in such proceeding (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
SECTION 3.02    Obligations Unconditional. The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, and joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:
(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(iv)    any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.
SECTION 3.03    Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Guarantors
jointly and severally agree that they will indemnify the Administrative Agent
and each Lender on demand for all reasonable costs and expenses (including fees
of counsel) incurred by the Administrative Agent or such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
SECTION 3.04    Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
SECTION 3.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.
SECTION 3.06    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.
SECTION 3.07    Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
SECTION 3.08    Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




such Guaranteed Obligations, (ii) “Excess Payment” means, in respect of any
Guaranteed Obligations, the amount paid by an Excess Funding Guarantor in excess
of its Pro Rata Share of such Guaranteed Obligations and (iii) “Pro Rata Share”
means, for any Subsidiary Guarantor, the ratio (expressed as a percentage) of
(x) the amount by which the aggregate present fair saleable value of all
properties of such Subsidiary Guarantor (excluding any shares of stock of any
other Subsidiary Guarantor) exceeds the amount of all the debts and liabilities
of such Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Subsidiary Guarantors hereunder and
under the other Loan Documents) of all of the Subsidiary Guarantors, determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the Sixth
Restatement Effective Date, as of the Sixth Restatement Effective Date, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.
SECTION 3.09    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
SECTION 3.10    Keepwell. Each Qualified ECP hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under this Article III in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 3.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3.10, or otherwise
under this Article III, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP under this Section 3.10 shall remain in full
force and effect until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement. Each Qualified ECP intends that this Section 3.10
constitute, and this Section 3.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 3.11    Release of Holding Company Guarantee. If at any time the Holding
Company ceases to guarantee each of (i) the 6.125% Senior Unsecured Notes, (ii)
the 5.375% Senior Unsecured Notes, (iii) the 5.125% Senior Unsecured Notes, (iv)
the 5.625% Senior Unsecured Notes, (v) the 5.875% Senior Unsecured Notes and
(vi) any other material Indebtedness of the Borrower (other than the Guaranteed
Obligations) (the foregoing clauses (i) through (vi), the “Applicable Borrower
Indebtedness”), upon request by the Borrower, (x) the Holding Company’s
Guarantee of the Guaranteed Obligations, and the security interest granted in
respect thereof, shall be released (the date on which such release occurs, the
“Guarantee Release Date”) and (y) Section 7.18 shall not apply; provided that,
if at any


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




time after the Guarantee Release Date the Holding Company shall guarantee any
Applicable Borrower Indebtedness, the obligations of the Holding Company under
this Article III and under Section 7.18 shall be automatically reinstated. The
Holding Company shall take all actions reasonably necessary in order to provide
the same Guarantee and security interest as would be required had the Guarantee
Release Date never occurred.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:
SECTION 4.01    Organization; Powers. Except as set forth in Schedule 4.01, each
of the Holding Company, the Borrower and the Borrower’s Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 4.02    Authorization; Enforceability. The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder or member action. This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
SECTION 4.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings or recordings in
respect of the Liens created pursuant to the Security Documents, (iii) the
filing with the FCC of certain of the Loan Documents as required by
Section 73.3613 of the FCC’s rules and (iv) the approval by the FCC of the
acquisition of any Broadcast License, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Holding Company, the Borrower or any of the Borrower’s Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents and the
Liens permitted under Section 7.02(n), will not result in the creation or
imposition of any Lien on any asset of the Holding Company, the Borrower or any
of the Borrower’s Subsidiaries.
SECTION 4.04    Financial Condition; Material Adverse Change.
(a)    Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheets and statements of income, stockholders’ equity
and cash flows as of and for


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




the fiscal year ended December 31, 2013, reported on by Pricewaterhouse Coopers
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its Subsidiaries as of such respective dates and
for such respective fiscal years on a consolidated basis in accordance with
GAAP.
The Holding Company has heretofore furnished to the Lenders its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended December 31, 2013, reported on by
Pricewaterhouse Coopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Holding Company and its Subsidiaries
as of such respective dates and for such respective fiscal years on a
consolidated basis in accordance with GAAP.
(b)    No Material Adverse Change. Since December 31, 2013, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and its Subsidiaries, taken
as a whole.
SECTION 4.05    Properties.
(a)    Property Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 7.02 and
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 4.06    Litigation and Environmental Matters.
(a)    Actions, Suits and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Holding Company, the Borrower or any of the Borrower’s Subsidiaries
(including the Unrestricted Subsidiaries) (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than any such action, suit or proceeding
disclosed in Schedule 4.06(a)) or (ii) that involve this Agreement or the
Transactions.
(b)    Environmental Matters. Except for the matters disclosed in
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (including
Unrestricted Subsidiaries) (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
The Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required under any Environmental Laws, except
to the extent failure to have any such permit, license or authorization,
individually or in the aggregate, could not reasonably be expected to


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




result in a Material Adverse Effect. The Borrower and each of its Subsidiaries
are in compliance with the terms and conditions of all such permits, licenses
and authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
plan or demand letter issued, entered, promulgated or approved thereunder,
except to the extent failure to comply, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
In addition, except as set forth in Schedule 4.06(b):
(i)    No notice, notification, demand, request for information, citation,
summons or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending or, to the knowledge of
the Borrower and its Subsidiaries, threatened by any governmental or other
entity with respect to any alleged failure by the Borrower or any of its
Subsidiaries to have any permit, license or authorization required in connection
with the conduct of the business of the Borrower or any of its Subsidiaries or
with respect to any generation, treatment, storage, recycling, transportation,
discharge or disposal, or any Release of any Hazardous Materials generated by
the Borrower or any of its Subsidiaries, except to the extent such failure,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(ii)    Neither the Borrower nor any of its Subsidiaries or Environmental
Affiliates has operated a treatment, storage or disposal facility requiring a
permit under the Resource Conservation and Recovery Act of 1976, as amended, or
under any comparable state or local statute at any property now or previously
owned or leased by the Borrower or any of its Subsidiaries or Environmental
Affiliates to an extent that, individually or in the aggregate, it has, or could
reasonably be expected to result in a Material Adverse Effect; and, to the
knowledge of the Borrower and its Subsidiaries, except to an extent that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect:
(A)    no substance containing PCBs is or has been present at any property now
or previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;
(B)    no asbestos is or has been present at any property now or previously
owned or leased by the Borrower or any of its Subsidiaries or Environmental
Affiliates;
(C)    there are no underground storage tanks active or abandoned, at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates;
(D)    no Hazardous Materials have been Released, in a reportable quantity,
where such a quantity has been established by statute, ordinance, rule,
regulation or order, at, on or under any property now or previously owned by the
Borrower or any of its Subsidiaries or Environmental Affiliates; and
(E)    no Hazardous Materials have been otherwise Released at, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(iii)    To the knowledge of the Borrower and its Subsidiaries, neither the
Borrower nor any of its Subsidiaries or Environmental Affiliates has transported
or arranged for the transportation of any Hazardous Material to any location
which is listed on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), listed for possible inclusion on the National Priorities List by the
Environmental Protection Agency in the Comprehensive Environmental Response,
Compensation, and Liability Information System (“CERCLIS”) or on any similar
state list or which is the subject of Federal, state or local enforcement
actions or other investigations which may lead to claims against the Borrower or
any of its Subsidiaries for clean‑up costs, remedial work, damages to natural
resources or for personal injury claims, including, but not limited to, claims
under CERCLA.
(iv)    To the knowledge of the Borrower and its Subsidiaries, no Hazardous
Material generated by the Borrower or any of its Environmental Affiliates has
been recycled, treated, stored, disposed of or Released by the Borrower or any
of its Environmental Affiliates at any location other than those listed in
Schedule 4.06(b).
(v)    To the knowledge of the Borrower and its Subsidiaries, no oral or written
notification of a Release of a Hazardous Material has been filed by or on behalf
of the Borrower or any of its Subsidiaries and no property now or previously
owned or leased by the Borrower or any of its Subsidiaries is listed or proposed
for listing on the National Priorities list promulgated pursuant to CERCLA, on
CERCLIS or on any similar state list of sites requiring investigation or
clean‑up.
(vi)    To the knowledge of the Borrower and its Subsidiaries, no Liens have
arisen under or pursuant to any Environmental Laws on any of the real property
or properties owned or leased by the Borrower or any of its Subsidiaries, and no
government actions have been taken or are in process which could subject any of
such properties to such Liens and neither the Borrower nor any of its
Subsidiaries would be required to place any notice or restriction relating to
the presence of Hazardous Materials at any property owned by it in any deed to
such property.
(vii)    There have been no material environmental investigations, studies,
audits, tests, reviews or other analyses conducted by or which are in the
possession of the Borrower or any of its Subsidiaries in relation to any
property or facility now or previously owned or leased by the Borrower or any of
its Subsidiaries which have been prepared or conducted within the previous five
years and have not been made available to the Lenders.
(c)    Disclosed Matters. Since the Sixth Restatement Effective Date, there has
been no change in the status of the matters disclosed in Schedule 4.06(a) and
Schedule 4.06(b) that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
SECTION 4.07    Compliance with Laws and Agreements. Each of the Holding
Company, the Borrower and the Borrower’s Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SECTION 4.08    Investment Company Status. None of the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
SECTION 4.09    Taxes. Each of the Holding Company, the Borrower and the
Borrower’s Subsidiaries has timely filed or caused to be filed all United States
Federal and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 4.10    ERISA. The Holding Company, the Borrower and the
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).
SECTION 4.11    Disclosure. The Obligors have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Obligors to the Lender in
connection with the negotiation of this Agreement and the other Loan Documents
(including the information set forth in the Confidential Information Memorandum)
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower and the Holding
Company represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
SECTION 4.12    Use of Credit. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.
SECTION 4.13    Indebtedness and Liens.
(a)    Indebtedness. Schedule 7.01 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the Sixth Restatement Effective Date, and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in such schedule.
(b)    Liens. Schedule 4.13(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Sixth Restatement
Effective Date the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $1,000,000 and covering any property of the Borrower or
any of its Subsidiaries, and the aggregate Indebtedness secured (or that may


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




be secured) by each such Lien and the property covered by each such Lien is
correctly described in Schedule 4.13(b).
SECTION 4.14    Subsidiaries and Investments.
(a)    Subsidiaries. Set forth in Schedule 4.14(a) is a complete and correct
list of all of the Subsidiaries of the Borrower as of the Sixth Restatement
Effective Date, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Each of the Borrower and its Subsidiaries owns, free
and clear of Liens (other than Liens created pursuant to the Security Documents
and the Liens permitted under Section 7.02(n)), and has the unencumbered right
to vote, all outstanding ownership interests in each Person shown to be held by
it in Schedule 4.14(a), all of the issued and outstanding Capital Stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable, and there are no outstanding Equity Rights with respect to such
Person.
(b)    Investments. Set forth in Schedule 4.14(b) is a complete and correct list
of all Investments (other than Investments disclosed in Schedule 4.14(a)
and other than Investments of the types referred to in clauses (b), (c), (e)
and (f) of Section 7.07) in an amount exceeding $1,000,000 held by the Borrower
or any of its Subsidiaries in any Person on the Sixth Restatement Effective Date
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 4.14(b), each of the Borrower and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents and
the Liens permitted under Section 7.02(n)), all such Investments.
(c)    Subsidiaries Not Subject to Certain Restrictions. None of the
Subsidiaries of the Borrower is, on the date hereof, subject to any indenture,
agreement, instrument or other arrangement of the type prohibited under Section
7.10.
SECTION 4.15    Broadcast Licenses.
(a)    Schedule 4.15 accurately and completely lists, as of the Sixth
Restatement Effective Date, for each Owned Station, all Broadcast Licenses
granted or assigned to the Borrower or any of its Subsidiaries, or under which
the Borrower and its Subsidiaries have the right to operate such Owned Station.
The Broadcast Licenses listed in Schedule 4.15 with respect to any Owned Station
include all material authorizations, licenses and permits issued by the FCC that
are required or necessary for the operation of such Owned Station, and the
conduct of the business of the Borrower and its Subsidiaries with respect to
such Owned Station, as now conducted or proposed to be conducted. The Broadcast
Licenses listed in Schedule 4.15 are issued in the name of the respective
License Subsidiary for the Owned Station being operated under authority of such
Broadcast Licenses and are on the Sixth Restatement Effective Date validly
issued and in full force and effect, and the Borrower and its Subsidiaries have
fulfilled and performed in all material respects all of their obligations with
respect thereto and have full power and authority to operate thereunder.
(b)    Schedule 4.15 accurately and completely lists, as of the Sixth
Restatement Effective Date, for each Contract Station, all Broadcast Licenses
granted or assigned to the Material Third-Party Licensee for such Contract
Station, or under which the Material Third-Party Licensee for such Contract
Station has the right to operate such Contract Station. The Broadcast Licenses
listed in Schedule 4.15 with respect to any Contract Station include all
material authorizations, licenses and permits issued by the FCC that are
required or necessary for the operation of such Contract Station, and


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




the conduct of the business of the Material Third-Party Licensee for such
Contract Station with respect to such Contract Station, as now conducted or
proposed to be conducted. The Broadcast Licenses listed in Schedule 4.15 are
issued in the name of the Material Third-Party Licensee for the Contract Station
being operated under authority of such Broadcast Licenses and are on the Sixth
Restatement Effective Date validly issued and in full force and effect, and, to
the best of the Borrower’s knowledge, the Material Third-Party Licensee for such
Contract Station has fulfilled and performed in all material respects all of its
obligations with respect thereto and has full power and authority to operate
thereunder.
SECTION 4.16    Solvency. As of the date hereof (and after giving effect to the
extensions of credit hereunder and to the other transactions contemplated
hereby), (i) the aggregate value of all properties of the Borrower and its
Subsidiaries at their present fair saleable value (i.e., the amount that may be
realized within a reasonable time, considered to be six to eighteen months,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for the properties in question
within such period by a capable and diligent businessman from an interested
buyer who is willing to purchase under ordinary selling conditions), exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Borrower and its Subsidiaries,
(ii) the Borrower and its Subsidiaries will not, on a consolidated basis, have
unreasonably small capital with which to conduct their business operations as
heretofore conducted and (iii) the Borrower and its Subsidiaries will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.
SECTION 4.17    Security Documents. The Security Agreement is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable first priority security interest in the
Collateral described therein (including any proceeds of any item of Collateral).
In the case of (i) the pledged securities described in the Security Agreement,
when any certificates or notes, as applicable, representing such pledged
securities are delivered to the Administrative Agent and (ii) the other
Collateral described in the Security Agreement, when financing statements in
appropriate form are filed in the offices specified on Schedule 4.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Administrative Agent), the Administrative Agent shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements in the offices specified on
Schedule 4.17 and through the delivery of such pledged securities), as security
for the Obligations, in each case prior and superior in right to any other
Person, other than with respect to Liens permitted under Section 7.02.
SECTION 4.18    Real Property. The Borrower and its Subsidiaries will own or
hold all easements, rights-of-way, licenses in respect of Real Property and
similar rights as are necessary for the acquisition, ownership and operation of
the Stations.
SECTION 4.19    OFAC. None of the Holding Company, the Borrower or any of their
respective Subsidiaries (collectively (for purposes of this paragraph only), the
“Company”) or, to the knowledge of the Company, any director, officer, employee,
agent, affiliate or representative of the Company (each, a “Specified Person”)
is an individual or entity currently the subject of any sanctions administered
or enforced by the United States Department of Treasury’s Office of Foreign
Assets Control (“OFAC”). The Company represents and covenants that, to its
knowledge, it has not used the proceeds of the Loans, or lent, contributed or
otherwise made available such proceeds to any Subsidiary, joint venture partner
or other Specified Person, in any manner that resulted in or would result in a
violation by any


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Specified Person (including any Specified Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Anti-Corruption Laws or sanctions administered or enforced by OFAC.
SECTION 4.20    EEA Financial Institutions. No Obligor is an EEA Financial
Institution.
ARTICLE V
CONDITIONS
SECTION 5.01    Amendment and Restatement Effective Date. The amendment and
restatement of the Existing Credit Agreement provided for hereby and the
obligations of the Lenders to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder shall not become effective until the date on which
the Administrative Agent shall have received each of the following documents,
each of which shall be satisfactory to the Administrative Agent (and to the
extent specified below, to each Lender) in form and substance (or such condition
shall have been waived in accordance with Section 10.02), it being understood
and agreed that such conditions were satisfied as of the Sixth Amendment
Effective Date:
(a)    This Agreement. Counterparts of this Agreement (or Lender Addendum, in
the case of each Incremental Tranche B-1 Term Loan Lender and each Converting
Tranche A Term Loan Lender) signed on behalf of each Obligor, the Issuing
Lender, the Swing Line Lender, the Administrative Agent, each Converting Tranche
A Term Loan Lender, each Incremental Tranche B-1 Term Loan Lender and the
Required Lenders under (and as defined in) the Existing Credit Agreement (or, in
each case, written evidence satisfactory to the Administrative Agent, which may
include telecopy transmission of, as applicable, a signed signature page of this
Agreement or the relevant Lender Addendum from any Lender as provided below).
(b)    [Reserved].
(c)    Collateral Documents.
(i)    Acknowledgment of Security Documents. Each Obligor hereby confirms that
(a) its obligations and liabilities under the Credit Agreement as amended and
modified hereby (including with respect to the Incremental Tranche B-1 Term
Loans and Increased Revolving Commitments contemplated by this Agreement) and
the other Loan Documents to which it is a party remain in full force and effect
on a continuous basis after giving effect to this Agreement, (b) the Secured
Parties remain entitled to the benefits of the guarantees and the security
interests set forth or created in the Security Documents and the other Loan
Documents, (c) notwithstanding the effectiveness of the terms hereof, the
Security Documents and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
(d) each Incremental Tranche B-1 Term Loan Lender shall be a “Secured Party” and
a “Lender” for all purposes of the Credit Agreement and the other Loan Documents
and (e) the Fifth Restatement Effective Date Collateral Requirement shall have
been satisfied and the Administrative Agent shall have received all the
documents required thereby. Each Obligor ratifies and confirms that all Liens
granted, conveyed, or assigned to any Agent by such Person pursuant to each Loan
Document to which it is a party


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations as increased hereby.
(ii)    [Reserved]
(iii)    [Reserved]
(iv)    [Reserved]
(v)    Insurance. A certificate of a Financial Officer of the Borrower setting
forth the insurance obtained by it in accordance with the requirements of
Section 6.05 and stating that such insurance is in full force and effect and
that all premiums then due and payable thereon have been paid (including
evidence of designation of the Administrative Agent as loss payee and additional
insured with respect to such insurance to the extent required under Section
6.05).
(vi)    Post-Closing Matters. If applicable, the Administrative Agent and the
Borrower shall have entered into a letter agreement referred to in clause (d) of
the definition of “Collateral and Guarantee Requirement”.
(d)    Corporate Documents.
(i)    Certificates. The Administrative Agent shall have received the following
documents in form and substance satisfactory to the Administrative Agent, each
of which shall be executed (and, where appropriate, acknowledged) by Persons
satisfactory to the Administrative Agent: (A) a certificate, signed by a senior
officer of the Borrower and each other Obligor, as of the Sixth Restatement
Effective Date, as to: (I) the absence of any Default or Event of Default;
(II) the truth of the representations and warranties contained in the Loan
Documents; and (III) confirming the satisfaction of the conditions under this
Section 5.01 and confirming compliance with all conditions set forth in Section
5.02 and Section 5.03; (B) a certificate of each Obligor, dated the Sixth
Restatement Effective Date and executed by its secretary or assistant secretary,
which shall (I) certify the resolutions of its Board of Directors, members or
other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party; (II) identify by name and title and bear the
signatures of the officers of such Obligor authorized to sign the Loan Documents
to which it is a party, and (III) contain appropriate attachments, including the
charter, by-laws or other organizational documents of each Obligor and, if
applicable, a true and correct copy of its by‑laws or operating, management or
partnership agreement (or a bring-down certificate in form and substance
satisfactory to the Administrative Agent with respect to any of the foregoing
document heretofore delivered to the Administrative Agent to the extent such
documents have not been modified and continue in effect); and (C) a good
standing certificate for each Obligor from the secretary of state of the
jurisdiction of its organization as of the Sixth Restatement Effective Date (or
such earlier date as the Administrative Agent shall agree).
(ii)    Other Corporate Documents. Such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, the authorization of
the Transactions and any other legal matters relating to the Obligors, the Loan
Documents or


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.
(e)    Opinions of Counsel to the Obligors. Favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Sixth
Restatement Effective Date) of Thomas & Libowitz, P.A., counsel for the
Obligors, in form and substance consistent with such legal opinions as have been
delivered in connection with the Existing Credit Agreement (and each Obligor
hereby instructs such counsel to deliver such opinions to the Lenders and the
Administrative Agent).
(f)    Payments as of the Sixth Restatement Effective Date. As of the Sixth
Restatement Effective Date:
(i)    Existing Loans, Accrued Interest, Etc. The Borrower shall have
(A) prepaid all accrued and unpaid interest on Term Loans outstanding under (and
as defined in) the Existing Credit Agreement, (B) prepaid all accrued and unpaid
interest on Revolving Loans outstanding under (and as defined in) the Existing
Credit Agreement and (C) paid all accrued and unpaid commitment fees and letter
of credit fees under the Existing Credit Agreement, accrued to (but not
including) the Sixth Restatement Effective Date.
(ii)    Other Fees and Expenses. The Borrower shall have paid (A) to the
Administrative Agent, for the account of each Lender the fees (including
arranger fees, if any) agreed to be paid to them by the Borrower in connection
with this Agreement and (B) to the Administrative Agent (or its affiliates) all
fees and expenses, including fees and expenses of counsel to the Administrative
Agent, agreed in writing to be paid by the Borrower in connection with the
execution and delivery of this Agreement (and, in the case of any such expenses,
for which invoices in reasonable detail shall have been submitted to the
Borrower at least five Business Days prior to the Sixth Restatement Effective
Date).
(g)    USA PATRIOT Act. Upon the reasonable written request of any Lender to the
Borrower at least three Business Days prior to the Sixth Restatement Effective
Date, such Lender received from the Borrower and its Subsidiaries documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act.
(h)    Financial Statements. The Lenders shall have received audited
consolidated financial statements of the Borrower for the three most recently
ended fiscal years.
(i)    Projections. The Lenders shall have received satisfactory projections for
2014-2019.
(j)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer of the Borrower that is reasonably
acceptable to the Administrative Agent.
(k)    Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to the Administrative Agent may reasonably
request.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




SECTION 5.02    Each Credit Event. The obligation of each Lender to make or
maintain a Loan (including an Incremental Loan) on the occasion of any
Borrowing, and of the Issuing Lender to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:
(a)    the representations and warranties of the Borrower and the Holding
Company set forth in this Agreement, and of each Obligor in each of the other
Loan Documents to which it is a party, shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date);
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
(c)    the Borrower shall be in compliance with the indebtedness covenant (if
any) under each of the Note Indentures.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
SECTION 5.03    Each Incremental Loan. The obligation of each Incremental Lender
to make an Incremental Loan is subject to the satisfaction of the following
additional conditions:
(a)    after giving pro forma effect to the making of such Incremental Loan, the
Borrower shall be in compliance with the covenant set forth in Section 7.11; and
(b)    receipt by the respective Incremental Lender and the Administrative Agent
of a certificate, dated the date of the making of such Incremental Loan (or, in
the case of delayed draw Incremental Loans, dated the date of the effectiveness
of the applicable Incremental Loan Amendment) and signed by the President, a
Vice President, a Financial Officer, or Secretary of the Borrower, demonstrating
in reasonable detail compliance with the foregoing clause (a) of this Section.
ARTICLE VI
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:
SECTION 6.01    Financial Statements and Other Information. The Borrower or the
Holding Company, as applicable, will furnish to the Administrative Agent:


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(a)    (i) Within 120 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheets, statements of operations and statements
of cash flows of the Borrower and Guarantors, presented in accordance with Rule
3-10 of Regulation S-X promulgated by the U.S. Securities and Exchange
Commission, all reported on by PriceWaterhouseCoopers LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries
(excluding Unrestricted Subsidiaries), or the Holding Company and its
Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP consistently applied; provided, however, that in the event the financial
statements of the Holding Company are no longer required by Rule 3-10 of
Regulation S-X to include the consolidated balance sheets, statements of
operations and statements of cash flows of the Borrower and the Guarantors, then
so long as a Guarantee Release Date has not occurred (or, if a Guarantee Release
Date has occurred, so long as the obligations of the Holding Company under
Article III have been reinstated pursuant to Section 3.11 and are in effect),
the Borrower's and the Holding Company's obligations under this Section 6.01(a)
shall be deemed satisfied solely by the Holding Company's filing of its
financial statements with the U.S. Securities and Exchange Commission in
compliance with the requirements of the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder as in effect from time to time. 
(b)    (i) in the case of the Borrower, within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries) as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year and (ii) in the case of the Holding
Company, within the earlier of (A) 10 days after the date on which the same
shall have been filed with the SEC and (B) 50 days after the end of each of the
first three fiscal quarters of each fiscal year of the Holding Company, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Holding Company and its Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of such fiscal year,
in each case setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
or the Holding Company, as the case may be, as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or the
Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower and
(as to sub-clauses (i) and (ii) below only) the Holding Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 4.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, and
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 7.01, 7.02(k), 7.04(e), 7.05(c), 7.05(d), 7.06, 7.07(h),


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




7.07(i), 7.07(j), 7.08, 7.11 and 7.18; provided, that, for the avoidance of
doubt, notwithstanding anything to the contrary in the foregoing, the Borrower’s
and the Holding Company’s obligations under Sections 6.01(a) and 6.01(b) hereof
shall be deemed satisfied so long as the financial statements of the Holding
Company filed with the U.S. Securities and Exchange Commission for the
corresponding period comply in all material respects with Regulation S-X as in
effect from time to time.
(d)    promptly after the same become publicly available, copies of all periodic
and other material reports (including reports on Form 8‑K), registration
statements and proxy statements filed by the Holding Company or the Borrower
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Holding Company or the Borrower to its shareholders generally
or to the holders of any class or issue of securities of the Holding Company or
the Borrower generally, as the case may be, and promptly upon the receipt
thereof by the Holding Company or the Borrower, copies of any material notices,
reports or other communications from any holder of any Indebtedness evidenced or
provided by the Other Debt Documents (or, in any case, the Representative of
such holder);
(e)    promptly upon their becoming available, copies of any and all periodic or
special reports filed by the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries with the FCC or with any other Federal, state or local
Governmental Authority, if such reports indicate any material adverse change in
the business, operations, affairs or condition of the Borrower or any of its
Subsidiaries or if copies thereof are requested by any Lender or the
Administrative Agent, and copies of any and all material notices and other
material communications from the FCC or from any other Federal, state or local
Governmental Authority with respect to the Borrower, any of its Subsidiaries or
any Station;
(f)    promptly following delivery thereof to or by the Borrower or any of its
Subsidiaries, copies of all material notices (including notices of default),
financial statements, reports, approvals and other material communications that
are received by the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries from or on behalf of any Material Third-Party Licensee or Affiliate
of any Material Third-Party Licensee or furnished by the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries to any Material Third-Party
Licensee or Affiliate of any Material Third-Party Licensee;
(g)    as soon as available and in any event on or before December 31 of each
fiscal year, a forecast for the Borrower and its Subsidiaries for the next
following fiscal year setting forth anticipated income, expense and capital
expenditure items for each quarter during such fiscal year; provided that such
forecasts shall include substantially the same financial and operating
information delivered by the Holding Company or the Borrower pursuant to Section
6.01(g) of the Existing Credit Agreement prior to the First Amendment Effective
Date (as defined in the Existing Credit Agreement); and
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries, any Unrestricted Subsidiary
(including its financial statements), any Station (including copies of network
affiliation agreements entered into by such Station), any Material Third-Party
Licensee or any Person that owns the Capital


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




Stock of any Material Third-Party Licensee, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.
Clauses (a) and (b) of this Section 6.01 shall in any event be deemed satisfied
so long as the financial statements of the Holding Company filed with the SEC
for the corresponding period comply in all material respects with Regulation
S-X, as in effect from time to time.
Each of the Holding Company and the Borrower represents and warrants that it and
any of its Subsidiaries either (i) has no registered or publicly traded
securities outstanding or (ii) files its financial statements with the SEC
and/or makes its financial statements available to potential holders of its 144A
securities, and, accordingly, each of the Holding Company and the Borrower
hereby (x) authorizes the Administrative Agent to make the financial statements
to be provided under Section 6.01(a) and (b) above, along with the Loan
Documents, available to Public-Siders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. Neither the Holding Company nor the
Borrower will request that any other material be posted to Public-Siders without
expressly representing and warranting to the Administrative Agent in writing
that (A) such materials do not constitute material non-public information within
the meaning of the federal securities laws (“MNPI”) or (B) (i) each of the
Holding Company, the Borrower and their respective Subsidiaries has no
outstanding publicly traded securities, including 144A securities, and (ii) if
at any time the Holding Company, the Borrower or any of their respective
Subsidiaries issues publicly traded securities, including 144A securities, then
prior to the issuance of such securities, the Holding Company or the Borrower
will make such materials that do constitute MNPI publicly available by press
release or public filing with the SEC.
SECTION 6.02    Notices of Material Events. The Borrower and/or the Holding
Company will furnish to the Administrative Agent prompt written notice of the
following:
(a)    the occurrence of any Default or (in the case of the Holding Company
only) any Default relating to the Holding Company;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries or any of their
respective assets, franchises or licenses (including the Broadcast Licenses for
Owned Stations) that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or against or affecting any Material
Third-Party Licensee for a Contract Station or any Broadcast License for such
Contract Station that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or the loss of any Broadcast License (other
than an Immaterial Broadcast License) for such Contract Station;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holding Company, the Borrower and its Subsidiaries (including
Unrestricted Subsidiaries) in an aggregate amount exceeding $50,000,000;
(d)    the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
environmental matter or alleged violation that could reasonably be expected to
result in liability of the Holding Company, the Borrower and the Borrower’s
Subsidiaries (including Unrestricted Subsidiaries) in an aggregate amount
exceeding $50,000,000;


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




(e)    the occurrence of any Prepayment Event;
(f)    the acquisition or formation of any new Subsidiary after the Sixth
Restatement Effective Date; and
(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
SECTION 6.03    Existence; Conduct of Business. Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises (including the Broadcast Licenses, but excluding
Immaterial Broadcast Licenses, for Owned Stations); provided that the foregoing
shall not prohibit (i) any merger, consolidation, liquidation or dissolution
permitted under Section 7.03 or (ii) any merger or consolidation involving the
Holding Company (but not involving the Borrower or any of its Subsidiaries).
SECTION 6.04    Payment of Obligations. Each of the Borrower and the Holding
Company will, and will cause each of the Borrower’s Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Holding Company, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 6.05    Maintenance of Properties; Insurance. Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations, provided that the Borrower will in any event maintain (with
respect to itself, each of its Subsidiaries and each Owned Station), and will
use its commercially reasonable efforts to cause the Material Third-Party
Licensee for each Contract Station (or the Person that owns the Capital Stock of
such Material Third-Party Licensee) to maintain (with respect to itself and such
Contract Station), casualty insurance and insurance against claims and damages
with respect to defamation, libel, slander, privacy or other similar injury to
person or reputation (including misappropriation of personal likeness), in such
amounts as are then customary for Persons engaged in the same or similar
business similarly situated.
Each policy of property insurance required to be maintained by the Borrower and
its Subsidiaries under this Section shall name the Administrative Agent as loss
payee or additional insured and shall provide that it will not be canceled or
reduced, or allowed to lapse without renewal, except after not less than 30
days’ written notice to the Administrative Agent, for any occupancy or use of
any property for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to such property. The Borrower
will advise the Administrative Agent promptly of any policy cancellation,
reduction or material amendment.


[Exhibit A to Incremental Loan Amendment No. 2]

--------------------------------------------------------------------------------




After the Sixth Restatement Effective Date, upon the request of the
Administrative Agent at any time or from time to time, not later than 15
Business Days prior to the termination or expiry date of any insurance required
to be maintained by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing that such insurance
has been renewed, subject only to the payment of premiums as they become due. In
addition, the Borrower will not modify in any material respect any of the
provisions of any policy with respect to casualty or liability insurance without
delivering the original copy of the endorsement reflecting such modification to
the Administrative Agent and, if required by the Administrative Agent in
writing, accompanied by a written report of any firm of independent insurance
brokers of nationally recognized standing, stating that, in their opinion, such
policy (as so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section and
is comparable in all respects with insurance carried by responsible owners and
operators of similar properties. The Borrower shall not obtain or carry separate
insurance concurrent in form or contributing in the event of loss with that
required by this Section unless the Administrative Agent is the additional
insured thereunder, with loss payable as provided herein. The Borrower shall
immediately notify the Administrative Agent whenever any such separate insurance
is obtained and shall deliver to the Administrative Agent certificates of
insurance evidencing the same.
SECTION 6.06    Books and Records; Inspection Rights. Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
SECTION 6.07    Compliance with Laws and Contractual Obligations. Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all of its Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 6.08    Use of Proceeds and Letters of Credit.
(a)    The proceeds of the Revolving Loans will be used for the general
corporate purposes of the Borrower and its Subsidiaries, including any
transaction or corporate action not prohibited by this Agreement (in each case,
in compliance with all applicable legal and regulatory requirements); provided
that proceeds of Revolving Loans shall not be used to make Voluntary Discounted
Prepayments under Section 2.21. Letters of Credit will be issued only for
general corporate purposes of the Borrower and its Subsidiaries as specified
above.
(b)    The proceeds of the Fifth Restatement Effective Date Tranche A Term Loans
will be used (i) to prepay Revolving Loans (and interest thereon) under (and as
defined in) the Existing Credit Agreement outstanding immediately prior to the
Fifth Restatement Effective Date and/or accrued fees thereunder referred to in
Section 5.01(f), (ii) to refinance the Tranche A Term Loans and Tranche B-1 Term
Loans under (and as defined in) the Existing Credit Agreement outstanding
immediately prior to the Fifth Restatement Effective Date and/or accrued fees
thereunder referred to in Section 5.01(f), (iii) to pay related fees and
expenses, and (iv) for working capital or general corporate purposes of the
Borrower and its Subsidiaries, including any transaction or corporate action not
prohibited by this Agreement.
(c)    The proceeds of the Delayed Draw Tranche A Term Loans will be used for
the purposes of funding TV/Radio Acquisitions (and to pay related costs and
expenses) or for the general corporate purposes of the Borrower and its
Subsidiaries, including any transaction or corporate action not prohibited by
this Agreement.
(d)    The proceeds of the Tranche B-1 Term Loans will be used for (i) the
repayment of the Existing Tranche B-1 Term Loans, (ii) the payment of fees and
expenses in connection with the establishment of the Tranche B-1 Term Loans and
the Third Amendment and (iii) general corporate purposes, including any
transaction or corporate action not prohibited by this Agreement.
(e)    The proceeds of the Tranche A-1 Term Loans and Tranche A-2 Term Loans
will be used for the general corporate purposes of the Borrower and its
Subsidiaries, including any transaction or corporate action not prohibited by
this Agreement.
(f)    Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of proceeds of any Loan. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
(g)    The Tranche B-2b Term Loans will be applied, directly or indirectly, (i)
to repurchase (and cancel), redeem, defease, repay or otherwise satisfy and
discharge existing indebtedness of the Borrower and (ii) to pay fees and
expenses in connection with the establishment of the Tranche B-2b Term Loans and
Incremental Loan Amendment No. 2.
SECTION 6.09    Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted
Subsidiaries.
(a)    Non-Media Subsidiaries. Notwithstanding anything herein to the contrary,
the Borrower shall not be required to cause (a) any Non-Media Subsidiary (or any
of such Subsidiary’s Non-Media Subsidiaries) to become a “Subsidiary Guarantor”
hereunder or an “Obligor” under the Security Documents or (b) any TV/Radio
Subsidiary (or any of such Subsidiary’s Subsidiaries) to become a “Subsidiary
Guarantor” hereunder or an “Obligor” under the Security Documents, in each case,
so long as the following requirements are satisfied: (i) (A) such Subsidiary is
not liable, directly or indirectly, with respect to any Indebtedness other than
Non-Recourse Indebtedness and has not guaranteed or otherwise provided credit
support at the time of such designation for any Indebtedness of the Borrower or
any of its Subsidiaries (other than the Subsidiaries of such Subsidiary),
(B) such Subsidiary is directly owned by a Guarantor hereunder which is a Wholly
Owned Subsidiary and the Capital Stock of such Guarantor has been pledged in
favor of the Administrative Agent pursuant to the Security Agreement and (C) in
the case of any TV/Radio Subsidiary, such TV/Radio Subsidiary has Permitted
Assumed Debt outstanding which does not permit such TV/Radio Subsidiary to
become a Subsidiary Guarantor hereunder, or (ii) at the time of acquisition of
such Subsidiary (other than any TV/Radio Subsidiary, with respect to which this
clause (ii) shall not apply) by the Borrower, the entering into of a Borrower
Subsidiary Joinder Agreement by such Subsidiary (and its Subsidiaries) would
violate any provision of applicable law or any agreement to which such
Subsidiary is a party, provided that if at any time thereafter such Subsidiary
(or any of its Subsidiaries) shall cease to be subject to the prohibitions
referred to in this clause (ii), the Borrower will take such action, and will
cause each of its Subsidiaries to take such action, promptly to ensure that such
Subsidiary (and/or the relevant Subsidiary or Subsidiaries of such Subsidiary)
become “Subsidiary Guarantors” hereunder and/or “Obligors” under the Security
Documents, as applicable, and in that connection to satisfy the Collateral and
Guarantee Requirement (and the Administrative Agent is hereby authorized,
without further approval of the Lenders, to enter into such amendments to the
Security Agreement, if any, or any joinder or other agreement relating thereto
as shall be necessary to give effect to the foregoing).
(b)    Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is (i) if such Subsidiary is a Non-Media
Subsidiary, at least a majority-owned Subsidiary; and (ii) otherwise, a Wholly
Owned Subsidiary; provided, however, the requirement in clause (ii) shall not
apply if, in connection with a TV/Radio Acquisition, the Borrower acquires less
than all of the ownership interests of a TV/Radio Subsidiary, so long as such
acquisition involves the acquisition of a sufficient number of ownership
interests to approve a subsequent merger which will result in such TV/Radio
Subsidiary being a Wholly Owned Subsidiary (and the Borrower will use
commercially reasonable efforts to cause such merger to be consummated as
promptly as possible). In the event that any additional Capital Stock shall be
issued by any Subsidiary (other than by any Subsidiary the Capital Stock of
which is not required to be pledged pursuant to Section 6.09(a)), the respective
Obligor agrees forthwith to deliver to the Administrative Agent pursuant to the
Security Agreement the certificates (if any) evidencing such Capital Stock,
accompanied by undated stock or other similar powers executed in blank and to
take such other action as the Administrative Agent shall request to perfect the
security interest created therein pursuant to the Security Agreement.
(c)    Unrestricted Subsidiaries. Without limiting the Collateral and Guarantee
Requirement, from and after the Sixth Restatement Effective Date, the Borrower
shall, and shall cause each of its Subsidiaries (which for this purpose shall
include Unrestricted Subsidiaries) to, pledge the Capital Stock of each
Unrestricted Subsidiary (which shall include each Subsidiary thereof) pursuant
to the Security Agreement and, in that connection, shall deliver to the
Administrative Agent all certificates or other instruments (if any) representing
such Capital Stock, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or take such other action to effect a
valid pledge over such Capital Stock to the Administrative Agent (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing), unless such pledge would violate any provision of applicable
law or any agreement to which the Borrower or any such Subsidiary is a party;
provided that if at any time such pledge with respect to the Capital Stock of
any such Unrestricted Subsidiary shall cease to violate any provision of
applicable law or any such agreement, the Borrower will take such action
promptly to effect such pledge in accordance with the provisions of this
paragraph.
SECTION 6.10    Designated SBG Subsidiaries.
(a)    Designation. The Holding Company and the Borrower may, at any time or
from time to time upon not less than five Business Days’ notice to the
Administrative Agent (or such shorter period which is acceptable to the
Administrative Agent), designate any Subsidiary of the Holding Company (other
than the Borrower or any of its directly and indirectly owned Subsidiaries)
(including any newly acquired or newly formed Subsidiary of the Holding Company)
to be a “Designated SBG Subsidiary” for purposes of this Agreement. The
designation by the Holding Company of any Subsidiary of the Holding Company as a
Designated SBG Subsidiary hereunder shall be effective subject to satisfaction
of the following conditions: (i) immediately before and after giving effect to
such designation, no Default shall have occurred or be continuing, (ii) except
as provided in the last paragraph of paragraph (b) of this Section, such
Subsidiary shall have complied with the requirements of the first paragraph of
such paragraph (b) and (iii) the Administrative Agent shall have received a
certificate of a senior officer of the Holding Company and the Borrower
certifying that the conditions to the designation of such Designated SBG
Subsidiary under this Section have been satisfied.
(b)    SBG Subsidiary Guarantors. Subject to the immediately succeeding
paragraph, the Holding Company will cause each Designated SBG Subsidiary to
(i) become a “Subsidiary Guarantor” hereunder and an “Obligor” under the
Security Agreement pursuant to a SBG Subsidiary Joinder Agreement, duly
completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Sixth Restatement Effective Date or as the Administrative
Agent shall have requested.
Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied: (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by
the Holding Company or a Wholly Owned Subsidiary thereof which is a Guarantor
hereunder and the Capital Stock of such Subsidiary has been pledged (and the
requirements of clause (b)(ii) above shall have been satisfied) in favor of the
Administrative Agent pursuant to the Security Agreement or (ii) at the time of
acquisition of such Subsidiary by the Holding Company, the entering into of a
SBG Subsidiary Joinder Agreement by such Subsidiary (and its Subsidiaries) would
violate any provision of applicable law or any agreement to which such
Subsidiary is a party, provided that if at any time thereafter such Subsidiary
(or any of its Subsidiaries) shall cease to be subject to the prohibitions
referred to in this clause (ii), the Holding Company will take such action, and
will cause each of its Subsidiaries to take such action, promptly to ensure that
such Subsidiary (and/or the relevant Subsidiary or Subsidiaries of such
Subsidiary) become “Subsidiary Guarantors” hereunder and/or “Obligors” under the
Security Documents, as applicable, and promptly to effect such pledge and
otherwise satisfy the Collateral and Guarantee Requirement with respect thereto
(and the Administrative Agent is hereby authorized, without further approval of
the Lenders, to enter into such amendments to the Security Agreement, if any, or
any joinder or other agreement relating thereto as shall be necessary to give
effect to the foregoing).
(c)    Removal. The Holding Company and the Borrower may, at any time or from
time to time upon not less than five Business Days’ notice to the Administrative
Agent (or such shorter period which is acceptable to the Administrative Agent),
remove any Designated SBG Subsidiary as a “Subsidiary” and, in the case of any
SBG Subsidiary Guarantor, a Guarantor and an Obligor hereunder and under the
other Loan Documents if all of the following conditions apply as of the date
specified for the effectiveness of such removal: (i) immediately before and
after giving effect to such removal, no Default shall have occurred or be
continuing; (ii) after giving effect to such removal, such Designated SBG
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such removal for any
Indebtedness of the Borrower or any of its Subsidiaries; (iii) any Investment in
such Designated SBG Subsidiary made as a result of such removal shall not
violate the provisions of Section 7.07 (as if such Investment were deemed made
at the time of such removal); (iv) such removal shall be treated as a
Disposition of the assets of such Designated SBG Subsidiary and shall not
violate the provisions of Section 7.05(c) or Section 7.09 (as if such
Disposition were deemed made at the time of such removal); and (v) any such
removal shall be evidenced to the Administrative Agent by furnishing the
Administrative Agent a senior officer’s certificate of the Holding Company and
the Borrower certifying that such removal complies with the foregoing
conditions. Upon the satisfaction of such conditions, such Designated SBG
Subsidiary (and each of its Subsidiaries) shall cease to be a “Subsidiary”
hereunder and, in the case of any SBG Subsidiary Guarantor, a “Subsidiary
Guarantor” and an “Obligor” hereunder and under the other Loan Documents and
shall be released from all (and shall cease to have any) obligations as such
hereunder and under the other Loan Documents.
(d)    Ownership of Designated SBG Subsidiaries. The Holding Company will take
such action, and will cause each Designated SBG Subsidiary, so long as it shall
remain a Designated SBG Subsidiary hereunder, to take such action from time to
time as shall be necessary to ensure that such Designated SBG Subsidiary (and
each of its Subsidiaries) is (i) if such Designated SBG Subsidiary (and each of
its Subsidiaries) is a Non-Media Subsidiary, at least a majority-owned
Subsidiary of the Holding Company and (ii) otherwise, a Wholly Owned Subsidiary
of the Holding Company.
SECTION 6.11    Collateral and Guarantee Requirement; Further Assurances.
(a)    The Holding Company will (with respect to Designated SBG Subsidiaries
only), and the Borrower will, and shall cause each of its Subsidiaries to, cause
the Collateral and Guarantee Requirement to be and remain satisfied at all
times, all at the expense of the Borrower, and execute any and all documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings and other documents and recordings of Liens in stock registries) that
may be required under any applicable law, or that the Administrative Agent may
reasonably request, in connection therewith and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents and
otherwise as to the compliance with the Collateral and Guarantee Requirement,
and in that connection:
(i)    [Reserved];
(ii)    if any Person becomes a direct or indirect Subsidiary of the Borrower
after the Third Amendment Effective Date, the Borrower will promptly after the
date such Person becomes a Subsidiary notify the Administrative Agent thereof
and, within 60 days after the date such Person becomes a Subsidiary, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary; and
(iii)    the Borrower will cause each Obligor to deliver supplements to the
relevant annexes to the Security Agreement listing any newly acquired
intellectual property that is registered in the United States Copyright Office
or the United States Patent and Trademark Office (collectively, “US Registered
IP”) and to take all such further actions (including entering into short-form
intellectual property security agreements with respect thereto and providing
evidence as to the completion of filing (or arrangements satisfactory to the
Administrative Agent for filing) with the United States Copyright Office or the
United States Patent and Trademark Office against the relevant intellectual
property covered by such security agreements) that the Administrative Agent may
reasonably request in connection therewith; provided that this clause (iii)
shall not apply with respect to newly acquired intellectual property that is not
US Registered IP or that is not otherwise required to be specifically identified
in order to maintain a first priority perfected Lien with respect thereto.
(b)    The Borrower will, in the case of any Obligor, furnish to the
Administrative Agent prompt written notice of any change in such Obligor’s
(i) corporate or organization name, (ii) identity or organizational structure or
(iii) organizational identification number; provided that no Obligor shall
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all of the Collateral for the benefit of the Secured Parties.
SECTION 6.12    Post-Effective Date Matters. The Holding Company and the
Borrower will, and will cause each Subsidiary Guarantor to, execute and deliver
the documents and complete the actions referred to in clause (d) of the
definition of “Collateral and Guarantee Requirement”, in each case within the
time periods provided therein.
ARTICLE VII
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to Section
7.18) and the Holding Company (solely with respect to each of the Designated SBG
Subsidiaries and Section 7.18) covenants and agrees with the Lenders that:
SECTION 7.01    Indebtedness. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness to the Lenders hereunder (including in respect of
Incremental Loans) and under the other Loan Documents;
(b)    Indebtedness outstanding on the Third Amendment Effective Date and
identified in Schedule 7.01(b);
(c)    Indebtedness of Subsidiaries of the Borrower owing to the Borrower or to
other Subsidiaries of the Borrower and Indebtedness of the Borrower owing to any
of the Designated SBG Subsidiaries; provided that any Indebtedness of the
Borrower owing to any Subsidiary that is not a Guarantor (i) shall be made
pursuant to an intercompany note in the form and substance satisfactory to the
Administrative Agent and shall be subordinated in right of payment from and
after such time as the Loans shall become due and payable (whether at maturity,
acceleration or otherwise) to the payment and performance of the Obligations and
(ii) that is disposed, pledged or transferred (other than a disposition, pledge
or transfer to a wholly-owned Subsidiary or a pledge to benefit the Secured
Parties) will be deemed to be Indebtedness not permitted by this clause (c);
(d)    Subordinated Film Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding $10,000,000 at any one time
outstanding, provided that the terms and conditions of each agreement or
instrument evidencing or governing such Indebtedness shall be satisfactory to
the Administrative Agent;
(e)    Guarantees by one or more of the Borrower and the Subsidiary Guarantors
(other than License Subsidiaries) of the obligations of other Persons (including
Affiliates) (i) arising from the Cox Acquisition, the Barrington Acquisition,
the Allbritton Acquisition and the New Age Acquisition and (ii) such other
Guarantees by one or more of the Borrower and the Subsidiary Guarantors (other
than License Subsidiaries); provided that (A) the aggregate principal amount of
all such other Guarantees incurred pursuant to this clause (e)(ii) shall not
exceed (x) the Incremental Starter Amount minus the amount of any Incremental
Loans obtained since the Third Amendment Effective Date pursuant to Section
2.01(c)(i)(A) and the amount of Permitted Additional Indebtedness incurred since
the Third Amendment Effective Date pursuant to Section 7.01(m) plus (y)
additional Guarantees so long as the First Lien Indebtedness Ratio (determined
on a pro forma basis as of the relevant determination date as if such Guarantees
pursuant to this Section 7.01(e)(ii) had been outstanding on the most recent
period of four consecutive fiscal quarters) shall not be greater than 4.00 to
1.00, (B) immediately prior to and after giving effect to any such Guarantees,
no Default has occurred or is continuing or shall result therefrom and (C) so
long as (x) any Revolving Commitment, (y) any Revolving Exposure or (z) any
Tranche A Term Loan remains in effect, after giving pro forma effect to the
incurrence of such Guarantees, the Borrower shall be in compliance with the
covenant set forth in Section 7.11.
(f)    Indebtedness (including Indebtedness of any Receivables Subsidiary)
incurred in connection with any Receivables Financing on terms satisfactory to
the Administrative Agent, provided that, after giving effect thereto, the
aggregate face amount of Receivables of the Borrower and its Subsidiaries (other
than any Receivables Subsidiary) that have not been sold or financed shall be at
least $250,000,000;
(g)    (i) any refinancing of Capital Lease Obligations of the Borrower or any
of its Subsidiaries identified in Schedule 7.01(b) with other Capital Lease
Obligations of the Borrower or any of its Subsidiaries, provided that the
principal amount of such other Capital Lease Obligations shall not exceed the
principal amount of the Capital Lease Obligations being refinanced; and (ii)
Indebtedness incurred after the Third Amendment Effective Date in respect of
additional Capital Lease Obligations (and any refinancing thereof) in respect of
leases with respect to buildings, broadcast towers or equipment of the Borrower
or any of its Subsidiaries, provided that the aggregate principal amount of such
Indebtedness permitted under this clause (g)(ii) shall not exceed $100,000,000
plus the amount of Attributable Debt in connection with all Sale and Leaseback
Transactions (and any refinancing thereof) at any one time outstanding;
(h)    additional unsecured Indebtedness of the Borrower, provided that (i) the
Total Indebtedness Ratio (determined on a pro forma basis as of the date of
incurrence of such Indebtedness as if such Indebtedness had been outstanding on
the last of the most recent period of four consecutive fiscal quarters of the
Borrower) shall not be greater than 7.00 to 1.00, (ii) no Default shall have
occurred and be continuing at the time of incurrence of such Indebtedness or
would result therefrom, (iii) any such Indebtedness incurred under this clause
(h) in excess of $100,000,000 shall not mature or have scheduled amortization or
payments of principal (including prepayments, redemptions or sinking fund or
like payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)), (iv)
the other terms and conditions (including subordination provisions) of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
found in unsecured debt of a similar type issued by similar issuers under Rule
144A or in a public offering (provided that in no event shall such other terms
or conditions (other than any subordination provisions) be more restrictive on
the Borrower and its Subsidiaries than the Existing Senior Unsecured Note
Indentures), any such subordination terms shall extend to cover the Obligations,
among other obligations, (v) such Indebtedness is not guaranteed by any Person
other than the Guarantors and (vi) such Indebtedness is not secured by any Lien
or any property of the Borrower, the Holding Company or any of their respective
Subsidiaries. Indebtedness incurred under this clause (h) will include any
Registered Equivalent Notes issued in exchange therefor;
(i)    Attributable Debt in connection with a Sale and Leaseback Transaction
(and any refinancing thereof), including any Guarantee thereof by any Obligor,
provided that (i) the Total Indebtedness Ratio (determined on a pro forma basis
as of the date of incurrence of such Indebtedness (including, for the avoidance
of doubt, any such Guarantee) as if such Indebtedness had been outstanding on
the last of the most recent period of four consecutive fiscal quarters of the
Borrower) shall not be greater than 7.00 to 1.00 and (ii) no Event of Default
shall have occurred and be continuing at the time of incurrence of such
Attributable Debt (including, for the avoidance of doubt, any such Guarantee) or
would result therefrom;
(j)    any Permitted Second Priority Refinancing Debt, Permitted Senior
Unsecured Refinancing Debt or Permitted Subordinated Refinancing Debt incurred
after the Third Amendment Effective Date; provided that (i) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so refinanced except by
an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid (including original issue discount), and fees and
expenses reasonably incurred, in connection therewith, (ii) no Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom, (iii) with respect to the incurrence of any Permitted
Second Priority Refinancing Debt, after giving effect thereto, the Total
Indebtedness Ratio will not exceed, at any time 7.00 to 1.00 (determined on a
pro forma basis as of the date of incurrence of such Indebtedness as if such
Indebtedness had been outstanding on the last day of the most recent period of
four consecutive fiscal quarters of the Borrower), and (iv) with respect to the
incurrence of any Permitted Senior Unsecured Refinancing Debt or Permitted
Subordinated Refinancing Debt, the Total Indebtedness Ratio will not exceed, at
any time 7.00 to 1.00 (determined on a pro forma basis as of the date of
incurrence of such Indebtedness as if such Indebtedness had been outstanding on
the last of the most recent period of four consecutive fiscal quarters of the
Borrower);
(k)    [Reserved];
(l)    Indebtedness of any Person that becomes a TV/Radio Subsidiary after the
Third Amendment Effective Date and any refinancing or replacements thereof that
do not increase the principal amount of such Indebtedness (other than with
respect of fees and expenses related to such refinancing or replacement)
(collectively, “Permitted Assumed Debt”); provided that (x) the aggregate
principal amount of Indebtedness permitted by this clause (l) shall not exceed
$200,000,000 at any one time outstanding and (y) the Borrower and the other
Obligors may only be liable for any such refinancing or replacement so long as
such TV/Radio Subsidiary is or promptly becomes a Guarantor and Obligor under
the Credit Agreement in connection with such refinancing or replacement;
(m)    Indebtedness in respect of Permitted Additional Indebtedness; provided
that (i) the aggregate principal amount of all such Permitted Additional
Indebtedness issued or incurred pursuant to this clause (m) shall not exceed (A)
the Incremental Starter Amount minus the amount of any Incremental Loans
obtained since the Third Amendment Effective Date pursuant to Section
2.01(c)(i)(A) and the amount of Guarantees incurred since the Third Amendment
Effective Date pursuant to Section 7.01(e)(ii)(A)(x) plus (B) additional amounts
of Permitted Additional Indebtedness so long as the First Lien Indebtedness
Ratio (determined on a pro forma basis as of the relevant determination date as
if such Permitted Additional Indebtedness pursuant to this Section 7.01(m) had
been outstanding on the most recent period of four consecutive fiscal quarters)
shall not be greater than 4.00 to 1.00, (ii) immediately prior to and after
giving effect to any such Permitted Additional Indebtedness, no Default has
occurred or is continuing or shall result therefrom, (iii) so long as (x) any
Revolving Commitment, (y) any Revolving Exposure or (z) any Term Loan remains in
effect, after giving pro forma effect to the incurrence of such Permitted
Additional Indebtedness, the Borrower shall be in compliance with the covenant
set forth in Section 7.11 and (iv) the Average Life to Maturity of the Permitted
Additional Indebtedness shall be greater than the Average Life to Maturity of
the Tranche B Term Loans; and
(n)    Indebtedness (including Indebtedness of any Securitization Subsidiary)
incurred in connection with any Non-A/R Securitization Financing on terms
satisfactory to the Administrative Agent, in an aggregate principal amount not
to exceed $250,000,000.
SECTION 7.02    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Liens created pursuant to the Security Documents;
(b)    Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or any of its Subsidiaries, as the case may be, in
accordance with GAAP;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings and Liens securing judgments but only to
the extent for an amount and for a period not resulting in an Event of Default
under clause (j) of Article VIII;
(d)    pledges or deposits under worker’s compensation, unemployment insurance
and other social security legislation;
(e)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;
(g)    Liens on the Capital Stock of Cunningham owned by the Carolyn C. Smith
Cunningham Trust, Michael Anderson, trustee or its assigns acquired by the
Borrower or any of its Subsidiaries pursuant to the exercise of the Cunningham
Options, to the extent such Liens are in existence on the date of such
acquisition;
(h)    Liens on the property of the Borrower and the Subsidiary Guarantors
securing Guarantees permitted under Section 7.01(e);
(i)    Liens resulting from the defeasance (but only to extent permitted under
Section 7.12) of any Other Debt in accordance with the terms thereof;
(j)    Liens upon real and/or personal property existing on the Third Effective
Date, provided that the aggregate Indebtedness and/or other obligations secured
thereby shall not exceed $50,000,000;
(k)    additional Liens upon real and/or personal property created after the
Third Amendment Effective Date, provided that the aggregate Indebtedness and/or
other obligations secured thereby and incurred on and after the Third Amendment
Effective Date shall not exceed $50,000,000 in the aggregate at any one time
outstanding;
(l)    Liens (if any) created in connection with (i) any Receivables Financing
permitted under Section 7.01(f), (ii) any Sale and Leaseback Transaction
permitted under Section 7.01(i) and (iii) any Non-A/R Securitization Financing
permitted under Section 7.01(n);
(m)    any extension, renewal or replacement of any Lien under any of the
foregoing clauses, provided that the Liens permitted under this clause (m) shall
not be spread to cover any additional Indebtedness or property (other than a
substitution of like property);
(n)    Liens on the Collateral securing any Permitted Second Priority
Refinancing Debt permitted under Section 7.01(j);
(o)    any Lien existing on any property or asset of any Person that becomes a
TV/Radio Subsidiary after the Third Amendment Effective Date and securing
Indebtedness permitted pursuant to Section 7.01(l); provided that (A) such Lien
shall not apply to any other property or assets (other than proceeds) of the
Borrower or any Subsidiary (and its Subsidiaries) and (B) such Lien shall secure
only those obligations which it secures on the date such Person becomes a
TV/Radio Subsidiary, and extensions, renewals, refinancings and replacements
thereof that do not increase the outstanding principal amount thereof (other
than by an amount not in excess of fees and expenses associated therewith); and
(p)    Liens on assets securing Indebtedness permitted by Section 7.01(m).
SECTION 7.03    Mergers, Consolidations, Etc.
The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except:
(a)    any Subsidiary may be merged or consolidated with or into any other
Subsidiary; provided that:
(i)    if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
entity;
(ii)    if any such transaction shall be between a Subsidiary Guarantor and a
Subsidiary not a Subsidiary Guarantor, and such Subsidiary Guarantor is not the
continuing or surviving entity, then the continuing or surviving entity shall
have assumed all of the obligations of such Subsidiary Guarantor hereunder and
under the other Loan Documents;
(b)    any License Subsidiary may be merged or consolidated with or into (i) any
other License Subsidiary or (ii) a newly formed Subsidiary of the Borrower
(which may be organized as a limited liability company) established for the
purpose of becoming a License Subsidiary, provided that such newly formed
Subsidiary (x) if it is the continuing or surviving entity, it shall have
assumed all of the obligations of such Subsidiary hereunder and under the other
Loan Documents and (y) shall be in compliance with Section 7.14;
(c)    any Subsidiary may be merged or consolidated with or into any other
Person to effect an Acquisition permitted under Section 7.04, provided that the
continuing or surviving entity shall be a Subsidiary of the Borrower and, if not
a Subsidiary Guarantor prior to such merger or consolidation, such continuing or
surviving entity shall have assumed all of the obligations of such Subsidiary
hereunder and under the Loan Documents;
(d)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower, provided that the Borrower shall be the continuing or surviving
entity; and
(e)    any Subsidiary of the Borrower may be dissolved; provided that the
Administrative Agent shall have received evidence reasonably acceptable to the
Administrative Agent that prior to giving effect to such dissolution, the book
value of all assets of such Subsidiary does not exceed $2,500,000.
SECTION 7.04    Acquisitions. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire any business or property from, or Capital Stock of,
or be a party to any acquisition of, any Person, or acquire any option to make
any such acquisition, except:
(a)    purchases of inventory, programming rights and other property to be sold
or used in the ordinary course of business;
(b)    Investments permitted under Section 7.07;
(c)    Restricted Payments permitted under Section 7.08;
(d)    Capital Expenditures of the Borrower and its Subsidiaries;
(e)    the Borrower and its Subsidiaries may consummate any Acquisition
(including the exercise of the Cunningham Options), provided that, if
applicable:
(i)     both immediately prior to and after giving effect to such Acquisition,
(A) no Default shall have occurred and be continuing and (B) the Borrower shall
be in compliance with the First Lien Indebtedness Ratio required under Section
7.11 at such time, calculated on a pro forma basis as if such Acquisition had
been consummated on the first day of the relevant period;
(ii)    each assignment or transfer of control of Broadcast Licenses to the
Borrower or any of its Subsidiaries shall have been approved by:
(A)    an Initial FCC Order, if (i) the Borrower has made a good faith
determination that the seller is an established entity that would be reasonably
likely to refund the purchase price in the event of reversal or rescission of
the Initial FCC Order and (ii)(x) the application or applications seeking FCC
consent to such Acquisition have not been contested by a third party or (y) in
the event the application or applications seeking FCC consent to such
Acquisition have been contested by a third party, the Borrower shall have
provided the Administrative Agent with appropriate supporting documentation,
including, without limitation, a certificate signed by the President, a Vice
President, a Financial Officer or Secretary of the Borrower and copies of an
opinion of FCC counsel that there is no reasonable likelihood of reversal or
rescission of the Initial FCC Order; or
(B)    a Final FCC Order, in all other cases (including the exercise of the
Cunningham Options);
(iii)    if the Administrative Agent or the Required Lenders shall have so
requested, the Administrative Agent shall have received an opinion of FCC
counsel satisfactory to the Administrative Agent or the Required Lenders, as the
case may be, in its (or their) reasonable judgment to the effect that such
transfer shall have been so approved by an Initial FCC Order or a Final FCC
Order, as the case may be, and that such Broadcast Licenses have been validly
assigned to the Borrower or such Subsidiary;
(iv)    if the Aggregate Consideration for such Acquisition is equal to or
greater than $15,000,000, the Borrower shall furnish to the Lenders a
certificate showing calculations (after giving effect to borrowings and
prepayments hereunder to be made on such date and calculated on a pro forma
basis as if such Acquisition had been consummated on the first day of the period
of four fiscal quarters of the Borrower ending on or most recently ended prior
to such date) in reasonable detail that demonstrate that such Acquisition will
not result in a Default under Section 7.11;
(v)    if the Aggregate Consideration for such Acquisition is equal to or
greater than $15,000,000, no later than the date falling ten Business Days (or
such shorter period as the Administrative Agent may agree) prior to the date
that such Acquisition is consummated, the Borrower shall have delivered to the
Administrative Agent drafts or executed counterparts of such of the respective
agreements or instruments (including Program Services Agreements) pursuant to
which such Acquisition is to be consummated (together with any related option or
other material agreements), any schedules or other material ancillary documents
to be executed or delivered in connection therewith, all of which shall be
satisfactory in form and substance to the Administrative Agent;
(vi)    promptly following request therefor, copies of such information or
documents relating to such Acquisition as the Administrative Agent or any Lender
(through the Administrative Agent) shall have reasonably requested;
(f)    the acquisition of property in connection with any exchanges permitted
under Section 7.05; and
(g)    additional acquisitions of property or assets made after the Third
Amendment Effective Date, which, when taken together with the aggregate amount
of Investments made pursuant to Section 7.07(i), shall not exceed $500,000,000
in the aggregate.
SECTION 7.05    Dispositions. The Borrower will not, nor will it permit any of
its Subsidiaries to, without the prior written consent of the Required Lenders,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or property,
whether now owned or hereafter acquired including receivables and leasehold
interests, except:
(a)    the Disposition of any inventory or other property in the ordinary course
of business and on ordinary business terms;
(b)    the Disposition of obsolete or worn-out property, tools or equipment no
longer used or useful in its business so long as the amount thereof sold in any
single fiscal year by the Borrower and its Subsidiaries shall not have a fair
market value in excess of $25,000,000;
(c)    the Borrower or any of its Subsidiaries may dispose of assets (including
by way of an exchange for assets of equal or greater value, as determined in
good faith by the Board of Directors of the Borrower or such Subsidiary),
including assets relating to any Owned Station that is a television broadcasting
station or a radio broadcasting station (or the Capital Stock of the Subsidiary
of the Borrower that owns such assets if such Subsidiary does not own property
related to any other Owned Station not included in such Disposition), provided
that:
(i)    both immediately prior to such Disposition and, after giving effect
thereto, no Default shall have occurred and be continuing;
(ii)    such Disposition is a sale to any Person for cash or in exchange for
assets, in each case, in an amount not less than the fair market value of the
assets being disposed of;
(iii)    in the case of the Disposition (including an exchange) of assets
relating to any Owned Station that is a television broadcasting station or a
radio broadcasting station (or the Capital Stock of the Subsidiary of the
Borrower that owns such assets if such Subsidiary does not own property related
to any other Owned Station not included in such Disposition) and which are owned
as of the Third Amendment Effective Date:
(A)    the EBITDA Percentage attributable to such assets together with the
EBITDA Percentage attributable to all other such assets sold or exchanged
pursuant to this clause (iii) during any twelve month period since the Third
Amendment Effective Date (but excluding the EBITDA Percentage attributable to
any assets sold or exchanged (1) as required by any Governmental Authority,
including, without limitation, required sales or exchanges in connection with
the Cox Acquisition, the Barrington Acquisition, the Allbritton Acquisition, the
New Age Acquisition and the KVMY Disposition and (2) in an aggregate Net Cash
Proceeds amount not to exceed $300,000,000 in connection with the FCC Spectrum
Auction, any Channel Sharing Agreement and/or any other agreement related
thereto) shall not exceed 30%; provided, that in the case of the exchange of
such assets pursuant to this clause (iii), the EBITDA Percentage attributable to
such assets shall be determined on the basis of the net reduction in the EBITDA
Percentage resulting from such exchange;
(B)    the EBITDA Percentage attributable to all other such assets sold or
exchanged pursuant to this clause (iii) since the Third Amendment Effective Date
(but excluding the EBITDA Percentage attributable to any assets sold or
exchanged (1) as required by any Governmental Authority, including, without
limitation, required sales or exchanges in connection with the Cox Acquisition,
the Barrington Acquisition, the Allbritton Acquisition, the New Age Acquisition
and the KVMY Disposition and (2) in an aggregate Net Cash Proceeds amount not to
exceed $300,000,000 in connection with the FCC Spectrum Auction, any Channel
Sharing Agreement and/or any other agreement related thereto) shall not exceed
50%; provided, that in the case of the exchange of such assets pursuant to this
clause (iii), the EBITDA Percentage attributable to such assets shall be
determined on the basis of the net reduction in the EBITDA Percentage resulting
from such exchange;
(C)    in the case of any such exchange of assets, the acquisition of such
assets of such Person pursuant to such exchange shall comply with the provisions
of Section 7.04(e); and
(D)    the Borrower shall have furnished to the Lenders, not later than the date
falling five Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date of such Disposition a certificate in form and
detail satisfactory to the Administrative Agent stating (and setting forth
calculations in reasonable detail demonstrating) the EBITDA Percentage
attributable to such Disposition and all other such assets so sold or exchanged
for the relevant periods under clauses (A) and (B) above; and
(iv)     the Borrower shall have furnished to the Lenders such other information
or documents relating to such Disposition as the Administrative Agent or any
Lender or Lenders (through the Administrative Agent) shall have reasonably
requested;
(d)    the Borrower or any of its Subsidiaries may dispose of additional
property for fair market value, provided that the aggregate fair market value of
such additional property disposed of by the Borrower and its Subsidiaries in any
fiscal year shall not exceed $50,000,000;
(e)    the Borrower and its Subsidiaries may transfer Receivables in connection
with any Receivables Financing permitted under Section 7.01(f);
(f)    any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or a Wholly Owned
Subsidiary of the Borrower (other than a License Subsidiary); provided that if
any such sale is by a Subsidiary Guarantor to another Subsidiary which is not a
Subsidiary Guarantor, then such Subsidiary shall have become a “Subsidiary
Guarantor” hereunder and assumed all of the obligations of such Subsidiary
Guarantor hereunder and under the other Loan Documents;
(g)    the Notes Transfer;
(h)    any Restricted Payment permitted under Section 7.08;
(i)    Dispositions identified on Schedule 7.05;
(j)    any Sale and Leaseback Transaction permitted under Section 7.01(i); and
(k)    the Borrower and its Subsidiaries may transfer assets in connection with
any Non-A/R Securitization Financing permitted under Section 7.01(n).
SECTION 7.06    Lines of Business. The Borrower will not permit at any time
EBITDA for the most recent period of twelve consecutive full calendar months
derived from (a) the business of owning and operating the Stations (and related
retransmission facilities), (b) the commercial utilization of frequencies
licensed, granted or leased to the Borrower or any of its Subsidiaries by the
FCC, any other Governmental Authority or any other Person in connection with the
television or radio broadcasting businesses, (c) the production of programming
broadcast on television stations or syndicated to others, (d) the utilization of
digital media, including, but not limited to, websites, mobile applications, and
social media, to promote or distribute programming and to assist other
businesses to reach audiences, (e) the business of broadcasting in a mobile
environment, (f) the business of managing and/or consulting to television
stations other than the Owned Stations and/or (g) otherwise, from the
technology, media and telecommunications industries, to less than 66-⅔% of
EBITDA for such period.
SECTION 7.07    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, make or permit to remain outstanding any Investments
except:  
(a)    operating deposit accounts with banks;
(b)    Permitted Investments;  
(c)     (i) Investments by the Borrower and its Subsidiaries in Capital Stock of
Subsidiaries of the Borrower (other than any Excluded Non-Media Subsidiaries)
and (ii) advances by the Borrower and its Subsidiaries to any of the Subsidiary
Guarantors, and advances by any of the Designated SBG Subsidiaries to the
Borrower, in the ordinary course of business permitted to be incurred by Section
7.01(c);
(d)    Investments outstanding on the Third Amendment Effective Date (other than
Investments permitted under clauses (a), (b) and (c) of this Section) and
identified in Schedule 4.14(b);
(e)    the acquisition of the Capital Stock of Persons or the formation of
Wholly Owned Subsidiaries of the Borrower for the acquisition of Capital Stock
of Persons, resulting in such Persons becoming Wholly Owned Subsidiaries of the
Borrower, in each case for the purpose of enabling the Borrower and its
Subsidiaries to consummate acquisitions permitted by Section 7.04;
(f)    Guarantees by Subsidiary Guarantors of Indebtedness of the Borrower to
the extent such guarantees are permitted under Section 7.01;
(g)    Guarantees permitted under Sections 7.01(e) and 7.01(i);
(h)    Investments by the Borrower and its Subsidiaries in any (i) Receivables
Subsidiary in connection with any Receivables Financing permitted under Section
7.01(f) and (ii) Securitization Subsidiary in connection with any Non-A/R
Securitization Financing under Section 7.01(n);
(i)    additional Investments made after the Third Amendment Effective Date,
which when taken together with the Aggregate Consideration for Acquisitions made
pursuant to Section 7.04(g), shall not exceed $500,000,000 plus to the extent
that any such Investment is sold or otherwise liquidated, repaid or provides
other cash distributions, 100% of the amount equal to the Net Cash Proceeds or
fair market value of marketable securities with respect to such Investment (less
the cost of the disposition of such Investment and net of any tax expenses,
commissions and other fees and expenses paid by the Borrower or any of its
Subsidiaries in connection therewith) received by the Borrower or any of its
Subsidiaries, provided that no Default shall have occurred and be continuing at
the time of the making of each such Investment or would result therefrom;
(j)    Investments by the Borrower or any of its Subsidiaries not exceeding
$200,000,000 in the aggregate with respect to payments required to be made after
the Third Amendment Effective Date with respect to purchase options relating to
the purchase of Stations by the Borrower and its Subsidiaries; provided that no
Default shall have occurred and be continuing at the time of the making of each
such Investment or would result therefrom;
(k)    Investments by the Borrower or any of its Subsidiaries with respect to
payments required to be made after the Third Amendment Effective Date with
respect to purchase options in connection with the Barrington Acquisition and
the Cox Acquisition;
(l)    Investments in Subsidiaries of the Holding Company that provide services
or equipment to the Borrower and its Subsidiaries solely in the ordinary course
of business at prices and on terms and conditions not less favorable than could
be obtained on an arm’s-length basis;
(m)    the purchase, redemption, retirement, acquisition for value, defeasance,
voluntary payment or prepayment in full or in part by the Borrower of the 5.375%
Senior Unsecured Notes, the 6.125% Senior Unsecured Notes, the 5.125% Senior
Unsecured Notes, the 5.625% Senior Unsecured Notes, the 5.875% Unsecured Notes
or Permitted Additional Indebtedness with the proceeds of Indebtedness permitted
under Sections 2.01(c), 7.01(h), (j) or (m);
(n)    the purchase, redemption, retirement, acquisition for value, defeasance,
voluntary payment or prepayment or refinancing in full or in part by the
Borrower of any Other Debt, in an aggregate amount not to exceed (i)
$200,000,000 plus (ii) any payments permitted by Section 7.08(g), Section
7.08(h), Section 7.08(j) and Section 7.08(l) minus (iii) the amounts of any
payments made thereunder;
(o)    any refinancing with the proceeds of Permitted Second Priority
Refinancing Debt, Permitted Senior Unsecured Refinancing Debt or Permitted
Subordinated Refinancing Debt; and
(p)    Investments made by the Borrower or its Subsidiaries in Unrestricted
Subsidiaries that are formed for the purpose of, and primarily engaged in,
research and development material to any line of business of the Borrower, in an
aggregate principal amount not to exceed in any fiscal year, when combined with
any Restricted Payments made pursuant to Section 7.08(e) in the same fiscal
year, $25,000,000.
SECTION 7.08    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except for, so long as no Default (other
than with respect to Section 7.08(j) or Section 7.08(l)) exists at the time of
making such Restricted Payment or would result therefrom:
(a)    [Reserved];
(b)    payments of cash dividends (or pay management fees and/or make royalty
fee payments) to the Holding Company that will be used and applied directly by
the Holding Company solely to pay general and administrative expenses of the
Holding Company and its Subsidiaries (other than the Borrower and its
Subsidiaries) in an aggregate amount not to exceed $50,000,000 for any period of
twelve consecutive full calendar months;
(c)    payments of cash dividends to the Holding Company that will be used and
applied directly by the Holding Company solely to pay: (i) unfunded obligations
in respect of the Investments by the Holding Company or any of its Subsidiaries
(other than the Borrower and its Subsidiaries) that are in effect on the Third
Amendment Effective Date and identified in Schedule 7.08(c) (specifying the
amount and due date (if any) of each such obligation) when such obligations are
due and payable or called pursuant to the respective terms of such Investments,
provided that the aggregate amount of dividends under this sub-clause (i) shall
not exceed $100,000,000 in the aggregate from and after the Third Amendment
Effective Date; (ii) general and administrative expenses of the Subsidiary or
Subsidiaries of the Holding Company (other than the Borrower or any of its
Subsidiaries) that holds such Investments identified in Schedule 7.08(c) in an
aggregate amount not exceeding $10,000,000 for any fiscal year; (iii) Capital
Expenditures of the Holding Company and its Subsidiaries (other than the
Borrower and its Subsidiaries) in an aggregate amount not exceeding $50,000,000
from and after the Third Amendment Effective Date; (iv) amounts payable in
respect of the Holding Company’s lease for its corporate headquarters; (v)
principal and interest payments in respect of Indebtedness of the Holding
Company incurred to refinance Indebtedness outstanding on the Third Amendment
Effective Date, provided that (x) at the time of such Restricted Payment no
Default shall have occurred and be continuing or would result therefrom and (y)
the Borrower shall be in compliance with the covenants under Section 7.11
calculated on a pro forma basis as if such Restricted Payment had been made on
the last day of the most recent period of four consecutive fiscal quarters of
the Borrower; and (vi) other ordinary expenses of the Holding Company in respect
of the normal operations of the Holding Company in an aggregate amount not
exceeding $2,000,000 for any fiscal year, which dividends (in each case, in the
case of sub-clauses (i) through (iv) above) may be paid from time to time but
only in an amount not exceeding the amount of such obligations, expenses or
other amounts permitted under this clause (c), as applicable, and at the time
the same are due and payable;
(d)    payments of cash dividends to the Holding Company that will be used and
applied directly by the Holding Company solely to pay federal, state, local and
foreign income taxes of the Holding Company, to the extent such income taxes (i)
are attributable to (x) the income of the Borrower and its Subsidiaries and/or
attributable to the income of Unrestricted Subsidiaries (but (in the case of
such income of Unrestricted Subsidiaries) only to the extent that, prior to
making such dividends, the Borrower and its Subsidiaries shall have actually
received cash amounts from any Unrestricted Subsidiaries that are designated for
purpose of making such dividends under this clause (d) in respect of such
income) or (y) the income of Holding Company but not any of its Subsidiaries and
(ii) with respect to clause (x) above, do not exceed for any fiscal year the
amount that the Borrower and its Subsidiaries or, as applicable, its
Unrestricted Subsidiaries, would be required to pay in respect of such income
taxes for such fiscal year were the Borrower, its Subsidiaries and its
Unrestricted Subsidiaries, as the case may be, to pay such income taxes
separately from the Holding Company, which dividends may be paid from time to
time but only in an amount not exceeding the amount of such income taxes
permitted under this clause (d), as applicable, and at the time the same are due
and payable;
(e)    Restricted Payments made by the Borrower or its Subsidiaries in
Unrestricted Subsidiaries that are formed for the purpose of, and primarily
engaged in, research and development material to any line of business of the
Borrower, in an aggregate principal amount not to exceed in any fiscal year,
when combined with any Investments made pursuant to Section 7.07(p) in the same
fiscal year, $25,000,000;
(f)    the dividends and/or distributions contemplated by Section 7.01(j);
(g)    payments of dividends to the Holding Company, together with the amount of
any purchase, redemption, retirement, acquisition for value, defeasance,
voluntary payment or prepayment or refinancing permitted under Section
7.07(n)(ii); provided that at the time of the declaration and making of each
such dividend, the Borrower’s First Lien Indebtedness Ratio shall not exceed
3.75 to 1.00, calculated on a pro forma basis as if such dividend had been
declared and made on the last day of the most recent period of four consecutive
fiscal quarters of the Borrower;
(h)    payments of dividends to the Holding Company, together with the amount of
any purchase, redemption, retirement, acquisition for value, defeasance,
voluntary payment or prepayment or refinancing permitted under Section
7.07(n)(ii), in an aggregate amount not to exceed $200,000,000 in any fiscal
year of the Borrower (it being understood and agreed that the Borrower shall be
permitted to carry forward $50,000,000 of unused amounts to the next succeeding
fiscal year); provided that at the time of the declaration and making of each
such dividend, the Borrower shall be in compliance with the First Lien
Indebtedness Ratio required under Section 7.11, calculated on a pro forma basis
as if such dividend had been declared and made on the last day of the most
recent period of four consecutive fiscal quarters of the Borrower; provided,
further, from and after the date when the Available Amount reaches $200,000,000,
dividends permitted under this clause (h) shall thereafter be permitted in an
amount up to the Available Amount in effect at any date of determination without
regard to the stated annual dollar amount referred to above;
(i)    the consummation of the Notes Transfer;
(j)    payments of cash dividends to the Holding Company, together with the
amount of any purchase, redemption, retirement, acquisition for value,
defeasance, voluntary payment or prepayment or refinancing permitted under
Section 7.07(n)(ii), in an aggregate amount not to exceed $250,000,000; provided
that at the time of the declaration and making of each such dividend, (x) no
Event of Default shall have occurred and be continuing or would result therefrom
and (y) the Borrower shall be in compliance with the First Lien Indebtedness
Ratio required under Section 7.11, calculated on a pro forma basis as if such
dividend had been declared and made on the last day of the most recent period of
four consecutive fiscal quarters of the Borrower;
(k)    [Reserved];
(l)    payments of dividends to the Holding Company, together with the amount of
any purchase, redemption, retirement, acquisition for value, defeasance,
voluntary payment or prepayment or refinancing permitted under Section
7.07(n)(ii), in an aggregate amount not to exceed $50,000,000; provided that at
the time of the declaration and making of each such dividend, no Event of
Default shall have occurred and be continuing or would result therefrom;
(m)    payments of cash dividends or loans to the Holding Company or the
Borrower directly or indirectly from any Unrestricted Subsidiaries;
(n)    [Reserved];
(o)    Longevity Payments in an aggregate amount not to exceed $25,000,000 since
the Third Amendment Effective Date; and
(p)    payments contemplated by Section 7.07(l).
Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.
SECTION 7.09    Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
(a)    transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;
(b)    transactions between or among the Borrower and its Wholly Owned
Subsidiaries not involving any other Affiliate;
(c)    any Restricted Payment permitted under Section 7.08;
(d)    any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity; and
(e)    any Investment permitted under Section 7.07(l).
SECTION 7.10    Restrictive Agreements. The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the Sixth Restatement Effective Date identified on Schedule 7.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to (x) secured Indebtedness
permitted by this Agreement, including Attributable Debt in respect of any Sale
and Leaseback Transaction, if such restrictions or conditions apply only to the
property or assets securing such Indebtedness or (y) Indebtedness permitted
under Sections 7.01(c), (h), (i) and (j) but only to the extent that such
restrictions are no more onerous on the Borrower and its Subsidiaries than the
restrictions contained in the Existing Senior Unsecured Note Indentures and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
SECTION 7.11    First Lien Indebtedness Ratio.
As long as (i) any Revolving Commitment, (ii) any Revolving Exposure or (iii)
any Term Loan (excluding any Tranche B Term Loan) remains in effect, the
Borrower will not permit the First Lien Indebtedness Ratio on any date to exceed
4.25 to 1.00, without the consent of the Specified Majority Lenders; provided
that, if no Tranche A Term Loans are outstanding, the foregoing covenant shall
only apply to the extent that the aggregate amount of Revolving Loans and
Letters of Credit outstanding exceeds 25% of the aggregate amount of all
Revolving Commitments in effect as of such date.
SECTION 7.12    Certain Other Indebtedness. The Borrower will not, nor will it
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for, the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Other Debt (or make any offer in respect
of any of the foregoing), except: (a) for regularly scheduled payments of
principal and interest in respect thereof required pursuant to the instruments
evidencing such Other Debt, subject to, in the case of any Subordinated Debt,
the subordination provisions applicable thereto; and (b) to the extent permitted
under any of Sections 7.07(k), (l), (m), (n) and (o); provided that no Default
shall have occurred and be continuing at the time of such purchase, redemption,
retirement or other acquisition or defeasance or would result therefrom.
SECTION 7.13    Modifications of Certain Documents. Without the prior written
consent of the Required Lenders, at any time after the Sixth Restatement
Effective Date, the Borrower will not, nor will it permit any of its
Subsidiaries to, consent to any modification, supplement, waiver or termination
of any of the provisions of the Program Services Agreements, Outsourcing
Agreements, Other Debt Documents, or any Channel Sharing Agreement under which
the Borrower or any Subsidiary thereof is a Channel Sharee if such modification,
supplement, waiver or termination could reasonably be expected to be materially
adverse to the Lenders, or, in the case of any Channel Sharing Agreement, if
such modification, supplement, waiver or termination could reasonably be
expected to have a Material Adverse Effect (subject to, in the case any Other
Debt Document, the reasonable judgment of the Administrative Agent). The
Borrower will not, nor will it permit any of its Subsidiaries to, designate any
Indebtedness (other than the Senior Unsecured Debt, Second Priority Debt and the
Guarantees of any Guarantor in respect thereof) as “Designated Senior
Indebtedness” or “Designated Guarantor Senior Indebtedness” (or equivalent
terms), in each case under and as defined in the instruments evidencing any
Subordinated Debt.
SECTION 7.14    License Subsidiaries.
(a)    Whenever the Borrower or any of its Subsidiaries acquires any Broadcast
License after the Sixth Restatement Effective Date, the Borrower shall (without
limiting its obligations under Section 6.09) cause such acquisition to take
place as follows in accordance with all applicable laws and regulations,
including pursuant to approvals from the FCC: (i) each Broadcast License so
acquired shall be transferred to and held by a Wholly Owned Subsidiary of the
Borrower that is a License Subsidiary (provided that any License Subsidiary
shall be permitted to hold one or more Broadcast Licenses); (ii) the related
operating assets shall be transferred to and held by an operating company that
is a Subsidiary of the Borrower (an “Operating Subsidiary”); and (iii) the
Borrower shall deliver or cause to be delivered (if not theretofore delivered)
to the Administrative Agent in pledge under the Security Agreement all Capital
Stock of such License Subsidiary and such Operating Subsidiary (and, if
reasonably requested by the Administrative Agent, furnish to the Administrative
Agent evidence that the foregoing transactions have been so effected).
(b)    Notwithstanding anything herein to the contrary, the Borrower shall not
permit any License Subsidiary to: (i) create, incur, assume or have outstanding
any Indebtedness or other liabilities or obligations except for obligations
under the Loan Documents, the Guarantees of such License Subsidiary in respect
of Other Debt to the extent permitted under Section 7.01(j) and the contractual
agreements with one or more Operating Subsidiaries entered into in the ordinary
course of business solely with respect to the management of the relevant
Station’s operations; (ii) own any right, franchise or other asset, except for
Broadcast Licenses transferred to it by the Borrower of which it is a Wholly
Owned Subsidiary, Broadcast Licenses acquired in the ordinary course of business
and rights under any such agreements with one or more Operating Subsidiaries;
(iii) enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); (iv) create, incur or permit to exist any Lien (other than the
Lien created by the Security Documents and the Liens securing Second Priority
Debt to the extent permitted under Section 7.02) on or in respect of, or sell,
lease, assign, transfer or otherwise dispose of, any of its rights, franchises
or other assets; (v) engage in any business other than holding Broadcast
Licenses, such agreements with Operating Subsidiaries and incidental activities
thereto; or (vi) make or hold any Investment.
(c)    Notwithstanding anything in this Section to the contrary, the Borrower
and the Subsidiary Guarantors shall not be obligated to effect any transaction
contrary to law or the rules, regulations or policies of the FCC, and shall be
permitted to unwind the transactions contemplated by this Section to the extent
necessary to comply with a ruling of the FCC; provided that the Borrower shall
and shall cause each of the Subsidiary Guarantors to use its best efforts to
carry out the provisions of this Section consistent with all laws and all rules,
regulations and policies of the FCC, including pursuing any necessary approval
or consents of the FCC.
(d)    The Borrower will cause all Broadcast Licenses for Owned Stations at all
times to be held in the name of the respective License Subsidiary for the Owned
Station being operated under authority of such Broadcast Licenses.
SECTION 7.15    [Reserved].
SECTION 7.16    Limitation on Cure Rights. The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any agreement with or for the
benefit of any other Person that limits the ability of the Borrower or such
Subsidiary to exercise any rights or remedies under any agreement pursuant to
which an Acquisition is to be consummated.
SECTION 7.17    Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any of its Subsidiaries to, enter into any arrangement with any other
Person providing for the leasing by the Borrower or any of its Subsidiaries of
real or personal property that has been or is to be sold or transferred by the
Borrower or any of its Subsidiaries to such other Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any of its Subsidiaries,
other than such transactions not exceeding an aggregate sale price of (a)
$300,000,000 plus (b) such other amounts; provided that any Attributable Debt
incurred in connection with Sale and Leaseback Transactions entered into from
and after the date when the aggregate fair market value of assets sold in all
such transactions entered into since the Third Amendment Effective Date exceeds
$300,000,000 shall constitute “Specified SLB Attributable Debt” for purposes of
this Agreement.
SECTION 7.18    Covenants Applicable to Holding Company.
(a)    Restrictive Agreements. The Holding Company will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (i) the ability of the Holding Company to create, incur or
permit to exist any Lien upon the Collateral owned by the Holding Company as
provided herein and in the Security Documents, (ii) the ability of any
Designated SBG Subsidiary or any of its Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets or (iii) the ability of any
Subsidiary of any Designated SBG Subsidiary to pay dividends or other
distributions to such Designated SBG Subsidiary with respect to its ownership
interests or to Guarantee Indebtedness of the Borrower or any Subsidiary of the
Borrower or the ability of any Designated SBG Subsidiary or any of its
Subsidiaries to make loans or advances to the Borrower or any Subsidiary of the
Borrower or to Guarantee Indebtedness of the Borrower or any Subsidiary of the
Borrower; provided that the foregoing clauses (ii) and (iii) shall not apply to
(x) restrictions and conditions imposed by law or by the Loan Documents and
(y) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (so long as such restrictions and
conditions apply only to the Person that is to be sold and such sale is
permitted under the Loan Documents); provided, further, that the foregoing
clauses shall not apply to restrictions and conditions imposed by the Other Debt
Documents to the extent not more onerous than those contained in the Existing
Senior Unsecured Note Indentures.
(b)    Guarantees by Holding Company. The Holding Company will not, nor will it
permit any of the Designated SBG Subsidiaries to, guarantee any Indebtedness of
the Borrower or any of its Subsidiaries that is permitted under Section 7.01
unless (i) each such entity remains a Guarantor hereunder and (ii) if such
guarantee is secured, such guarantee shall have the same priority as the
Indebtedness to which it relates.
SECTION 7.19    Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, except Hedging
Agreements entered into in the ordinary course of business (and not for
speculative purposes) (a) to hedge or mitigate risks to which the Borrower or
any Subsidiary has actual exposure (other than those in respect of Capital Stock
or Other Debt of the Borrower or any of its Subsidiaries) and (b) in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate, floating to fixed rates,
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.
ARTICLE VIII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days; or
(c)    any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made; or
(d)    the Borrower or the Holding Company shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02(a), 6.03 (with
respect to the existence of the Borrower or the Holding Company, as applicable),
6.08, 6.09, 6.10, 6.11 or 6.12 or in Article VII, or any Obligor shall default
in the performance of any of its obligations contained in Section 5.02,
5.04(a)(iv), 5.05(a)(iii) or 6.14 of the Security Agreement; provided, that a
breach of Section 7.11 shall not constitute a Default or an Event of Default
with respect to any Tranche B Term Loans unless and until each of the Required
Revolving Lenders, Required Tranche A-1 Term Loan Lenders and Required Tranche
A-2 Term Loan Lenders shall have terminated their respective Commitments, if
applicable, (and Revolving Exposure, in the case of the Required Revolving
Lenders) and declared all amounts thereunder to be due and payable (such period
commencing with the date of a Default under Section 7.11 and ending on the date
on which (i) the Required Revolving Lenders terminate their Revolving
Commitments and Revolving Exposure and terminate and accelerate their Revolving
Loans, (ii) the Required Tranche A-1 Term Loan Lenders accelerate and terminate
their Tranche A-1 Term Loans, (iii) the Required Tranche A-2 Term Loan Lenders
accelerate and terminate their Tranche A-2 Term Loans and (iv) the Required
Tranche B Term Loan Lenders accelerate and terminate their Tranche B Term Loans,
as applicable (the “Tranche B Standstill Period”); or
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document to which it is a party
and such failure shall continue unremedied for a period of 30 or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower; or
(f)    the Borrower, any Guarantor or any other Designated SBG Subsidiary shall
default in the payment when due of any principal of or interest on any of its
other Indebtedness aggregating $75,000,000 or more (for all such Persons), or in
the payment when due of any amount under any Hedging Agreement for a notional
principal amount exceeding $75,000,000 (for all such Persons); or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness or any event specified in any Hedging
Agreement shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity or to have the interest rate thereon reset to a level so that
securities evidencing such Indebtedness trade at a level specified in relation
to the par value thereof or, in the case of a Hedging Agreement, to permit the
payments owing under such Hedging Agreement to be liquidated; or
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Guarantor, any other Designated SBG Subsidiary or
any Material Third-Party Licensee or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, any Guarantor, any other Designated SBG Subsidiary or any Material
Third-Party Licensee or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered; or
(h)    the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
(i)    the Borrower, any Guarantor or any other Designated SBG Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due; or
(j)    one or more judgments for the payment of money in an aggregate amount
(not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage) in excess of $75,000,000 shall be rendered
against the Borrower, any Guarantor or any other Designated SBG Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower, any Guarantor or any other Designated SBG Subsidiary
to enforce any such judgment; or
(k)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(l)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the Smith Brothers, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have beneficial ownership of all shares
that such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the total outstanding Capital Stock of the Borrower or the Holding
Company, provided that, in the case of the Holding Company, the Smith Brothers
“beneficially own” (as so defined) a lesser percentage of such Capital Stock
than such other Person and do not have the right or ability by voting power,
contract or otherwise to elect or designate for election a majority of the Board
of Directors of the Borrower or the Holding Company; or
(m)    a majority of the members of the Board of Directors of each of the
Borrower and the Holding Company are not Continuing Directors; or
(n)    the Borrower shall deliver any “Change of Control Purchase Notice” (or
any similar notice) under and as defined in any Note Indenture; or
(o)    any Broadcast License (other than an Immaterial Broadcast License) shall
be terminated, forfeited or revoked or shall fail to be renewed, or shall be
modified in a manner materially adverse to the Borrower, or for any other reason
(i) any License Subsidiary shall at any time cease to be a licensee under any
Broadcast License (other than an Immaterial Broadcast License) relating to the
Owned Station to which such Broadcast Licenses have been granted or the
Subsidiary of the Borrower that owns 100% of the Capital Stock of such License
Subsidiary shall otherwise fail to have all required authorizations, licenses
and permits to construct, own, operate or promote such Owned Station, or
(ii) any Material Third-Party Licensee for any Contract Station shall fail to
preserve and maintain its legal existence or any of its material rights,
privileges or franchises (including the Broadcast Licenses (other than an
Immaterial Broadcast Licenses) for such Contract Station (other than by reason
of such Contract Station becoming an Owned Station)), in each case, which could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; provided, however, that the events enumerated in this clause (o)
shall result in an Event of Default, regardless of whether reasonably expected
to result in a Material Adverse Effect, if caused by fraud, gross negligence or
willful misconduct of the Borrower, the Holding Company or any of their
respective Subsidiaries; provided, further, that the events enumerated in this
clause (o) shall not result in a Default or Event of Default if required by any
Governmental Authority in connection with a change in any law, rule or
regulation in any jurisdiction having authority over the Borrower, its
Subsidiaries and any Material Third-Party Licensee; or
(p)    with respect to any Owned Station, the License Subsidiary with respect to
such Owned Station shall at any time cease to be a Wholly Owned Subsidiary of
the Subsidiary of the Borrower that owns the operating assets related to the
Broadcast Licenses for such Owned Station; or the Borrower shall cease at any
time to own all of the issued shares of the Capital Stock of any such
Subsidiary; or
(q)    any transfer of any common stock or other ownership interests of the
Borrower or any of its Subsidiaries or any right to receive such common stock or
other ownership interests in the Borrower or any such Subsidiary, as the case
may be, shall be transferred and either (i) such transfer shall fail to comply
with any applicable provision of the Federal Communications Act of 1934, as
amended from time to time, or any applicable FCC rule, regulation or policy, or
(ii) the Administrative Agent shall not have received prior to such transfer an
opinion reasonably satisfactory to the Required Lenders of counsel reasonably
satisfactory to the Required Lenders to the effect that such transfer does so
comply; or
(r)    other than with respect to de minimis items of Collateral not exceeding
$15,000,000 in the aggregate, the Liens created by any of the Security Documents
shall at any time not constitute a valid and perfected Lien on the Collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 7.02 or under any of the Security Documents), or, except
for expiration in accordance with its terms, any of the Security Documents or
any of the Guarantees of the Guarantors under Article III shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor, or any Intercreditor
Agreement, or any other intercreditor agreement relating to any Second Priority
Debt or Subordinated Debt, ceases to be in full force and effect (other than in
accordance with its terms) against any holder of any Indebtedness that is
secured by a Lien ranking pari passu with, or junior to, the Liens securing the
Obligations or is contractually subordinated to the payment of the Obligations;
or
(s)    any Channel Sharing Agreement to which any Borrower or any Subsidiary
thereof is a Channel Sharee shall be revoked, cancelled, terminated or expired
by its terms for any reason whatsoever or shall be required or requested to be
modified by a Governmental Authority, in each case, in any manner that could
reasonably expected to result in a Material Adverse Effect; or
(t)    any Program Services Agreement shall be terminated prior to the stated
expiration date thereof (other than in connection with (i) the Borrower’s or any
Subsidiary’s acquisition of the Contract Station subject thereto or (ii) as
otherwise required by any Governmental Authority or any law, rule or regulation
in any jurisdiction having authority over the Borrower and its Subsidiaries) and
the Obligor party thereto shall not have entered into a replacement agreement
relating to the Contract Station to which such Program Services Agreement
relates that contains substantially similar payment terms as those set forth in
such Program Services Agreement (except as otherwise required by any
Governmental Authority or any law, rule or regulation in any jurisdiction having
authority over the Borrower and its Subsidiaries), and such termination is,
individually or in the aggregate, material to any line of business of the
Borrower as set forth in Section 7.06; or
(u)    there shall have been asserted against the Borrower, any Guarantor, any
other Designated SBG Subsidiary or any Unrestricted Subsidiary any claim with
respect to any Environmental Liability that, in the judgment of the Required
Lenders, is reasonably likely to be determined adversely to the Borrower or the
affected Guarantor, other Designated SBG Subsidiary or Unrestricted Subsidiary,
as the case may be, and the amount thereof could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect
(insofar as such amount is payable by any of the Borrower, the Guarantors, the
other Designated SBG Subsidiaries or the Unrestricted Subsidiaries after
deducting any portion thereof that is reasonably expected to be paid by other
creditworthy Persons jointly and severally liable thereof);
then, and (x) in every such event (other than an event with respect to any
Obligor described in clause (g) or (h) of this Article and other than an Event
of Default arising from a breach of Section 7.11), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (A) terminate the
Commitments, and thereupon the Commitments shall terminate immediately;
(B) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to any Obligor described in clause (g) or (h)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Obligors accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Obligor; and
(C) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law and
(y) if such event is an Event of Default arising from a breach of Section 7.11,
(A) the Administrative Agent, at the request of the Required Revolving Lenders,
shall, by notice to the Borrower, declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate, (B) the Administrative Agent, at the request of the Required Tranche
A-1 Term Loan Lenders, shall, by notice to the Borrower, declare the Tranche A-1
Term Loans to be terminated and accelerated forthwith, whereupon the Tranche A-1
Term Loans shall immediately terminate and accelerate, (C) the Administrative
Agent, at the request of the Required Tranche A-2 Term Loan Lenders, shall, by
notice to the Borrower, declare the Tranche A-2 Term Loans to be terminated and
accelerated forthwith, whereupon the Tranche A-2 Term Loans shall immediately
terminate and accelerate, (D) the Administrative Agent, at the request of the
Required Tranche B Term Loan Lenders, shall, by notice to the Borrower, declare
the Tranche B Term Loans to be terminated and accelerated forthwith, whereupon
the Tranche B Term Loans shall immediately terminate and accelerate and (E)
subject to the proviso in ARTICLE VIII(d) and the expiration of the Incremental
Tranche B Term Loan Standstill Period (if applicable), the Administrative Agent,
at the request of the Required Incremental Tranche B Term Loan Lenders, shall,
by notice to the Borrower, declare the Incremental Tranche B Term Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents with respect to the Tranche B Term Loans to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
ARTICLE IX
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article including Section 10.03, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting any other provision of this Article, each Lender
hereby authorizes the Administrative Agent to enter into (and/or agree to any
amendments to) from time to time (i) any Security Documents and (ii)
intercreditor (including subordination) arrangements on behalf of the Lenders in
respect of any Other Debt or Permitted Additional Indebtedness to the extent
permitted or contemplated hereunder, in each case as the Administrative Agent
shall determine to be appropriate and consistent with the provisions hereof.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower. Additionally, if the
Lender then acting as the Administrative Agent is a Defaulting Lender by virtue
of clause (e) of the definition thereof, then the Administrative Agent may be
removed by the Required Lenders and the Borrower (or only the Required Lenders,
if a Default shall exist) upon 30 days’ written notice thereof to the
Administrative Agent and the Lenders. Upon any such resignation or removal, the
Required Lenders and the Borrower shall have the right, so long as no Default
shall exist, to appoint a successor from among the Lenders. In the case of
resignation by the Administrative Agent, if no successor shall have been so
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with a minimum capital and surplus of $500,000,000 and with an
office in New York, New York, or an Affiliate of any such bank. In the case of
removal of the Administrative Agent as provided above, if no successor shall
have been so appointed by the Required Lenders and the Borrower (or by the
Required Lenders, if a Default shall exist) and shall have accepted such
appointment within 30 days after the Administrative Agent receives notice of
removal, then the Borrower, so long as no Default shall exist, may, on behalf of
the Lenders and the Issuing Lender, appoint a successor Administrative Agent
which shall be a bank with a minimum capital and surplus of $500,000,000 and
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and Section
10.03 shall continue in effect for its benefit in respect of any actions taken
or omitted to be taken by it while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a Disposition
of property permitted hereunder or a Disposition to which the Required Lenders
have consented. Notwithstanding anything to the contrary contained herein, the
Security Documents executed by the Obligors in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any Lender if such
amendment or waiver is delivered in order (i) to comply with applicable local
law, rule or regulation or advice of local counsel, (ii) to cure ambiguities,
defects or manifest errors, (iii) to cause any such Security Documents to be
consistent with this Agreement and the other Loan Documents and/or (iv) to give
effect to the changes to any Security Document required by any Intercreditor
Agreement.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.10 and 10.03) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.03. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
The Lenders irrevocably agree: (a) that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than obligations
under Secured Hedging Agreements and contingent indemnification obligations not
yet accrued and payable), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
made in compliance with the Loan Documents to any Person other than the Borrower
or other Obligor (other than the Holding Company, except with respect to its
pledge of the Capital Stock of the Borrower), (iii) subject to Section 10.02(b),
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 10.02(b)), (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
this Agreement in accordance with the terms of the Loan Documents; (b) to
release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property in respect of any purchase money Indebtedness (including Capital Lease
Obligations) permitted by Section 7.01; and (c) that any Guarantor shall be
automatically released from its obligations under this Agreement if such Person
ceases to be a Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Other Debt. Any such release shall not in
any manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Obligors in respect
of) all interests retained by the Obligors, including the proceeds of any sale
or other disposition, all of which shall continue to constitute part of the
Collateral. Upon request by the Administrative Agent at any time, the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 10.02(b)) will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under this Agreement pursuant
to this Article. In each case as specified herein, the Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Obligor such documents
as such Obligor may reasonably request to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Security Documents, or to evidence the release of such Guarantor from
its obligations under this Agreement, in each case in accordance with the terms
of the Loan Documents (including this Article).
It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law, rule or regulation of any jurisdiction denying
or restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future law, rule
or regulation of any jurisdiction it may not exercise any of the rights, powers
or remedies granted herein or in any of the other Loan Documents or take any
other action which may be desirable or necessary in connection therewith, the
Administrative Agent is hereby authorized to appoint an additional individual or
institution selected by the Administrative Agent in its sole discretion as a
separate trustee, co-trustee, administrative agent, collateral agent,
administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”). In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article and of Section
10.03 that refer to the Administrative Agent shall inure to the benefit of such
Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.
Should any instrument in writing from the Borrower or any other Obligor be
required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Obligor to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.
Notwithstanding anything herein to the contrary, the Lead Arranger and Lead
Bookrunner, the Joint Lead Arrangers and Joint Bookrunners, the Co-Senior
Arrangers, the Co-Arrangers, the Co-Syndication Agents and the Co-Documentation
Agents named on the cover page of this Agreement shall have no duties or
responsibilities hereunder except in their respective capacity, if any, as a
Lender.
ARTICLE X
MISCELLANEOUS
SECTION 10.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower or any Subsidiary Guarantor, to it at Sinclair
Television Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland 21030,
Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a
copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland 21202,
Attention of Steven Thomas (Telecopy No. (410) 752-2046);
(ii)    if to the Holding Company, to it at Sinclair Broadcast Group, Inc.,
10706 Beaver Dam Road, Hunt Valley, Maryland 21030, Attention of David B. Amy
and Barry Faber (Telecopy No. (410) 568-1588); with a copy to Thomas & Libowitz,
P.A., 100 Light Street, Baltimore, Maryland 21202, Attention of Steven Thomas
(Telecopy No. (410) 752-2046);
(iii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra Mayon,
Loan and Agency Services (Telephone No. (713) 750-3780; Telecopy No. (713)
750-2358), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th
Floor, New York, New York 10017, Attention of Davide Migliardi (Telephone
No. (212) 270-2138; Telecopy No. (212) 270-5127);
(iv)    if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 10420 Highland
Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of Henry Avelino
(Telephone No. (813) 432-6338; Telecopy No. (813) 432-5161), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York
10017, Attention of Davide Migliardi (Telephone No. (212) 270-2138; Telecopy
No. (212) 270-5127);
(v)    if to JPMorgan Chase Bank, N.A., in its capacity as a Swing Line Lender,
to JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, Texas
77002-6925, Attention: Demetra Mayon, Loan and Agency Services (Telephone
No. (713) 750-4780; Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York 10017, Attention
of Davide Migliardi (Telephone No. (212) 270-2138; Telecopy No. (212) 270-5127);
and
(vi)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).


(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrower and each other Obligor agrees that the Administrative Agent
may, but shall not be obligated to, make Communications available to the Issuing
Lenders and the other Lenders by posting the Communications on Debt Domain,
IntraLinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Obligors, any Lender, any Issuing Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any other Obligor’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to this Section, including through
an Electronic System.
SECTION 10.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Lender or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Lender may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent or waiver
hereunder, without the written consent of each Lender, or (vi) release all or
substantially all of the Subsidiary Guarantors from any of their guarantee
obligations under Article III without the written consent of each Lender (except
that no such consent shall be required, and the Administrative Agent is hereby
authorized, to release any Subsidiary Guarantor from such obligations that is
the subject of a Disposition permitted hereunder or to which the Required
Lenders have consented or to release any SBG Subsidiary Guarantor from such
obligations in accordance with its removal as a Guarantor hereunder pursuant to
Section 6.10); and provided, further, that (x) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Lender or any Swing Line Lender hereunder without the prior written
consent of the Administrative Agent, the Issuing Lender or such Swing Line
Lender, as the case may be, (y) any modification or supplement of Article III
shall require the consent of each Subsidiary Guarantor and (z) to the extent
specified in Section 2.01(c), this Agreement may be amended to establish
Incremental Loan Commitments of any Series pursuant to an Incremental Loan
Amendment executed between the Borrower, the relevant Lenders of such Series and
the Administrative Agent, and any such Incremental Loan Amendment shall not
require the consent of any other party to this Agreement.
(c)    Notwithstanding anything to the contrary contained in this Section 10.02,
any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders holding Loans
or Commitments of any Class (but not the Lenders holding Loans or Commitments of
any other Class) may only be effected by an agreement or agreements in writing
entered into by the Borrower and requisite percentage in interest of the
affected Class(es) of Lenders that would be required to consent thereto under
this Section 10.02 if such Class(es) of Lenders were the only Class(es) of
Lenders hereunder at the time.
(d)    Notwithstanding the provisions of Section 10.02(b), this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders. In
addition, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Term Loans of any Class (the “Refinanced Term Loans”) and, if
applicable, related outstanding commitments, with a replacement term loan
tranche hereunder (the “Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (iii) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Refinanced
Term Loans) and (iv) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Refinanced Term
Loans in effect immediately prior to such refinancing.
(e)    Notwithstanding anything to the contrary contained in this Section 10.02,
the Administrative Agent and the Borrower, in their sole discretion, may amend,
modify or supplement any provision of this Agreement or any other Loan Document
to amend, modify or supplement such provision or cure any ambiguity, omission,
mistake, error, defect or inconsistency, so long as such amendment, modification
or supplement does not directly and adversely affect the rights or obligations
of any Lender or Issuing Lender.
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.
SECTION 10.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Lender
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred in connection with
(x) any bankruptcy, insolvency, receivership, foreclosure, winding up or
liquidation proceedings, (y) any judicial or regulatory proceedings and (z) any
workout, restructuring or other negotiations or proceedings (whether or not any
thereof is consummated) and (iv) all costs, expenses, taxes, assessments and
other charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by the Security Documents or
any other document referred to therein. Without limiting the generality of the
foregoing, expenses being reimbursed by the Borrower under this Section include
all reasonable costs and expenses incurred in connection with (i) taxes, fees
and other charges for lien searches, filing financing statements and
continuations thereof and other actions to perfect, protect and continue the
Liens under the Security Documents and (ii) sums paid or incurred by the
Administrative Agent or any Lender to take any action required of any Obligor
under the Loan Documents that such Obligor fails to pay or take.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Lender or the applicable
Swing Line Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Lender or such
Swing Line Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Lender or such Swing Line Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no Obligor shall assert, and
each Obligor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administration Agent within five Business Days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    with respect to an assignment of a Revolving Lender’s Revolving
Commitment or a Revolving Lender’s obligations in respect of its LC Exposure or
Swing Line Exposure, the Issuing Lender and the Swing Line Lenders; and
(C)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan or Incremental Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and, after giving effect
to such assignment, the assigning Lender shall not have Commitment(s) and/or
Loan(s) less than $1,000,000, unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent, provided that (i) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (ii) in the event of concurrent assignments to two or more funds that are
advised or managed by the same investment advisor, all such concurrent
assignments shall be aggregated in determining compliance with this minimum
assignment requirement;
(B)    each partial assignment of Commitments or Loans of any Class shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Commitment and Loans of such Class
under this Agreement, provided that this clause shall not be construed to
prohibit assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(ii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iii)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lender or any Swing Line Lender, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.13, 2.14, and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Obligor and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(f) as
though it were a Lender.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan or LC Exposure held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.
SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15, 3.03 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the Lenders constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Upon the
effectiveness of this Agreement as provided in Section 5.01, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided, that no amounts set off with respect to
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each Obligor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing
Lender or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Obligor or its properties in the courts
of any jurisdiction.
(c)    Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12    Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) if requested
or required to do so in connection with any litigation or similar proceeding or
(j) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than an Obligor. For the purposes of this Section,
“Information” means all information received from any Obligor relating to the
Holding Company, the Borrower, any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by an Obligor; provided that, in the case of
information received from an Obligor after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.
SECTION 10.13    Cure of Defaults by the Administrative Agent or the Lenders.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent or any Lender may in its sole discretion, but shall not be obligated to,
(a) cure any monetary default under any Program Services Agreement or (b) cure,
by monetary payment or by performance, any default under any lease or option
agreement to which the Borrower or any Subsidiary is a party. In each case
referred to in the foregoing clauses (a) and (b), the Borrower shall reimburse
the Administrative Agent or such Lender for any such payment, and shall
indemnify the Administrative Agent or such Lender for any and all costs and
expenses (including the fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with any such performance, in
each case with interest, at the Alternate Base Rate plus the Applicable Margin
(for ABR Loans held by the Revolving Lenders), payable from the date of such
payment or performance by the Administrative Agent or such Lender to the date of
reimbursement by the Borrower.
SECTION 10.14    USA PATRIOT Act. Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender to identify the Obligors in accordance with said
Act.
SECTION 10.15    Effect of Amendment and Restatement. Upon the Sixth Restatement
Effective Date, this Agreement shall amend, and restate as amended, the Existing
Credit Agreement, but shall not constitute a novation thereof or in any way
impair or otherwise affect the rights or obligations of the parties thereunder
(including with respect to Loans and representations and warranties made
thereunder) except as such rights or obligations are amended or modified hereby.
The Existing Credit Agreement as amended and restated hereby shall be deemed to
be a continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.
SECTION 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




[Exhibit A to Incremental Loan Amendment No. 2]